SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 10-K ANNUAL REPORT For the Fiscal Year Ended September30,2010 Table of Contents SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September30,2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from ­ to Commission File Number Registrant State of Incorporation I.R.S. Employer Identification Number 1-16681 The Laclede Group, Inc. Missouri 74-2976504 1-1822 Laclede Gas Company Missouri 43-0368139 720 Olive Street St. Louis, MO 63101 314-342-0500 Securities registered pursuant to Section 12(b) of the Act Name of Registrant Title of Each Class Name of Each Exchange On Which Registered The Laclede Group, Inc. Common Stock $1.00 par value New York Stock Exchange The Laclede Group, Inc. Preferred Share Purchase Rights New York Stock Exchange Laclede Gas Company None Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark if the registrant: is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. The Laclede Group, Inc.: Yes [ X ] No [ ] Laclede Gas Company: Yes [ ] No [ X ] is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. The Laclede Group, Inc.: Yes [ ] No [ X ] Laclede Gas Company: Yes [ ] No [ X ] (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report) and (2) has been subject to such filing requirements for the past 90 days. The Laclede Group, Inc.: Yes [ X ] No [ ] Laclede Gas Company: Yes [ X ] No [ ] 2 Table of Contents has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). The Laclede Group, Inc.: Yes [ X ] No [ ] Laclede Gas Company: Yes [ ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. () Indicate by check mark whether the registrant: is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act The Laclede Group, Inc.: Large accelerated filer [ X ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ ] Laclede Gas Company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X ] Smaller reporting company [ ] is a shell company (as defined in Rule 12b-2 of the Exchange Act). The Laclede Group, Inc.: Yes [ ] No [ X ] Laclede Gas Company: Yes [ ] No [ X ] The aggregate market value of the voting stock held by non-affiliates of The Laclede Group, Inc. amounted to $699,639,251 as of March31,2010. Number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Shares Outstanding At Registrant Description of Common Stock November18,2010 The Laclede Group, Inc.: Common Stock ($1.00 Par Value) Laclede Gas Company: Common Stock ($1.00 Par Value) 11,674* *100% owned by The Laclede Group, Inc. Document Incorporated by Reference: Portions of Proxy Statement dated December17,2010 — Part III Index to Exhibits is found on page 100. 3 Table of Contents This combined Form 10-K is separately filed by The Laclede Group, Inc. and Laclede Gas Company. Each registrant hereto is filing on its own behalf all of the information contained in this annual report that relates to such registrant. Each registrant hereto is not filing any information that does not relate to such registrant, and therefore makes no representation as to any such information. Note: Laclede Gas Company Selected Financial Data, Management’s Discussion and Analysis of Financial Condition and Results of Operations, Financial Statements, Notes to Financial Statements, Management Report on Internal Control Over Financial Reporting, and Reports of Independent Registered Public Accounting Firm are included as Exhibit 99.1. TABLE OF CONTENTS Page No. PART I Forward-Looking Statements 5 Item 1 Business 6 Item 1A Risk Factors 12 Item 1B Unresolved Staff Comments 18 Item 2 Properties 18 Item 3 Legal Proceedings 18 Executive Officers of the Registrants (Item 401(b) of Regulation S-K) 19 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6 Selected Financial Data 22 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A Quantitative and Qualitative Disclosures About Market Risk 43 Item 8 Financial Statements and Supplementary Data 44 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 92 Item 9A Controls and Procedures 92 Item 9B Other Information 92 PART III Item 10 Directors, Executive Officers and Corporate Governance 93 Item 11 Executive Compensation 93 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 93 Item 13 Certain Relationships and Related Transactions, and Director Independence 94 Item 14 Principal Accounting Fees and Services 94 PART IV Item 15 Exhibits, Financial Statement Schedules 95 SIGNATURES 96 FINANCIAL STATEMENT SCHEDULES 98 INDEX TO EXHIBITS 4 Table of Contents Part I FORWARD-LOOKING STATEMENTS Certain matters discussed in this report, excluding historical information, include forward-looking statements. Certain words, such as “may,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek,” and similar words and expressions identify forward-looking statements that involve uncertainties and risks. Future developments may not be in accordance with our expectations or beliefs and the effect of future developments may not be those anticipated. Among the factors that may cause results to differ materially from those contemplated in any forward-looking statement are: • weather conditions and catastrophic events, particularly severe weather in the natural gas producing areas of the country; • volatility in gas prices, particularly sudden and sustained changes in natural gas prices, including the related impact on margin deposits associated with the use of natural gas derivative instruments; • the impact of changes and volatility in natural gas prices on our competitive position in relation to suppliers of alternative heating sources, such as electricity; • changes in gas supply and pipeline availability, particularly those changes that impact supply for and access to the markets in which our subsidiaries transact business; • legislative, regulatory and judicial mandates and decisions, some of which may be retroactive, including those affecting • allowed rates of return • incentive regulation • industry structure • purchased gas adjustment provisions • rate design structure and implementation • regulatory assets • franchise renewals • environmental or safety matters, including the potential impact of legislative and regulatory actions related to climate change • taxes • pension and other postretirement benefit liabilities and funding obligations • accounting standards, including the effect of potential changes relative to adoption of or convergence with international accounting standards; • the results of litigation; • retention of, ability to attract, ability to collect from, and conservation efforts of, customers; • capital and energy commodity market conditions, including the ability to obtain funds with reasonable terms for necessary capital expenditures and general operations and the terms and conditions imposed for obtaining sufficient gas supply; • discovery of material weakness in internal controls; and • employee workforce issues. Readers are urged to consider the risks, uncertainties, and other factors that could affect our business as described in this report. All forward-looking statements made in this report rely upon the safe harbor protections provided under the Private Securities Litigation Reform Act of 1995. We do not, by including this statement, assume any obligation to review or revise any particular forward-looking statement in light of future events. 5 Table of Contents Item 1. Business Overview The Laclede Group, Inc. (Laclede Group or the Company) is a public utility holding company formed through a corporate restructuring that became effective October1,2001. Laclede Group is committed to providing reliable natural gas service through its regulated core utility operations while engaging in non-regulated activities that provide sustainable growth. All of Laclede Group’s subsidiaries are wholly owned. The Regulated Gas Distribution segment includes the regulated operations of Laclede Gas Company (Laclede Gas or the Utility), Laclede Group’s largest subsidiary and core business unit. Laclede Gas is a public utility engaged in the retail distribution and sale of natural gas. Laclede Gas is the largest natural gas distribution utility in Missouri, serving approximately 630,000 residential, commercial, and industrial customers in the City of St. Louis and parts of ten counties in eastern Missouri. The Non-Regulated Gas Marketing segment includes Laclede Energy Resources, Inc. (LER), a wholly-owned subsidiary engaged in the marketing of natural gas and related activities on a non-regulated basis. LER markets natural gas to both on-system Utility transportation customers and customers outside of Laclede Gas’ traditional service territory, including large retail and wholesale customers. As such, LER’s operations and customer base are more subject to fluctuations in market conditions than the Utility. Other subsidiaries provide less than 10% of consolidated revenues. As of September30,2010, Laclede Group had 1,697 employees, including 14 part-time employees. On March31,2008, the Company completed the sale of 100% of its interest in its wholly-owned subsidiary SM&P Utility Resources, Inc. (SM&P) to Stripe Acquisition, Inc. (an affiliate of Kohlberg Management VI, LLC) for $85 million in cash, subject to certain closing and post-closing adjustments. SM&P was an underground facilities locating and marking business that formerly comprised Laclede Group’s Non-Regulated Services operating segment. The sales agreement included representations, warranties, and indemnification provisions customary for such transactions and was filed as an exhibit to the March31,2008 Form 10-Q. In accordance with generally accepted accounting principles, the results of operations for SM&P are reported as discontinued operations in the Statements of Consolidated Income. Operating Revenues (from continuing operations) contributed by each segment for the last three fiscal years are presented below. For more detailed financial information regarding the segments, see Note 15 of the Notes to Consolidated Financial Statements. (Thousands) Regulated Gas Distribution $ $ $ Non-Regulated Gas Marketing Other Total Operating Revenues $ $ $ The consolidated financial statements included in this report present the consolidated financial position, results of operations, and cash flows of Laclede Group. The financial statements, notes to financial statements, and management’s discussion and analysis for Laclede Gas are included in this report as Exhibit 99.1. 6 Table of Contents The following chart illustrates the organization structure of The Laclede Group, Inc. at September30,2010: Organization Structure The Laclede Group, Inc. Laclede Gas Company Laclede Investment LLC Laclede Development Company Laclede Pipeline Company Laclede Energy Resources, Inc. Laclede Venture Corp. Laclede Gas Family Services, Inc. Laclede Group common stock is listed on The New York Stock Exchange and trades under the ticker symbol “LG.” During fiscal year 2010, Laclede Group issued 42,733 shares of common stock under its Dividend Reinvestment and Stock Purchase Plan and 81,951 shares of common stock (including 69,451 shares of restricted stock) under its Equity Incentive Plan. During fiscal year 2009, Laclede Group issued 47,037 shares of common stock under its Dividend Reinvestment and Stock Purchase Plan and 127,610 shares of common stock (including 73,485 shares of restricted stock) under its Equity Incentive Plan. The information we file or furnish to the Securities and Exchange Commission (SEC), including annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K and their amendments, are available on our website, www.thelacledegroup.com, in the Investor Services section under SEC Filings as soon as reasonably practical after the information is filed or furnished to the SEC. REGULATED GAS DISTRIBUTION NATURAL GAS SUPPLY The Utility focuses its gas supply portfolio around a number of large natural gas suppliers with equity ownership or control of assets strategically situated to complement Laclede’s regionally diverse firm transportation arrangements. Laclede Gas’ fundamental gas supply strategy is to meet the two-fold objective of 1) ensuring that the gas supplies it acquires are dependable and will be delivered when needed and 2) insofar as is compatible with that dependability, purchasing gas that is economically priced. In structuring its natural gas supply portfolio, Laclede Gas continues to focus on natural gas assets that are strategically positioned to meet the Utility’s primary objectives. Laclede Gas utilizes both Mid-Continent and Gulf Coast gas sources to provide a level of supply diversity that facilitates the optimization of pricing differentials as well as protecting against the potential of regional supply disruptions. 7 Table of Contents In fiscal year 2010, Laclede Gas purchased natural gas from 30 different suppliers to meet current gas sales and storage injection requirements. In addition to working with major producers, the Utility has entered into agreements with suppliers that are taking advantage of improved drilling techniques and advancing technologies, which allow Laclede Gas to be flexible in meeting the needs of its customers. Natural gas purchased by Laclede Gas for delivery to our utility service area through the Mississippi River Transmission Corporation (MRT) system totaled 62.2 billion cubic feet (Bcf). The Utility also holds firm transportation on several other interstate pipeline systems that provide access to gas supplies upstream of MRT. In addition to deliveries from MRT, 7.9 Bcf of gas was purchased on the Panhandle Eastern Pipe Line Company system, and 10.1 Bcf on the Southern Star Central Pipeline system. Some of the Utility’s commercial and industrial customers purchased their own gas with Laclede Gas transporting 15.0 Bcf to them through the Utility’s distribution system. The fiscal year 2010 peak day sendout of natural gas to utility customers, including transportation customers, occurred on January7,2010, when the average temperature was 11 degrees Fahrenheit. On that day, our customers consumed 0.920 Bcf of natural gas. About 81% of this peak day demand was met with natural gas transported to St. Louis through the MRT, Panhandle, and Southern Star transportation systems, and the other 19% was met from the Utility’s on-system storage and peak shaving resources. UNDERGROUND NATURAL GAS STORAGE Laclede Gas has a contractual right to store 23.1 Bcf of gas in MRT’s storage facility located in Unionville, Louisiana. MRT’s tariffs allow injections into storage from May16 through November15 and require the withdrawal from storage of all but 2.2 Bcf from November16 through May15. In addition, Laclede Gas supplements flowing pipeline gas with natural gas withdrawn from its own underground storage field located in St. Louis and St. Charles Counties in Missouri. The field is designed to provide 0.30 Bcf of natural gas withdrawals on a peak day and annual withdrawals of approximately 4 Bcf of gas based on the inventory level that Laclede plans to maintain. REGULATORY MATTERS There were several significant regulatory developments over the past year. For more details, please see the Regulatory and Other Matters discussion in the Management’s Discussion and Analysis of Financial Condition and Results of Operations, on page 35 of this Form 10-K. OTHER PERTINENT MATTERS The business of Laclede Gas has monopoly characteristics in that it is the only distributor of natural gas within its franchised service area. The principal competition is the local electric company. Other competitors in Laclede Gas’ service area include suppliers of fuel oil, coal, propane in outlying areas, natural gas pipelines which can directly connect to large volume customers, and in a portion of downtown St. Louis, a district steam system. Laclede Gas’ residential, commercial, and small industrial markets represent more than 90% of the Utility’s Regulated Gas Distribution operating revenue. Given the current adequate level of natural gas supply and market conditions, Laclede believes that the relative comparison of natural gas equipment and operating costs with those of competitive fuels will not change significantly in the foreseeable future, and that these markets will continue to be supplied by natural gas. In the new multi-family and commercial rental markets, Laclede Gas’ competitive exposure is presently limited to space and water heating applications. Certain alternative heating systems can be cost competitive in traditional markets, but the performance and reliability of natural gas systems have contained the growth of these alternatives. 8 Table of Contents Coal is price competitive as a fuel source for very large boiler plant loads, but environmental requirements for coal have shifted the economic advantage to natural gas. Oil and propane can be used to fuel boiler loads and certain direct-fired process applications, but these fuels require on-site storage, thus limiting their competitiveness. In certain cases, district steam has been competitive with gas for downtown St. Louis area heating users. Laclede Gas offers gas transportation service to its large user industrial and commercial customers. The tariff approved for that type of service produces a margin similar to that which Laclede Gas would have received under its regular sales rates. ***** Laclede Gas is subject to various environmental laws and regulations that, to date, have not materially affected the Company’s financial position and results of operations. For a detailed discussion of environmental matters, see Note 16 of the Notes to Consolidated Financial Statements on page 88. ***** Laclede Gas has labor agreements with Locals 11-6 and 11-194 of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union, which represent approximately 63% of Laclede Gas’ employees. The agreements expire at midnight on July31,2012. The Missouri Natural Division of Laclede Gas has labor agreements with Local 884 of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union, which represents approximately 5% of Laclede Gas’ employees. The agreements expire at midnight on April14,2013. ***** The business of Laclede Gas is subject to seasonal fluctuations with the peak period occurring in the winter season. 9 Table of Contents Revenues, therms sold and transported, and customers of Laclede Gas for the last three fiscal years are as follows: Regulated Gas Distribution Operating Revenues (Thousands) Residential $ $ $ Commercial & Industrial Interruptible Transportation Off-System and Capacity Release Provision for Refunds and Other Total $ $ $ Regulated Gas Distribution Therms Sold and Transported (Thousands) Residential Commercial & Industrial Interruptible Transportation System Therms Sold and Transported Off-System Total Therms Sold and Transported Regulated Gas Distribution Customers (End of Period) Residential Commercial & Industrial Interruptible 18 17 17 Transportation Total Customers ***** Laclede Gas has franchises in the more than 90 communities where it provides service with terms varying from five years to an indefinite duration. Generally, a franchise allows Laclede Gas, among other things, to install pipes and construct other facilities in the community. The franchise in Clayton, Missouri expired in 2008 and since that time Laclede Gas has continued to provide service in that community without a formal franchise. All of the franchises are free from unduly burdensome restrictions and are adequate for the conduct of Laclede Gas’ current public utility business in the State of Missouri. NON-REGULATED GAS MARKETING LER, a wholly-owned subsidiary of Laclede Investment, LLC, and Laclede Group’s primary non-regulated business, is engaged in the marketing of natural gas and providing energy services to both on-system utility transportation customers and customers outside of Laclede Gas’ traditional service area. During fiscal year 2010, LER utilized 13 interstate pipelines and approximately 80 suppliers to market natural gas to its customers, including large retail and wholesale customers primarily in the Midwest. Furthermore, LER served more than 150 retail customers and approximately 100 wholesale customers. Through its retail operations, LER offers natural gas marketing services to large industrial customers, while its wholesale business consists of buying and selling natural gas to other marketers, producers, utilities, power generators, pipelines, and municipalities. 10 Table of Contents During the past several years, LER has been successful in growing its geographic footprint by significantly expanding its wholesale business, which currently represents approximately 85% of LER’s operating revenues. While LER reported record earnings in fiscal 2009, new pipeline infrastructure brought online across the country during 2009, along with a growing surplus of natural gas supplies, impacted the pricing dynamics of the marketplace resulting in an industry-wide narrowing of regional price differentials. Despite an increasingly challenging environment, LER succeeded in increasing its sales volumes in fiscal 2010. Although per unit sales margins declined compared to fiscal 2009, LER remained profitable and expanded its market base of industrial customers, customers located in the eastern United States, and power plants that use natural gas to generate electricity. Natural gas has become a popular fuel for generating electricity, and LER remains committed to acquiring the resources necessary to serve this growing market. Natural gas commodity price risk associated with LER’s business is closely measured and managed as it seeks new growth opportunities. LER’s revenues and sales volumes for the last three fiscal years are as follows: (Thousands) Non-Regulated Gas Marketing Revenues $ $ $ Non-Regulated Gas Marketing Therms Sold OTHER SUBSIDIARIES Laclede Pipeline Company, a wholly-owned subsidiary of Laclede Group, operates a pipeline under Federal Energy Regulatory Commission (FERC) jurisdiction. This pipeline connects the propane storage and vaporization facilities of Laclede Gas to third-party propane supply terminal facilities located in Illinois, which allows Laclede Gas to receive propane that is vaporized to supplement its natural gas supply and meet peak demands on its distribution system. Laclede Pipeline Company also provides transportation services to third parties. Laclede Investment LLC, a wholly-owned subsidiary of Laclede Group, invests in other enterprises and has made loans to several joint ventures engaged in real estate development. Laclede Gas Family Services, Inc., a wholly-owned subsidiary of Laclede Energy Resources, Inc., is a registered insurance agency in the State of Missouri. Laclede Development Company, a wholly-owned subsidiary of Laclede Group, participates in real estate development, primarily through joint ventures. Laclede Venture Corp., a wholly-owned subsidiary of Laclede Development Company, offers services for the compression of natural gas to third parties who desire to use or to sell compressed natural gas for use in vehicles. The lines of business that constitute the Other activities of the corporate family are not considered separately reportable operating segments as defined by current accounting standards. 11 Table of Contents Item 1A. Risk Factors Laclede Group’s business and financial results are subject to a number of risks and uncertainties, including those set forth below. The risks described below are those the Company considers to be material. RISKS AND UNCERTAINTIES THAT RELATE TO THE BUSINESS AND FINANCIAL RESULTS OF LACLEDE GROUP AND ITS SUBSIDIARIES As a holding company, Laclede Group depends on its operating subsidiaries to meet its financial obligations. Laclede Group is a holding company with no significant assets other than cash investments and the stock of its operating subsidiaries. Laclede Group, and Laclede Gas prior to Laclede Group’s formation, have paid dividends continuously since 1946. However, Laclede Group relies exclusively on dividends from its subsidiaries, on intercompany loans from its non-utility subsidiaries, and on the repayments of principal and interest from intercompany loans made to its subsidiaries for its cash flows. Laclede Group’s ability to pay dividends to its shareholders is dependent on the ability of its subsidiaries to generate sufficient net income and cash flows to pay upstream dividends and make loans or loan repayments to Laclede Group. Laclede Group’s cash flows for fiscal year 2008 included proceeds from the sale of its wholly-owned subsidiary, SM&P. A downgrade in Laclede Group’s credit ratings could negatively affect its ability to access capital. Currently, Laclede Group’s corporate ratings are A by Standard & Poor’s and A- by Fitch. Laclede Group has working capital lines of credit to meet the short-term liquidity needs of its subsidiaries. If the rating agencies lowered Laclede Group’s credit rating, particularly below investment grade, it might significantly limit its ability to borrow and would increase its costs of borrowing. Laclede Group’s ability to borrow and costs of borrowing have a direct impact on its subsidiaries’ ability to execute operating strategies. Risk of unexpected losses may adversely affect Laclede Group’s financial condition and results of operations. As with most businesses, there are operations and business risks inherent in the activities of Laclede Group’s subsidiaries. If, in the normal course of business, Laclede Group becomes a party to litigation, such litigation could result in substantial monetary judgments, fines, or penalties or be resolved on unfavorable terms. In accordance with customary practice, Laclede Group and its subsidiaries maintain insurance against a significant portion of, but not all, risks and losses. To the extent a loss is not fully covered by insurance, that loss could adversely affect the Company’s financial condition and results of operations. Changes in accounting standards may adversely impact Laclede Group’s financial condition and results of operations. The SEC is currently considering whether issuers in the United States of America (U.S.) should be required to prepare financial statements in accordance with International Financial Reporting Standards (IFRS) instead of U.S. Generally Accepted Accounting Principles (GAAP). IFRS is a comprehensive set of accounting standards promulgated by the International Accounting Standards Board (IASB), which are rapidly gaining worldwide acceptance. The SEC has indicated that it will decide in 2011 whether IFRS will be required for U.S. issuers. If the SEC decides to require IFRS, it expects that U.S. issuers would first report under the new standards beginning in approximately 2015 or 2016. Unlike U.S. GAAP, IFRS does not currently address the accounting for rate-regulated activities, such as those of Laclede Gas. As such, if IFRS were adopted in its current state, Laclede Gas may be precluded from applying regulatory accounting principles, including the recognition of regulatory assets and regulatory liabilities. Although the IASB currently has a project on its agenda to examine the accounting for rate-regulated activities, there is no assurance that such project will result in the issuance of a final standard or that such a standard would be comparable to current U.S. GAAP. The potential issues associated with rate-regulated accounting, along with other potential changes associated with the adoption of IFRS, may adversely impact Laclede Group’s and Laclede Gas’ financial condition and results of operations, should adoption of IFRS be required. Also, the U.S. Financial Accounting Standards Board is considering various changes to U.S. GAAP, some of which may be significant, as a part of a joint effort with the IASB to converge accounting standards. If approved, adoption of these changes may adversely impact Laclede Group’s and Laclede Gas’ financial condition and results of operations. 12 Table of Contents RISKS THAT RELATE TO THE REGULATED GAS DISTRIBUTION SEGMENT Risks related to the regulation of the Utility business could impact rates it is able to charge, costs, and profitability. The Missouri Public Service Commission (MoPSC or Commission) regulates many aspects of the Utility’s distribution operations, including construction and maintenance of facilities, operations, safety, the rates that the Utility may charge customers, the terms of service to its customers, and the rate of return that it is allowed to realize; as well as the accounting treatment for certain aspects of its operations. For further discussion of these accounting matters, see Critical Accounting Policies pertaining to Laclede Gas, beginning on page 32. Laclede Gas’ ability to obtain and timely implement rate increases and rate supplements to maintain the current rate of return depends upon regulatory discretion. There can be no assurance that it will be able to obtain rate increases or rate supplements or continue earning the current authorized rates of return. Laclede Gas’ liquidity could be adversely affected by delays in recovery of its costs, due to regulation. In the normal course of business, there may be a lag between when the Utility incurs increases in certain of its costs and the time in which those costs are considered for recovery in the ratemaking process. Cash requirements for increased operating costs, increased funding levels of defined benefit pension and postretirement costs, capital expenditures, and other increases in the costs of doing business may require outlays of cash prior to the authorization of increases in rates charged to customers, as approved by the MoPSC. Accordingly, the Utility’s liquidity may be adversely impacted to the extent higher costs are not timely recovered from its customers. Laclede Gas’ ability to meet its customers’ natural gas requirements may be impaired if contracted gas supplies, interstate pipeline and/or storage services are not available or delivered in a timely manner. In order to meet its customers’ annual and seasonal natural gas demands, the Utility must obtain sufficient supplies, interstate pipeline capacity, and storage capacity. If it is unable to obtain these, either from its suppliers’ inability to deliver the contracted commodity or the inability to secure replacement quantities, Laclede Gas’ financial condition and results of operations may be adversely impacted. Laclede Gas’ liquidity and, in certain circumstances, its results of operations could be adversely affected by the cost of purchasing natural gas during periods in which natural gas prices are rising significantly. Laclede Gas’ tariff rate schedules contain Purchased Gas Adjustment (PGA) Clauses that permit the Utility to file for rate adjustments to recover the cost of purchased gas. Changes in the cost of purchased gas are flowed through to customers and may affect uncollectible amounts and cash flows and can therefore impact the amount of capital resources. Currently, Laclede Gas is allowed to adjust the gas cost component of its rates up to four times each year. The Utility must make a mandatory gas cost adjustment at the beginning of the winter, in November, and during the next twelve months it may make up to three additional discretionary gas cost adjustments, so long as each of these adjustments is separated by at least two months. The MoPSC typically approves the Utility’s PGA changes on an interim basis, subject to refund and the outcome of a subsequent audit and prudence review. Due to such review process, there is a risk of a disallowance of full recovery of these costs. Any material disallowance of purchased gas costs would adversely affect revenues. Increases in the prices the Utility charges for gas may also adversely affect revenues because they could lead customers to reduce usage and cause some customers to have trouble paying the resulting higher bills. These higher prices may increase bad debt expenses and ultimately reduce earnings. Laclede Gas has used short-term borrowings in the past to finance storage inventories and purchased gas costs, and expects to do so in the future. Rapid increases in the price of purchased gas may result in an increase in short-term debt because Laclede Gas must pay suppliers for gas in advance of when its customers pay for that gas. To lower financial exposure to commodity price fluctuations, Laclede Gas enters into contracts to hedge the forward commodity price of its natural gas supplies. As part of this strategy, the Utility may use fixed-price, forward, physical purchase contracts, futures, and option contracts. However, the Utility does not hedge the entire exposure of energy assets or positions to market price volatility, and the coverage will vary over time. Any costs, gains, or losses experienced through hedging procedures, including carrying costs, generally flow through the PGA Clause, thereby limiting the Utility’s exposure to earnings volatility. However, variations in the timing of collections of such gas costs under the PGA Clause and the effect of cash payments for margin deposits associated with the Utility’s use of natural gas derivative instruments may cause short-term cash requirements to vary. These procedures remain subject to prudence review by the MoPSC. 13 Table of Contents Laclede Gas may be adversely affected by economic conditions. Periods of slowed economic activity, such as that currently being experienced, generally result in decreased energy consumption, particularly by industrial and large commercial companies. As a consequence, national or regional recessions or other downturns in economic activity could adversely affect Laclede Gas’ revenues and cash flows or restrict its future growth. Economic conditions in its service territory may also adversely impact the Utility’s ability to collect its accounts receivable resulting in an increase to bad debt expenses. Laclede Gas is dependent on bank lines of credit and continued access to capital markets to successfully execute its operating strategies. In addition to longer-term debt that is issued to the public by the Utility under its mortgage and deed of trust dated February1,1945, Laclede Gas has relied, and continues to rely, upon shorter term bank borrowings or commercial paper supported by bank lines of credit to finance the execution of a portion of its operating strategies. The Utility is dependent on these capital sources to purchase its natural gas supply and maintain its properties. The availability and cost of these credit sources is cyclical and these capital sources may not remain available to the Utility, or it may not be able to obtain funds at a reasonable cost in the future. Laclede Gas’ ability to borrow under its existing lines of credit depends on its compliance with the Utility’s obligations under the lines of credit. If the Utility were to breach any of the financial or other covenants under these agreements, its debt repayment obligations under them could be accelerated. Laclede Gas’ ability to issue commercial paper supported by its lines of credit, to issue long-term bonds, or to obtain new lines of credit also depends on current conditions in the credit markets. A downgrade in the Utility’s credit rating could negatively affect its ability to access capital. Standard & Poor’s rating group, Moody’s Investors Service, and Fitch Ratings from time to time implement new requirements for various ratings levels. To maintain its current credit ratings in light of any new requirements, Laclede Gas may find it necessary to take steps to change its business plans in ways that may affect its results of operations. The following table shows the current ratings assigned by S&P, Moody’s, and Fitch to certain of our outstanding debt: Type of Facility S&P Moody’s Fitch Laclede Gas First Mortgage Bonds A A2 A+ Laclede Gas Commercial Paper A-1 P-2 F1 If the rating agencies lowered the Utility’s ratings, particularly below investment grade, it could significantly limit its access to the commercial paper market and would increase its costs of short-term borrowing. In addition, Laclede Gas would likely be required to pay a higher interest rate in future long-term financings and the Utility’s potential pool of investors and funding sources would likely decrease. Credit ratings are an independent assessment of the Utility’s ability to pay its obligations. Consequently, real or anticipated changes in credit ratings will generally affect the market value of the specific debt instruments that are rated. Numerous environmental laws and regulations may require significant expenditures or increase operating costs. Laclede Gas is subject to federal and state environmental laws and regulations affecting many aspects of its present and future operations. These laws and regulations require Laclede Gas to obtain and comply with a wide variety of environmental licenses, permits, inspections, and approvals. The discovery of presently unknown environmental conditions could give rise to expenditures and liabilities including fines or penalties, which could be material. To the extent such costs are not fully covered by insurance or recovered in rates from Utility customers, those costs may have an adverse effect on the financial condition and results of operations of Laclede Gas. 14 Table of Contents Laclede Gas is subject to pipeline safety and system integrity laws and regulations that may require significant expenditures or significant increases in operating costs. Such laws and regulations affect various aspects of Laclede Gas’ present and future operations. These laws and regulations require the Utility to maintain pipeline safety and system integrity by identifying and reducing pipeline risks. Compliance with these laws and regulations may result in increased capital, operating and other costs which may not be recoverable in a timely manner from customers in rates. Failure to comply may result in fines, penalties, or injunctive measures that would not be recoverable from customers in rates and could result in a material adverse effect on Laclede Gas’ financial condition and results of operations. Transporting, distributing, and storing natural gas involves numerous risks that may result in accidents and other operating risks and costs. There are inherent in gas distribution activities a variety of hazards and operations risks, such as leaks, accidental explosions, and mechanical problems, which could cause substantial financial losses. In addition, these risks could result in loss of human life, significant damage to property, environmental pollution, impairment of operations, and substantial losses to Laclede Gas. The location of pipelines and storage facilities near populated areas, including residential areas, commercial business centers, and industrial sites, could increase the level of damages resulting from these risks. These activities may subject the Utility to litigation or administrative proceedings from time to time. Such litigation or proceedings could result in substantial monetary judgments, fines, or penalties against the Utility or be resolved on unfavorable terms. In accordance with customary industry practices, Laclede Gas maintains insurance against a significant portion, but not all, of these risks and losses. To the extent that the occurrence of any of these events is not fully covered by insurance, it could adversely affect the Utility’s financial condition and results of operations. Increases in the wholesale costs of purchased natural gas supplies may adversely impact the Utility’s competitive position compared with alternative energy sources. Laclede Gas is the only distributor of natural gas within its franchised service area. Nevertheless, rising wholesale natural gas prices compared with prices for electricity, fuel oil, coal, propane, or other energy sources may affect the Utility’s retention of natural gas customers and adversely impact its financial condition and results of operations. Significantly warmer-than-normal weather conditions, the effects of global warming and climate change, and other factors that influence customer usage may affect the Utility’s sale of heating energy and adversely impact its financial position and results of operations. Laclede Gas’ earnings are primarily generated by the sale of heating energy. The Utility has a weather mitigation rate design, approved by the MoPSC, which provides better assurance of the recovery of the Utility’s fixed costs and margins during winter months despite variations in sales volumes due to the impacts of weather and other factors that affect customer usage. However, significantly warmer-than-normal weather conditions in the Utility’s service area and other factors, such as global warming and climate change, may result in reduced profitability and decreased cash flows attributable to lower gas sales levels. Furthermore, continuation of the weather mitigation rate design is subject to regulatory discretion. In addition, the promulgation of regulations by the U.S. Environmental Protection Agency or the potential enactment of Congressional legislation addressing global warming and climate change may result in future additional compliance costs that could impact the Utility’s financial condition and results of operations. Regional supply/demand fluctuations and changes in national pipeline infrastructure, as well as regulatory discretion, may adversely affect Laclede Gas’ ability to profit from off-system sales and capacity release. Laclede Gas’ income from off-system sales and capacity release is subject to fluctuations in market conditions and changing supply and demand conditions in areas the Utility holds pipeline capacity rights. Specific factors impacting the Utility’s income from off-system sales and capacity release include the availability of attractively-priced natural gas supply, availability of pipeline capacity, and market demand. Income from off-system sales and capacity release is shared with customers. The Utility is allowed to retain 15% to 25% of the first $6 million in annual income earned (depending on the level of income earned) and 30% of income exceeding $6 million annually. The Utility’s ability to retain such income in the future is subject to regulatory discretion in a base rate proceeding. 15 Table of Contents Workforce risks could affect Laclede Gas’ financial results. Laclede Gas is subject to various workforce risks, including, but not limited to, the risk that it will be unable to attract and retain qualified personnel; that it will be unable to effectively transfer the knowledge and expertise of an aging workforce to new personnel as those workers retire; and that it will be unable to reach collective bargaining arrangements with the unions that represent certain of its workers, which could result in work stoppages. Catastrophic events could adversely affect Laclede Gas’ facilities and operations. Catastrophic events such as fires, earthquakes, explosions, floods, tornados, terrorists acts, or other similar occurrences could adversely affect Laclede Gas’ facilities, operations, financial condition, and results of operations. The availability of insurance covering catastrophic events may be limited or may result in higher deductibles, higher premiums and more restrictive policy terms. RISKS THAT RELATE TO THE NON-REGULATED GAS MARKETING SEGMENT Risks of increased competition, regional fluctuations in natural gas commodity prices, and pipeline infrastructure projects may adversely impact LER’s future profitability. Competition in the marketplace and regional fluctuations in natural gas commodity prices have a direct impact on LER’s business. Changing market conditions may adversely impact LER’s sales margins or affect LER’s ability to serve certain wholesale customers, thereby reducing wholesale sales profitability and/or increasing certain credit requirements caused by reductions in netting capability. Although the FERC regulates the interstate transportation of natural gas and establishes the general terms and conditions under which LER may use interstate gas pipeline capacity to purchase and transport natural gas, LER must occasionally renegotiate its transportation agreements with a concentrated group of pipeline companies. Renegotiated terms of new agreements may impact LER’s future profitability. Profitability may also be adversely impacted if the pipeline capacity secured by LER is not fully utilized and/or its costs are not fully recovered. Risks of reduced access to credit and/or capital markets may prevent LER from executing operating strategies. LER relies on its cash flows, netting capability, parental guarantees, and access to Laclede Group’s liquidity resources to satisfy its credit and working capital requirements. LER’s ability to rely on parental guarantees is dependent upon Laclede Group’s financial condition and credit ratings. If the rating agencies lowered Laclede Group’s credit ratings, particularly below investment grade, counterparty acceptance of parental guarantees may diminish, resulting in decreased availability of credit. Additionally, under such circumstances, certain counterparties may require LER to provide prepayments or cash deposits, amounts of which would be dependent upon natural gas market conditions. Reduced access to credit or increased credit requirements, which may also be caused by factors such as higher overall natural gas prices, may limit LER’s ability to enter into certain transactions. In addition, LER has concentrations of counterparty credit risk in that a significant portion of its transactions are with (or are associated with) energy producers, utility companies, and pipelines. These concentrations of counterparties have the potential to affect the Company’s overall exposure to credit risk, either positively or negatively, in that each of these three groups may be affected similarly by changes in economic, industry, or other conditions. LER also has concentrations of credit risk in certain individually significant counterparties. LER closely monitors its credit exposure and, although uncollectible amounts have not been significant, increased counterparty defaults are possible and may result in financial losses and/or capital limitations. 16 Table of Contents Risk management policies, including the use of derivative instruments, may not fully protect LER’s sales and results of operations from volatility and may result in financial losses. In the course of its business, LER enters into contracts to purchase and sell natural gas at fixed prices and index-based prices. Commodity price risk associated with these contracts has the potential to impact earnings and cash flows. To minimize this risk, LER has a risk management policy that provides for daily monitoring of a number of business measures, including fixed price commitments. LER manages the commodity price risk associated with fixed-price commitments for the purchase or sale of natural gas by either closely matching the offsetting physical purchase or sale of natural gas at fixed prices or through the use of natural gas futures and swap contracts traded on or cleared through the New York Mercantile Exchange (NYMEX) to lock in margins. These exchange-traded/cleared contracts are generally designated as cash flow hedges of forecasted transactions. However, market conditions and regional price changes may cause ineffective portions of matched positions to result in financial losses. Additionally, to the extent that LER’s natural gas commitments do not qualify for the normal purchases or normal sales designation (or the designation is not elected), the contracts are recorded as derivatives at fair value each period. Accordingly, the associated gains and losses are reported directly in earnings and may cause volatility in results of operations. LER’s ability to meet its customers’ natural gas requirements may be impaired if contracted gas supplies and interstate pipeline services are not available or delivered in a timely manner. LER’s ability to deliver natural gas to its customers is contingent upon the ability of natural gas producers, other gas marketers, and interstate pipelines to fulfill their delivery obligations to LER under firm contracts. If these counterparties fail to perform, they have a contractual obligation to reimburse LER for any adverse consequences. LER will attempt to use such reimbursements to obtain the necessary supplies so that LER may fulfill its customer obligations. To the extent that it is unable to obtain the necessary supplies, LER’s financial position and results of operations may be adversely impacted. The energy industry is subject to regulatory and legislative developments. LER’s business is non-regulated in that the rates it charges its customers are not established by or subject to approval by any regulatory body. However, LER is subject to various laws and regulations affecting the energy industry. New regulatory and legislative actions may adversely impact LER’s results of operations, financial condition, and cash flows by potentially reducing customer growth opportunities and/or increasing the costs of doing business. 17 Table of Contents Item 1B. Unresolved Staff Comments None. Item 2. Properties The principal utility properties of Laclede Gas consist of more than 16,000 miles of gas main and related service pipes, meters, and regulators. Other physical properties include regional office buildings and a holder station. Extensive underground natural gas and propane storage facilities and equipment are located in an area in North St. Louis County extending under the Missouri River into St. Charles County. Substantially all of Laclede Gas’ utility plant is subject to the liens of its mortgage. All of the utility properties of Laclede Gas are held in fee, or by easement, or under lease agreements. The principal lease agreements include underground storage rights that are of indefinite duration and the headquarters office building. The current lease on the headquarters office building extends through February2015 with the option to renew for up to five additional years. For further information on Laclede Gas’ leases see Note 16 of the Notes to Consolidated Financial Statements on page 88. Other properties of Laclede Group, including LER, do not constitute a significant portion of its properties. Item 3. Legal Proceedings For a description of environmental matters, see Note 16 of the Notes to Consolidated Financial Statements on page 88. For a description of pending regulatory matters of Laclede Gas, see the Regulatory and Other Matters discussion in the Management’s Discussion and Analysis of Financial Condition and Results of Operations, on page 35. Laclede Group and its subsidiaries are involved in litigation, claims, and investigations arising in the normal course of business. While the results of such litigation cannot be predicted with certainty, management, after discussion with counsel, believes the final outcome will not have a material adverse effect on the consolidated financial position or results of operations reflected in the consolidated financial statements presented herein. 18 Table of Contents EXECUTIVE OFFICERS OF THE REGISTRANTS – Listed below are executive officers as defined by the SEC for Laclede Group. Their ages, at September30,2010, and positions are listed below along with their business experience during the past five years. Name, Age, and Position with Company * Appointed (1) D. H. Yaeger, Age 61 Laclede Group Chairman, President and Chief Executive Officer October 2000 Laclede Gas Chairman, President and Chief Executive Officer January 1999 LER President January 1999 M. D. Waltermire, Age 52 Laclede Group Chief Financial Officer October 2007 Laclede Gas Senior Vice President and Chief Financial Officer October 2007 Vice President – Operations & Marketing April 2003 LER Vice President October 2007 M. C. Darrell, Age 52 Laclede Group General Counsel May 2004 Laclede Gas Senior Vice President and General Counsel October 2007 General Counsel May 2004 R. A. Skau, Age 53 Laclede Gas Senior Vice President – Human Resources October 2007 Vice President – Human Resources February 2004 M. R. Spotanski, Age 50 Laclede Gas Senior Vice President – Operations and Marketing October 2007 Vice President – Finance January 2001 M. C. Kullman, Age 50 Laclede Group Chief Governance Officer and Corporate Secretary February 2004 Laclede Gas Chief Governance Officer and Corporate Secretary February 2004 LER Secretary February 1998 19 Table of Contents D. P. Abernathy, Age 49 Laclede Gas Vice President and Associate General Counsel – Industrial Relations and Claims Management October 2007 Vice President – Associate General Counsel September 2004 M. C. Geiselhart, Age 51 Laclede Group Vice President – Strategic Development and Planning (2) August 2006 Laclede Gas Vice President – Strategic Development and Planning August 2006 S. F. Mathews, Age 52 Laclede Gas Vice President – Gas Supply February 2003 M. C. Pendergast, Age 54 Laclede Gas Vice President – Associate General Counsel January 2002 S. P. Rasche, Age 50 Laclede Gas Vice President – Finance (3) November 2009 J. A. Fallert, Age 55 Laclede Gas Controller February 1998 S. E. Jaskowiak, Age 48 LER Vice President and General Manager February 2005 * The information provided relates to the Company and its principal subsidiaries. Many of the executive officers have served or currently serve as officers or directors for other subsidiaries of the Company. Officers of Laclede are normally reappointed at the Annual Meeting of the Board of Directors in January of each year to serve at the pleasure of the Board of Directors for the ensuing year and until their successors are elected and qualify. Mr. Geiselhart served as the Corporate Finance Consultant for Callaway Partners, LLC since 2003. During that time, he also served as Chief Financial Officer for both TowerLink Corporation, Inc. and Transcender Telecom Acquisition Corporation, Inc. Mr. Rasche served as the Chief Financial Officer for TLCVision Corporation since 2004. Mr. Kenneth J. Neises, former Executive Vice President, retired from Laclede Gas Company October1,2010. 20 Table of Contents Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities Laclede Group’s common stock trades on The New York Stock Exchange under the symbol “LG.” The high and the low sales price for the common stock for each quarter in the two most recent fiscal years are: Fiscal 2010 Fiscal 2009 High Low High Low 1st Quarter $ 2nd Quarter 3rd Quarter 4th Quarter The number of holders of record as of September30,2010 was 4,676. Dividends declared on the common stock for the two most recent fiscal years were: Fiscal 2010 Fiscal 2009 1st Quarter $ $ 2nd Quarter 3rd Quarter 4th Quarter Disclosures relating to securities authorized for issuance under equity compensation plans is incorporated by reference from our proxy statement dated December17,2010. Laclede Group periodically purchases common stock of Laclede Gas with the price set at the book value of Laclede Gas common stock as of the most recently completed fiscal quarter. The details on sales of common stock of Laclede Gas to Laclede Group during the past three fiscal years are set forth below: Aggregate Purchase Price Number Date of Sale (millions) of Shares FY 2008 December 20, 2007 $ 30 February 14, 2008 28 May 12, 2008 26 August 18, 2008 25 FY 2009 November 20, 2008 December 18, 2008 26 February 10, 2009 11 May 20, 2009 9 August 14, 2009 11 FY 2010 December 15, 2009 10 February 8, 2010 10 May 7, 2010 10 August 11, 2010 10 The proceeds from Laclede Gas’ sales of stock were used to reduce its short-term borrowings. Exemption from registration was claimed under Section 4(2) of the Securities Act of 1933. 21 Table of Contents Item 6. Selected Financial Data The Laclede Group, Inc. Fiscal Years Ended September 30 (Thousands, Except Per Share Amounts) Summary of Operations Operating Revenues: Regulated Gas Distribution $ Non-Regulated Gas Marketing Other Total Operating Revenues Operating Expenses: Regulated Gas Distribution Natural and propane gas Other operation expenses Maintenance Depreciation and amortization Taxes, other than income taxes Total Regulated Gas Distribution Operating Expenses Non-Regulated Gas Marketing Other Total Operating Expenses Operating Income Allowance for Funds Used During Construction ) Other Income and (Income Deductions) - Net Interest Charges: Interest on long-term debt Interest on long-term debt to unconsolidated affiliate trust — — Other interest charges Total Interest Charges Income from Continuing Operations Before Income Taxes and Dividends on Laclede Gas Redeemable Preferred Stock Income Tax Expense Dividends on Laclede Gas Redeemable Preferred Stock — 15 35 43 48 Income from Continuing Operations Income from Discontinued Operations, Net of Income Tax — — Net Income $ Average Number of Common Shares Outstanding: Basic Diluted Basic Earnings Per Share of Common Stock: Income from Continuing Operations $ Income from Discontinued Operations — — Net Income $ Diluted Earnings Per Share of Common Stock: Income from Continuing Operations $ Income from Discontinued Operations — — Net Income $ 22 Table of Contents Item 6. Selected Financial Data (continued) The Laclede Group, Inc. Fiscal Years Ended September 30 (Thousands, Except Per Share Amounts) Dividends Declared – Common Stock $ Dividends Declared Per Share of Common Stock $ Utility Plant Gross Plant – End of Period $ Net Plant – End of Period Capital Expenditures Property Retirements Non-Utility Property Other Investments Total Assets of Discontinued Operations — — — Total Assets – End of Period Capitalization – End of Period Common Stock and Paid-In Capital $ Retained Earnings Accumulated Other Comprehensive Income (Loss) ) ) Common Stock Equity Laclede Gas Redeemable Preferred Stock — — Long-Term Debt to Unconsolidated Affiliate Trust — — — Long-Term Debt – Laclede Gas Total Capitalization $ Shares of Common Stock Outstanding – End of Period Book Value Per Share – End of Period $ Consolidated Net Economic Earnings Data (a) Net Economic Earnings (Non-GAAP) $ Add: Unrealized gain (loss) on energy-related derivative contracts, net of tax ) ) ) Income from Continuing Operations (GAAP) $ Diluted Earnings per Share of Common Stock: Net Economic Earnings (Non-GAAP) $ Add: Unrealized gain (loss) on energy-related derivative contracts, net of tax ) ) ) Income from Continuing Operations (GAAP) $ (a) This section contains the non-GAAP financial measures of net economic earnings and net economic earnings per share. Refer to the Earnings section of Management’s Discussion and Analysis of Financial Condition and Results of Operations on page 27 for a discussion regarding the use of non-GAAP measures. Note: Earnings per share (EPS) and diluted shares outstanding amounts for previous periods have been restated to reflect the retrospective application of a new accounting standard that the Company adopted on October1,2009. Reported net income was not affected by the adoption of this new accounting standard. Discontinued operations reflects the operations and sale of the Company’s former subsidiary, SM&P Utility Resources, Inc., which was sold on March31,2008. Laclede Gas Company’s Selected Financial Data is included in Exhibit 99.1. 23 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THE LACLEDE GROUP, INC. INTRODUCTION This management’s discussion analyzes the financial condition and results of operations of The Laclede Group, Inc. (Laclede Group or the Company) and its subsidiaries. It includes management’s view of factors that affect its business, explanations of past financial results including changes in earnings and costs from the prior year periods, and their effects on the Company’s overall financial condition and liquidity. The Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the Company’s consolidated financial statements and the notes thereto. RESULTS OF OPERATIONS Overview Laclede Group’s earnings are primarily derived from the regulated activities of its largest subsidiary, Laclede Gas Company (Laclede Gas or the Utility), Missouri’s largest natural gas distribution company. Laclede Gas is regulated by the Missouri Public Service Commission (MoPSC or Commission) and serves the City of St. Louis and parts of ten counties in eastern Missouri. Laclede Gas delivers natural gas to retail customers at rates and in accordance with tariffs authorized by the MoPSC. The Utility’s earnings are primarily generated by the sale of heating energy. The Utility’s weather mitigation rate design lessens the impact of weather volatility on Laclede Gas customers during cold winters and stabilizes the Utility’s earnings by recovering fixed costs more evenly during the heating season. Due to the seasonal nature of the business of Laclede Gas, Laclede Group’s earnings are seasonal in nature and are typically concentrated in the November through April period, which generally corresponds with the heating season. Laclede Energy Resources, Inc. (LER) is engaged in the marketing of natural gas and related activities on a non-regulated basis. LER markets natural gas to both on-system Utility transportation customers and customers outside of Laclede Gas’ traditional service territory, including large retail and wholesale customers. LER’s operations and customer base are more subject to fluctuations in market conditions than the Utility. Other subsidiaries provide less than 10% of consolidated revenues. On March31,2008, the Company completed the sale of 100% of its interest in its wholly-owned subsidiary SM&P Utility Resources, Inc. (SM&P) to Stripe Acquisition, Inc. (an affiliate of Kohlberg Management VI, LLC) for $85 million in cash, subject to certain closing and post-closing adjustments. SM&P was an underground facilities locating and marking business that formerly comprised Laclede Group’s Non-Regulated Services operating segment. The sales agreement included representations, warranties, and indemnification provisions customary for such transactions and was filed as an exhibit to the March31,2008 Form 10-Q. In accordance with generally accepted accounting principles, the results of operations for SM&P are reported as discontinued operations in the Statements of Consolidated Income. 24 Table of Contents Based on the nature of the business of the Company and its subsidiaries, as well as current economic conditions, management focuses on the following key variables in evaluating the financial condition and results of operations and managing the business: Regulated Gas Distribution Segment: • the Utility’s ability to recover the costs of purchasing and distributing natural gas from its customers; • the impact of weather and other factors, such as customer conservation, on revenues and expenses; • changes in the regulatory environment at the federal, state, and local levels, as well as decisions by regulators, that impact the Utility’s ability to earn its authorized rate of return; • the Utility’s ability to access credit markets and maintain working capital sufficient to meet operating requirements; and, • the effect of natural gas price volatility on the business. Non-Regulated Gas Marketing Segment: • the risks of competition; • regional fluctuations in natural gas prices; • new national pipeline infrastructure projects; • credit and/or capital market access; • counterparty risks; and, • the effect of natural gas price volatility on the business. Further information regarding how management seeks to manage these key variables is discussed below. Laclede Group’s strategy is to improve the performance of its core Utility, while developing non-regulated businesses and taking a measured approach in the pursuit of additional growth opportunities that complement the Utility business. The Utility’s strategy focuses on improving performance and mitigating the impact of weather fluctuations on Laclede Gas’ customers while improving the ability to recover its authorized distribution costs and return. The Utility’s distribution costs are the essential, primarily fixed expenditures it must incur to operate and maintain more than 16,000 miles of mains and services comprising its natural gas distribution system and related storage facilities. The Utility’s distribution costs include wages and employee benefit costs, depreciation and maintenance expenses, and other regulated utility operating expenses, excluding natural and propane gas expense. Distribution costs are considered in the ratemaking process, and recovery of these types of costs is included in revenues generated through the Utility’s tariff rates, as approved by the MoPSC. In addition, Laclede Gas is working to improve its ability to provide reliable natural gas service at a reasonable cost, while maintaining and building a secure and dependable infrastructure. The settlement of the Utility’s rate case in 2010 retained the Utility’s weather mitigation rate design that better ensures the recovery of its fixed costs and margins despite variations in sales volumes due to the impacts of weather and other factors that affect customer usage. The Utility’s income from off-system sales and capacity release remains subject to fluctuations in market conditions. The Utility is allowed to retain 15% to 25% of the first $6 million in annual income earned (depending on the level of income earned) and 30% of income exceeding $6 million annually. Some of the factors impacting the level of off-system sales include the availability and cost of the Utility’s natural gas supply, the weather in its service area, and the weather in other markets. When Laclede Gas’ service area experiences warmer-than-normal weather while other markets experience colder weather or supply constraints, some of the Utility’s natural gas supply is available for off-system sales and there may be a demand for such supply in other markets. See the Regulatory and Other Matters section on page 35 of this report for additional information on regulatory issues relative to the Utility. 25 Table of Contents Laclede Gas works actively to reduce the impact of wholesale natural gas prices on its costs by strategically structuring its natural gas supply portfolio to increase its gas supply availability and pricing alternatives and through the use of derivative instruments to protect its customers from significant changes in the commodity price of natural gas. Nevertheless, the overall cost of purchased gas remains subject to fluctuations in market conditions. The Utility’s Purchased Gas Adjustment (PGA) Clause allows Laclede Gas to flow through to customers, subject to prudence review, the cost of purchased gas supplies, including costs, cost reductions, and related carrying costs associated with the use of derivative instruments to hedge the purchase price of natural gas, as well as gas inventory carrying costs. The Utility believes it will continue to be able to obtain sufficient gas supply. The price of natural gas supplies and other economic conditions may affect sales volumes, due to the conservation efforts of customers, and cash flows associated with the timing of collection of gas costs and related accounts receivable from customers. Long-term increases in the wholesale cost of natural gas supplies may adversely impact the Utility’s competitive position compared with alternative energy sources. The Utility relies on both short-term credit and long-term capital markets, as well as cash flows from operations, to satisfy its seasonal cash requirements and fund its cost of capital expenditures. Laclede Gas’ ability to issue commercial paper supported by lines of credit, to issue long-term bonds, or to obtain new lines of credit is dependent on current conditions in the credit and capital markets. Management focuses on maintaining a strong balance sheet and believes it currently has adequate access to credit and capital markets and will have sufficient capital resources to meet its foreseeable obligations. See the Liquidity and Capital Resources section on page 38 for additional information. LER focuses on growing its markets on a long-term and sustainable basis by providing both on-system Utility transportation customers and customers outside of Laclede Gas’ traditional service area with another choice in non-regulated natural gas suppliers. LER utilizes its natural gas supply agreements, transportation agreements, and other executory contracts to provide a variety of services to its customers at competitive prices. It closely monitors and manages the natural gas commodity price risk associated with providing such services to its customers through the use of exchange-traded/cleared derivative instruments and other contractual arrangements. LER is committed to managing commodity price risk, while it continues to seek new growth opportunities and expand the services that it now provides. Nevertheless, income from LER’s operations is more subject to fluctuations in market conditions than the Utility’s operations. LER’s business is directly impacted by the effects of competition in the marketplace and the impact of new pipeline infrastructure and surplus natural gas supplies on regional natural gas commodity prices. In the course of its business, LER enters into commitments associated with the purchase or sale of natural gas. Many of LER’s physical purchase and sale transactions are recognized in earnings when the natural gas is delivered. However, generally accepted accounting principles (GAAP) require that some of LER’s energy-related transactions be accounted for as derivatives, with the changes in their fair value (representing unrealized gains or losses) recorded in earnings in periods prior to physical delivery. Because related transactions of a purchase and sale strategy may be accounted for differently, there may be timing differences in the recognition of earnings under GAAP and economic earnings realized upon settlement. The Company reports both GAAP and economic earnings, as discussed below. In addition to its operating cash flows, LER relies on parental guarantees to secure its purchase and sales obligations of natural gas. LER also has access to Laclede Group’s liquidity resources. A large portion of LER’s receivables are from customers in the energy industry. LER also enters into netting arrangements with many of its energy counterparties to reduce overall credit and collateral exposure. Although LER’s uncollectible amounts are closely monitored and have not been significant, increases in uncollectible amounts from customers are possible and could adversely affect LER’s liquidity and results. LER carefully monitors the creditworthiness of counterparties to its transactions. LER performs in-house credit reviews of potential customers and may require credit assurances such as prepayments, letters of credit, or parental guarantees when appropriate. Credit limits for customers are established and monitored. 26 Table of Contents EARNINGS Laclede Group’s consolidated net income for fiscal years 2010, 2009, and 2008 was $54.0 million, $64.2 million, and $77.9 million, respectively. Basic and diluted earnings per share (EPS) were $2.43 for fiscal year 2010 compared with basic and diluted earnings per share of $2.90 and $2.89, respectively, for fiscal year 2009, and $3.57 and $3.56, respectively, for fiscal year 2008. There was no effect from discontinued operations in fiscal years 2010 and 2009. In fiscal year 2008, due to the sale of SM&P, income from discontinued operations totaled $20.4 million, or $0.93 per share. Laclede Group reports income from continuing operations and earnings per share determined in accordance with GAAP. As Laclede Group’s non-regulated subsidiary, LER, continues to expand its business, the number of transactions accounted for through fair value measurements has increased. As a result, management also uses the non-GAAP measures of net economic earnings and net economic earnings per share when internally evaluating results of operations. Net economic earnings exclude from income from continuing operations the after-tax impacts of net unrealized gains and losses on energy-related derivatives that are required by GAAP fair value accounting. This adjustment eliminates the impact of timing differences related to current changes in the fair value of financial and physical transactions prior to their completion and settlement. Management believes that excluding the earnings volatility caused by recognizing changes in fair value prior to settlement provides a useful representation of the economic impact of only the actual settled transactions and their effects on results of operations. These internal non-GAAP operating metrics should not be considered as an alternative to, or more meaningful than, GAAP measures such as income from continuing operations. While management uses these non-GAAP measures to evaluate both Laclede Gas and LER, the net effect of unrealized gains and losses on the Utility’s earnings is minimal because gains or losses on its natural gas derivative instruments are deferred pursuant to its PGA Clause, as authorized by the MoPSC. These unrealized gains and losses result primarily from two sources: 1) changes in fair values of physical and/or financial derivatives prior to the period of settlement; and, 2) ineffective portions of accounting hedges, required to be recorded in earnings prior to settlement, due to differences in commodity price changes between the locations of the forecasted physical purchase or sale transactions and the locations of the underlying hedge instruments. Unrealized gains or losses are recorded in each period until being replaced with the actual gains or losses realized when the associated physical transaction(s) occur. 27 Table of Contents Reconciliations of net economic earnings and net economic earnings per share to the Company’s most directly comparable GAAP measures are provided below. Overview – Income (Loss) from Continuing Operations by Operating Segment (Millions, except per share amounts) Net Economic Earnings (Non-GAAP) Add: Unrealized gain (loss) on energy-related derivative contracts* Income from Continuing Operations (GAAP) Year Ended September 30, 2010 Regulated Gas Distribution $ $ ) $ Non-Regulated Gas Marketing ) Other — Total $ $ ) $ Per Share Amounts ** $ $ ) $ Year Ended September 30, 2009 Regulated Gas Distribution $ $ $ Non-Regulated Gas Marketing Other ) — ) Total $ $ $ Per Share Amounts ** $ $ $ Year Ended September 30, 2008 Regulated Gas Distribution $ $ — $ Non-Regulated Gas Marketing ) Other ) — ) Total $ $ ) $ Per Share Amounts ** $ $ ) $ * Amounts presented net of income taxes. Income taxes are calculated by applying federal, state, and local income tax rates applicable to ordinary income to the amounts of unrealized gain (loss) on energy-related derivative contracts. For the fiscal years ended 2010, 2009 and 2008 the amount of income tax expense (benefit) included in the total reconciling item above is $(1.3) million, $2.2 million, and $(1.0) million, respectively. ** Net economic earnings per share is calculated by replacing consolidated income from continuing operations with consolidated net economic earnings in the GAAP diluted earnings per share calculation. Laclede Group’s consolidated income from continuing operations was $54.0 million in fiscal year 2010, compared with $64.2 million in fiscal year 2009, and $57.5 million in fiscal year 2008. Net economic earnings were $56.1 million in fiscal year 2010, compared with $60.8 million in fiscal year 2009, and $59.1 million in fiscal year 2008. Earnings decreased in fiscal year 2010 (compared with fiscal year 2009) primarily due to lower income reported by Laclede Group’s Non-Regulated Gas Marketing segment. This decrease was partially offset by increased Other Income, and improved results reported by Laclede Group’s Regulated Gas Distribution segment. Earnings increased in fiscal year 2009 (compared with fiscal year 2008) primarily due to improved results reported by Laclede Group’s Non-Regulated Gas Marketing segment, partially offset by lower earnings reported by Laclede Group’s Regulated Gas Distribution segment. Basic and diluted earnings per share from continuing operations were $2.43 for fiscal year 2010 compared with basic and diluted earnings per share of $2.90 and $2.89, respectively, for fiscal year 2009, and $2.64 and $2.63, respectively, for fiscal year 2008. Net economic earnings per share were $2.52 in fiscal year 2010, compared with $2.74 in fiscal year 2009, and $2.70 in fiscal year 2008. The year-to-year variations in earnings per share and net economic earnings per share were primarily due to the changes in net income and net economic earnings, respectively, in each period. 28 Table of Contents 2010 vs. 2009 Regulated Gas Distribution income from continuing operations and Regulated Gas Distribution net economic earnings increased by $2.8 million and $3.0 million, respectively, in 2010, compared with 2009. The increase was primarily due to the following factors (quantified on a pre-tax basis): • decreases in operation and maintenance expense totaling $5.1 million, including a lower provision for uncollectible accounts totaling $3.4 million; • higher Infrastructure System Replacement Surcharge (ISRS) revenues totaling $3.2 million; and, • the benefit of the general rate increase, effective September 1, 2010, totaling $2.5 million. These factors were partially offset by: • lower income from off-system sales and capacity release totaling $4.3 million; and, • the effect of lower system gas sales volumes and other variations totaling $2.8 million. The Non-Regulated Gas Marketing segment reported income from continuing operations totaling $13.7 million for fiscal year 2010, a decrease in earnings of $17.7 million compared with fiscal year 2009. Net economic earnings decreased $12.4 million compared with fiscal year 2009. These decreases were primarily due to LER’s significantly reduced margins on sales of natural gas. The reduced sales margins were driven primarily by narrower regional price differentials that have recently prevailed in the marketplace, as compared to the favorable market conditions that existed during fiscal year 2009. On a GAAP basis, the reduced sales margins this year also included the effect of after-tax net unrealized losses from certain of LER’s energy-related derivative contracts, totaling $2.0 million, recognized in earnings during fiscal year 2010, compared with after-tax net unrealized gains, totaling $3.3 million, recognized during fiscal year 2009. Other income from continuing operations and Other net economic earnings increased by $4.7 million in 2010, compared with 2009. The increase was primarily due to a propane transaction in the wholesale market by Laclede Gas during the quarter ended December31,2009. This non-regulated transaction resulted from an inventory exchange that the counterparty settled in cash instead of through a return of inventory. 2009 vs. 2008 Regulated Gas Distribution income from continuing operations and Regulated Gas Distribution net economic earnings decreased by $5.9 million and $6.0 million, respectively, in 2009, compared with 2008. The decrease was primarily due to the following factors (quantified on a pre-tax basis, except for the income tax item): • increases in operation and maintenance expenses, excluding the provision for uncollectible accounts, totaling $4.9 million; • the effect of lower system gas sales volumes and other variations totaling $2.0 million; • the effect of the recognition of previously unrecognized tax benefits and the reversal of related expenses recorded during fiscal year 2008, totaling $1.6 million; and, • an increase in depreciation and amortization expense totaling $1.4 million. These factors were partially offset by higher ISRS revenues totaling $3.8 million. The Non-Regulated Gas Marketing segment reported income from continuing operations totaling $31.4 million for fiscal year 2009, an increase in earnings of $12.1 million compared with fiscal year 2008. Net economic earnings increased $7.2 million compared with fiscal year 2008. These increased earnings were primarily due to LER’s increased sales volumes primarily attributable to its acquisition of additional firm pipeline transportation capacity prior to the 2008–2009 winter. This capacity, along with favorable natural gas costs, supported 49% higher sales volumes and greater margins in fiscal year 2009 as compared with fiscal year 2008. These factors were partially offset by the effect of a benefit from the reversal of certain tax-related expenses totaling $1.3 million during fiscal year 2008. On a GAAP basis, the increased sales margins also included the effect of after-tax net unrealized gains from certain of LER’s energy-derivative contracts, totaling $3.3 million, recognized in earnings during fiscal year 2009, compared with after-tax net unrealized losses, totaling $1.6 million, recognized during fiscal year 2008. 29 Table of Contents Regulated Gas Distribution Operating Revenues Laclede Gas passes on to Utility customers (subject to prudence review) increases and decreases in the wholesale cost of natural gas in accordance with its PGA Clause. The volatility of the wholesale natural gas market results in fluctuations from period to period in the recorded levels of, among other items, revenues and natural gas cost expense. Nevertheless, increases and decreases in the cost of gas associated with system gas sales volumes have no direct effect on net revenues and net income. 2010 vs. 2009 Regulated Gas Distribution Operating Revenues for fiscal year 2010 decreased $189.7 million compared to fiscal year 2009, primarily due to lower wholesale gas costs. Temperatures experienced in the Utility’s service area during 2010 were 1.6% warmer than the same period last year and 2.5% warmer than normal. Total system therms sold and transported were 894.5 million for fiscal year 2010 compared with 908.0 million for fiscal year 2009. Total off-system therms sold and transported were 71.0 million for fiscal year 2010 compared with 163.0 million for fiscal year 2009. The decrease in Regulated Gas Distribution Operating Revenues was primarily attributable to the following factors: (Millions) Lower wholesale gas costs passed on to Utility customers (subject to prudence review by the MoPSC) $ ) Lower off-system sales volumes (reflecting less favorable market conditions as described in greater detail in the Results of Operations) ) Lower system sales volumes and other variations ) Higher ISRS revenues General rate increase, effective September1,2010 Lower prices charged for off-system sales ) Total Variation $ ) 2009 vs. 2008 Regulated Gas Distribution Operating Revenues for fiscal year 2009 decreased $74.3 million compared to fiscal year 2008, primarily due to lower gas prices charged for off-system sales. Temperatures experienced in the Utility’s service area during 2009 were 1.8% warmer than fiscal year 2008 and 1.5% warmer than normal. Total system therms sold and transported were 908.0 million for fiscal year 2009 compared with 934.6 million for fiscal year 2008. Total off-system therms sold and transported were 163.0 million for fiscal year 2009 compared with 143.7 million for fiscal year 2008. The decrease in Regulated Gas Distribution Operating Revenues was primarily attributable to the following factors: (Millions) Lower prices charged for off-system sales $ ) Lower wholesale gas costs passed on to Utility customers (subject to prudence review by the MoPSC) ) Higher off-system sales volumes (reflecting more favorable market conditions as described in greater detail in the Results of Operations) Lower system sales volumes and other variations ) Higher ISRS revenues Total Variation $ ) 30 Table of Contents Regulated Gas Distribution Operating Expenses 2010 vs. 2009 Regulated Gas Distribution Operating Expenses in fiscal year 2010 decreased $191.6 million, or 19.6%, from fiscal year 2009. Natural and propane gas expense decreased $180.1 million from last year’s level, primarily attributable to lower rates charged by our suppliers and lower off-system gas expense. Other operation and maintenance expenses decreased $5.1 million, or 2.9%, primarily due to a lower provision for uncollectible accounts, reduced distribution and maintenance expenses, a lower provision for injuries and damages, and decreased charges for outside services. These factors were partially offset by the effect of a gain on the disposal of assets recorded in fiscal year 2009 and an increase in pension expense. Depreciation and amortization expense increased $0.8 million, or 2.2%, primarily due to additional depreciable property. Taxes, other than income taxes, decreased $7.2 million, or 10.5%, primarily due to decreased gross receipts taxes (attributable to the decreased revenues). 2009 vs. 2008 Regulated Gas Distribution Operating Expenses in fiscal year 2009 decreased $65.1 million, or 6.2%, from fiscal year 2008. Natural and propane gas expense decreased $70.1 million from fiscal year 2008, primarily attributable to lower off-system gas expense, decreased rates charged by our suppliers, and lower volumes purchased for sendout. Other operation and maintenance expenses increased $3.9 million, or 2.3%, primarily due to increases in compensation expenses, higher maintenance charges, and increased injuries and damages expense, partially offset by a decrease in distribution charges, a lower provision for uncollectible accounts, and a gain on the disposal of assets in fiscal year 2009. Depreciation and amortization expense increased $1.4 million, or 4.1%, primarily due to additional depreciable property. Non-Regulated Gas Marketing Operating Revenues and Operating Expenses Non-Regulated Gas Marketing Operating Revenues increased $21.9 million in fiscal year 2010 from those revenues for fiscal year 2009 primarily due to 2% higher sales volumes and higher per unit gas prices charged by LER. The increase in Non-Regulated Gas Marketing Operating Expenses of $49.6 million was primarily associated with higher prices charged by suppliers and increased volumes purchased. Non-Regulated Gas Marketing Operating Revenues decreased $239.0 million in fiscal year 2009 from those revenues for fiscal year 2008 primarily due to lower per unit gas sales prices charged by LER, partially offset by 49% higher sales volumes. The decrease in Non-Regulated Gas Marketing Operating Expenses of $261.1 million was primarily associated with lower prices charged by suppliers, partially offset by increased volumes purchased. Other Operating Revenues and Operating Expenses Other Operating Revenues increased $7.6 million in fiscal year 2010 (compared to fiscal year 2009) primarily due to a propane transaction in the wholesale market by Laclede Gas during the quarter ended December31,2009. This non-regulated transaction resulted from an inventory exchange that the counterparty settled in cash instead of through a return of inventory. The increase in Other Operating Expenses, totaling $2.0 million in fiscal year 2010 (compared to fiscal year 2009), was primarily due to expenses associated with this propane transaction. Other Income and (Income Deductions)-Net Other Income and (Income Deductions)-Net increased $1.7 million in fiscal year 2010 (compared to fiscal year 2009), due to higher net investment gains and other minor variations, partially offset by lower income associated with carrying costs applied to under-recoveries of gas costs and lower interest income. Carrying costs on under-recoveries of gas costs are recovered through the Utility’s PGA Clause. Other Income and (Income Deductions)-Net decreased $0.4 million in fiscal year 2009 (compared to fiscal year 2008), due to lower interest income and the effect of a benefit recognized during fiscal year 2008 from the reversal of certain tax-related expenses. These factors were largely offset by the effect of a loss on the redemption of long-term debt (primarily unamortized issuance costs) recognized during fiscal year 2008 and increased income associated with carrying costs applied to under-recoveries of gas costs. 31 Table of Contents Interest Charges The $2.9 million decrease in interest charges in fiscal year 2010 (over fiscal year 2009) was primarily due to lower interest on short-term debt. The $0.3 million increase in interest charges in fiscal year 2009 (over fiscal year 2008) was primarily due to higher interest on long-term debt, primarily attributable to the issuance of $80.0 million principal amount of 6.35% first mortgage bonds on September23,2008. This increase was largely offset by lower interest on short-term debt. Average short-term interest rates were 0.3% this year compared with 1.5% in fiscal year 2009 and 4.1% in fiscal year 2008. Average short-term borrowings were $107.9 million, $207.6 million, and $180.7 million for fiscal years 2010, 2009, and 2008, respectively. Income Taxes Income tax expense decreased $5.4 million in fiscal year 2010 (from fiscal year 2009) and increased $6.3 million in fiscal year 2009 (over fiscal year 2008). These variations are primarily due to changes in pre-tax income. The variation in 2009 (compared to 2008) also reflects the effect of lower income tax expense in fiscal year 2008 due to the recognition of previously unrecognized tax benefits. Income from Discontinued Operations The sale of SM&P on March31,2008 resulted in after-tax earnings of $25.4 million, net of associated costs of disposal. Income from Discontinued Operations for fiscal year 2008 was $20.4 million, consisting of the net effect of the sale and SM&P’s seasonal operating loss through the March31 sale date. Basic and diluted earnings per share from discontinued operations were $0.93 for fiscal year 2008. CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition, results of operations, liquidity, and capital resources is based upon our consolidated financial statements, which have been prepared in accordance with GAAP. GAAP requires that we make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate our estimates on an ongoing basis. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. We believe the following represent the more significant items requiring the use of judgment and estimates in preparing our consolidated financial statements: Accounts Receivable and Allowance for Doubtful Accounts – Trade accounts receivable are recorded at the amounts due from customers, including unbilled amounts. Estimates of the collectibility of trade accounts receivable are based on historical trends, age of receivables, economic conditions, credit risk of specific customers, and other factors. Accounts receivable are written off against the allowance for doubtful accounts when they are deemed to be uncollectible. The Utility’s provision for uncollectible accounts includes the amortization of previously deferred uncollectible expenses, as approved by the MoPSC. Employee Benefits and Postretirement Obligations – Pension and postretirement obligations are calculated by actuarial consultants that utilize several statistical factors and other assumptions provided by management related to future events, such as discount rates, returns on plan assets, compensation increases, and mortality rates. For the Utility, the amount of expense recognized and the amounts reflected in other comprehensive income are dependent upon the regulatory treatment provided for such costs, as discussed further below. Certain liabilities related to group medical benefits and workers’ compensation claims, portions of which are self-insured and/or contain “stop-loss” coverage with third-party insurers to limit exposure, are established based on historical trends. 32 Table of Contents The table below reflects the sensitivity of Laclede’s plans to potential changes in key assumptions: Pension Plan Benefits: Estimated Estimated Increase/ Increase/ (Decrease) to (Decrease) to Projected Annual Benefit Net Pension Increase/ Obligation Cost* Actuarial Assumptions (Decrease) (Thousands) (Thousands) Discount Rate % $ ) $ ) ) Rate of Future Compensation Increase % ) ) ) Expected Return on Plan Assets % — ) ) — Postretirement Benefits: Estimated Estimated Increase/ Increase/ (Decrease) to (Decrease) to Projected Annual Net Postretirement Postretirement Benefit Benefit Increase/ Obligation Cost* Actuarial Assumptions (Decrease) (Thousands) (Thousands) Discount Rate % $ ) $ ) ) Expected Return on Plan Assets % — ) ) — Annual Medical Cost Trend % ) ) ) * Excludes the impact of regulatory deferral mechanism. See Note 3, Pension Plans and Other Postretirement Benefits, of the Notes to Consolidated Financial Statements for information regarding the regulatory treatment of these costs. 33 Table of Contents Regulated Operations – Laclede Gas accounts for its regulated operations in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 980, “Regulated Operations.” This Topic sets forth the application of GAAP for those companies whose rates are established by or are subject to approval by an independent third-party regulator. The provisions of this accounting guidance require, among other things, that financial statements of a regulated enterprise reflect the actions of regulators, where appropriate. These actions may result in the recognition of revenues and expenses in time periods that are different than non-regulated enterprises. When this occurs, costs are deferred as assets in the balance sheet (regulatory assets) and recorded as expenses when those amounts are reflected in rates. Also, regulators can impose liabilities upon a regulated company for amounts previously collected from customers and for recovery of costs that are expected to be incurred in the future (regulatory liabilities). Management believes that the current regulatory environment supports the continued use of these regulatory accounting principles and that all regulatory assets and regulatory liabilities are recoverable or refundable through the regulatory process. Management believes the following represent the more significant items recorded through the application of this accounting guidance: The Utility’s PGA Clause allows Laclede Gas to flow through to customers, subject to prudence review, the cost of purchased gas supplies, including the costs, cost reductions, and related carrying costs associated with the Utility’s use of natural gas derivative instruments to hedge the purchase price of natural gas. The difference between actual costs incurred and costs recovered through the application of the PGA are recorded as regulatory assets and regulatory liabilities that are recovered or refunded in a subsequent period. The PGA Clause also authorizes the Utility to recover costs it incurs to finance its investment in gas supplies that are purchased during the storage injection season for sale during the heating season. The PGA Clause also permits the application of carrying costs to all over- or under-recoveries of gas costs, including costs and cost reductions associated with the use of derivative instruments. The PGA Clause also provides for a portion of income from off-system sales and capacity release revenues to be flowed through to customers. The Company records deferred tax liabilities and assets measured by enacted tax rates for the net tax effect of all temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes, and the amounts used for income tax purposes. Changes in enacted tax rates, if any, and certain property basis differences will be reflected by entries to regulatory asset or regulatory liability accounts for regulated companies, and will be reflected as income or loss for non-regulated companies. Pursuant to the direction of the MoPSC, Laclede Gas’ provision for income tax expense for financial reporting purposes reflects an open-ended method of tax depreciation. Laclede Gas’ provision for income tax expense also records the income tax effect associated with the difference between overheads capitalized to construction for financial reporting purposes and those recognized for tax purposes without recording an offsetting deferred income tax expense. These two methods are consistent with the regulatory treatment prescribed by the MoPSC. Asset retirement obligations are recorded in accordance with GAAP using various assumptions related to the timing, method of settlement, inflation, and profit margins that third parties would demand to settle the future obligations. These assumptions require the use of judgment and estimates and may change in future periods as circumstances dictate. As authorized by the MoPSC, Laclede Gas accrues future removal costs associated with its property, plant and equipment through its depreciation rates, even if a legal obligation does not exist as defined by GAAP. The difference between removal costs recognized in depreciation rates and the accretion expense and depreciation expense recognizable pursuant to GAAP is a timing difference between the recovery of these costs in rates and their recognition for financial reporting purposes. Accordingly, these differences are deferred as regulatory liabilities. 34 Table of Contents The amount of net periodic pension and other postretirement benefit cost recognized in the financial statements related to the Utility’s qualified pension plans and other postretirement benefit plans is based upon allowances, as approved by the MoPSC, which have been established in the rate-making process for the recovery of these costs from customers. The differences between these amounts and actual pension and other postretirement benefit costs incurred for financial reporting purposes are deferred as regulatory assets or regulatory liabilities. GAAP also requires that changes that affect the funded status of pension and other postretirement benefit plans, but that are not yet required to be recognized as components of pension and other postretirement benefit cost, be reflected in other comprehensive income. For the Utility’s qualified pension plans and other postretirement benefit plans, amounts that would otherwise be reflected in other comprehensive income are deferred with entries to regulatory assets or regulatory liabilities. Non-Regulated Gas Marketing Energy Contracts – LER routinely enters into contracts for the physical purchase or sale of natural gas in a future period. In determining the appropriate accounting treatment for these contracts, management is required to assess the contract terms and various other factors to determine if the contracts are subject to the derivative accounting guidance in ASC Topic 815, “Derivatives and Hedging.” If a contract is deemed to meet the definition of derivative, management’s judgment is further required in determining if the contract is eligible for the normal purchases or normal sales election, which, if elected, permits the Company to account for the contract in the period the natural gas is delivered. To the extent LER’s contracts qualify for the normal purchases or normal sales election under GAAP, the election is generally taken. Many of LER’s contracts are accounted for in this manner. However, pursuant to GAAP, certain contracts do not qualify for this election and are required to be accounted for as derivatives with changes in fair value (representing unrealized gains or losses) recognized in earnings in the periods prior to physical delivery. Unrealized gains or losses on these contracts are recognized as either Non-Regulated Gas Marketing operating revenues or Non-Regulated Gas Marketing operating expenses in the Statements of Consolidated Income. In the absence of quoted prices in active markets for identical assets or liabilities, determining the fair value of a derivative contract requires judgment as to the appropriateness of various market inputs and involves making assumptions regarding how market participants would price the asset or liability. In addition to these physical contracts, LER also utilizes natural gas futures and swap contracts traded on or cleared through the New York Mercantile Exchange (NYMEX) to manage the price risk associated with certain of its fixed-price commitments. These contracts are generally designated for hedge accounting treatment, as discussed in Note 11 of the Notes to Consolidated Financial Statements. For further discussion of significant accounting policies, see Note 1 of the Notes to Consolidated Financial Statements included on page 55. REGULATORY AND OTHER MATTERS There have been several significant regulatory developments affecting Laclede Gas. During fiscal year 2006, the MoPSC approved permanent modifications to the Cold Weather Rule affecting the disconnection and reconnection practices of utilities during the winter heating season. Those modifications included provisions to allow the Utility to obtain accounting authorizations and defer for future recovery certain costs incurred with the modifications. During fiscal year 2007, the Utility deferred for future recovery $2.7 million of costs associated with the fiscal year 2007 heating season. In 2008, the Utility and the MoPSC Staff filed a Non-Unanimous Stipulation & Agreement in which these parties agreed to a recovery of $2.5 million of costs, which Public Counsel opposed. The Commission approved the $2.5 million cost recovery recommended by the Utility and the MoPSC Staff, which Public Counsel appealed to the Cole County, Missouri Circuit Court. In 2009, the Court affirmed the Commission’s Order and Public Counsel appealed to the Court of Appeals for the Western District of Missouri. On December22,2009, the Court of Appeals also issued a judgment affirming the Commission’s Order. On January5,2010, Public Counsel sought rehearing of the decision or transfer to the Missouri Supreme Court. The Court subsequently denied this request. 35 Table of Contents On December28,2006, the MoPSC Staff proposed a disallowance of $7.2 million related to Laclede Gas’ recovery of its purchased gas costs applicable to fiscal year 2005, which the Staff later reduced to a $1.7 million disallowance pertaining to Laclede Gas’ purchase of gas from a marketing affiliate, LER. The MoPSC Staff has also proposed disallowances of $2.8 million and $1.5 million of gas costs relating to Laclede Gas purchases of gas supply from LER for fiscal years 2006 and 2007, respectively. On December31,2009, the MoPSC Staff proposed a number of non-monetary recommendations only, based on its review of gas costs for fiscal year 2008. Laclede Gas believes that the proposed disallowances lack merit and is vigorously opposing these adjustments in proceedings before the MoPSC. As such, no amount has been recorded in the financial statements for these proposed disallowances. In its December31,2007 recommendation relating to fiscal year 2006 gas costs, the MoPSC Staff also raised questions regarding whether certain sales and capacity release transactions subject to the Federal Energy Regulatory Commission (FERC)’s oversight were consistent with the FERC’s regulations and policies regarding capacity release. The Company commenced an internal review of the questions raised by the MoPSC Staff and notified the FERC Staff that it took this action. In June2008, as a result of the internal review, the Company provided the FERC Staff with a self report regarding compliance of sales and capacity release activities with the FERC’s regulations and policies. On February9,2010, the FERC Staff informed the Company that it has closed its investigation of the Company’s self report without taking further action. In connection with the affiliate transaction matters mentioned above, on July7,2010, the MoPSC Staff filed a complaint against Laclede Gas alleging that, by stating that it was not in possession of proprietary LER documents, Laclede Gas violated the MoPSC Order approving a 2001 Stipulation and Agreement that permitted the Company’s corporate reorganization into a holding company structure. Also, on October6,2010, the MoPSC Staff filed a related complaint against Laclede Gas alleging that the Utility has failed to comply with the MoPSC’s affiliate transaction rules. Laclede Gas believes that neither of the complaints have merit and intends to vigorously oppose both of them. In addition, the Company had filed a counterclaim against the MoPSC Staff in the July 7 complaint case alleging that the Staff has failed to adhere to the pricing provisions of the MoPSC’s affiliate transaction rules and the provisions under which the Company allocates costs among affiliated companies. However, on November3,2010, the MoPSC issued an order dismissing the Utility’s counterclaim for failure to state a claim upon which relief may be granted. On July9,2008, Laclede Gas made a tariff filing with the MoPSC that would make the payment provisions for the restoration of gas service under the Utility’s Cold Weather Rule available to customers in the summer of 2008 and enable the Utility to increase or decrease its PGA rates to correct for any shortfall or surplus created by the difference between the gas cost portion of the Utility’s actual net bad debt write-offs and the amount of such cost that is embedded in its existing rates. As a result of the ensuing procedural schedule, the Cold Weather Rule portion of the filing became moot. On April15,2009, the Commission rejected the Utility’s tariffs on the grounds that it did not have the legal authority to approve them, of which Laclede Gas sought judicial review. On January11,2010, the Court found that the Commission did have the legal authority to approve such tariffs, which decision the Commission appealed to the Missouri Court of Appeals, Western District. On October19,2010, the Western District overruled the Cole County Circuit Court’s decision and affirmed the Commission’s April15,2009 Order. Laclede Gas has filed with the Western District a motion for rehearing and an application to transfer the case to the Missouri Supreme Court. On December4,2009, Laclede Gas filed tariff sheets in a new general rate case proceeding designed to increase revenues by approximately $52.6 million annually, or 6.9%. On July23,2010 and August3,2010, the Utility and the other parties to the proceeding filed Stipulation and Agreements that comprised a settlement of all matters and provided for a net $20.5 million increase in annual revenues, reflecting an annual increase of $31.4 million in base rates minus $10.9 million that was being billed to customers through the ISRS. The settlement also retained the Utility’s weather mitigation rate design and provided for the funding of various low-income, weatherization, and conservation and energy efficiency programs. On August18,2010, the MoPSC approved the settlement, which became effective September1,2010. On January15,2010, the Utility made an ISRS filing with the Commission designed to increase revenues by $3.2 million annually, $2.8 million of which the MoPSC approved effective March31,2010. These surcharges were reset to zero effective September 1,2010, as the ISRS-related costs are being recovered through new base rates effective on that same date. On October29,2010, the Utility made an ISRS filing with the Commission designed to increase revenues $2.6 million annually, pending approval by the Commission. 36 Table of Contents On June29,2010, the Office of Federal Contract Compliance Programs issued a Notice of Violations to Laclede Gas alleging lapses in certain employment selection procedures during a two-year period ending in February2006. The Company believes that the allegations lack merit and is vigorously defending its position. While the results of the claims cannot be predicted with certainty, management, after discussion with counsel, believes that the final outcome will not have a material adverse effect on the consolidated financial position and results of operations of the Company. ACCOUNTING PRONOUNCEMENTS The Company has evaluated or is in the process of evaluating the impact that recently issued accounting standards will have on the Company’s financial position or results of operations upon adoption. For disclosures related to the adoption of new accounting standards, see the New Accounting Standards section of Note 1 of the Notes to Consolidated Financial Statements. INFLATION The accompanying consolidated financial statements reflect the historical costs of events and transactions, regardless of the purchasing power of the dollar at the time. Due to the capital-intensive nature of the business of Laclede Gas, the most significant impact of inflation is on the depreciation of utility plant. Rate regulation, to which Laclede Gas is subject, allows recovery through its rates of only the historical cost of utility plant as depreciation. While no plans exist to undertake replacements of plant in service other than normal replacements and those under existing replacement programs, Laclede Gas believes that any higher costs experienced upon replacement of existing facilities would be recovered through the normal regulatory process. FINANCIAL CONDITION CASH FLOWS The Company’s short-term borrowing requirements typically peak during colder months when Laclede Gas borrows money to cover the lag between when it purchases its natural gas and when its customers pay for that gas. Changes in the wholesale cost of natural gas (including cash payments for margin deposits associated with the Utility’s use of natural gas derivative instruments), variations in the timing of collections of gas cost under the Utility’s PGA Clause, and the utilization of storage gas inventories cause short-term cash requirements to vary during the year and from year to year, and can cause significant variations in the Utility’s cash provided by or used in operating activities. Net cash provided by operating activities for fiscal years 2010 and 2009 was $106.9 million and $228.8 million, respectively. Net cash used in operating activities for fiscal year 2008 was $36.5 million. The decrease in net cash provided by operating activities in fiscal year 2010 (compared to fiscal year 2009) is primarily attributable to increased payments for natural gas storage inventories this year. The improvement in cash flows provided by operating activities in fiscal year 2009 (over fiscal year 2008) was primarily attributable to reduced payments for natural gas storage inventories, other variations in the timing of the collection of gas costs under the PGA Clause, and reduced cash paid for income taxes. Net cash used in investing activities for fiscal years 2010 and 2009 was $60.8 million and $52.3 million, respectively. Net cash provided by investing activities for fiscal year 2008 was $26.9 million. Net cash used in investing activities in fiscal years 2010 and 2009 primarily reflected capital expenditures. Net cash provided by investing activities in fiscal year 2008 is primarily attributable to the proceeds from the sale of SM&P, partially offset by capital expenditures. Net cash used in financing activities for fiscal years 2010, 2009, and 2008 was $33.8 million, $116.8 million, and $28.3 million, respectively. The variation in net cash used in financing activities in fiscal year 2010 (over fiscal year 2009) primarily reflects a reduction in repayments of short-term debt this year. The variation in net cash used in financing activities in fiscal year 2009 (over fiscal year 2008) primarily reflects an increase in the repayments of short-term debt, partially offset by the net effect of changes in long-term debt during fiscal year 2008, including the redemption of the Company’s long-term debt to an unconsolidated affiliate trust. The Company used a portion of the proceeds from the aforementioned sale of SM&P to fund the redemption of the long-term debt to the unconsolidated affiliate trust. 37 Table of Contents LIQUIDITY AND CAPITAL RESOURCES Short-term Investments Laclede Group had short-term investments totaling $76.0 million at September30,2010, earning an average interest rate of 0.3%. These investments, which are presented as cash and cash equivalents on the Consolidated Balance Sheets, were diversified among several money market funds and interest-bearing deposits at highly-rated commercial banks. The money market funds are accessible by the Company on demand. The bank deposits are also generally available on demand, though the banks reserve the right to require seven days’ notice for a withdrawal. These funds are used to support the working capital needs of the Company’s subsidiaries. The balance of short-term investments ranged between $60.1 million and $106.4 million during the fiscal year. Short-term Debt As indicated in the discussion of cash flows above, the Company’s short-term borrowing requirements typically peak during the colder months. These short-term cash requirements can be met through the sale of commercial paper supported by lines of credit with banks or through direct use of the lines of credit. Laclede Gas has a syndicated line of credit in place of $320 million from 10 banks, with the largest portion provided by a single bank being 17.5%. This line expires in December2011. During fiscal year 2010, Laclede Gas utilized only commercial paper for external short-term funding. Commercial paper borrowings ranged between $48.2 million and $178.0 million during the fiscal year, and stood at $129.7 million on September30,2010. The weighted average interest rate on the short-term borrowings was 0.3% per annum at September30,2010. For the entire fiscal year, short-term borrowings averaged $107.9 million at an average interest rate of 0.3%. Based on average short-term borrowings for the year, an increase in the average interest rate of 100 basis points would decrease pre-tax earnings and cash flows of Laclede Group by approximately $1.1 million on an annual basis. Portions of such increases or decreases may be offset through the application of PGA carrying costs. Laclede Gas borrowed a maximum of $1.2 million from Laclede Group during the fiscal year, and there were no such borrowings outstanding at the end of the fiscal year. Laclede Gas’ lines of credit include covenants limiting total debt, including short-term debt, to no more than 70% of total capitalization and requiring earnings before interest, taxes, depreciation and amortization (EBITDA) to be at least 2.25 times interest expense. On September30,2010, total debt was 56% of total capitalization. For the fiscal year ended September30,2010, EBITDA was 4.55 times interest expense. Short-term cash requirements outside of Laclede Gas have generally been met with internally-generated funds. However, Laclede Group has $50 million in working capital lines of credit which expire in September2011, to meet short-term liquidity needs of its subsidiaries. These lines of credit have covenants limiting the total debt of the consolidated Laclede Group to no more than 70% of the Company’s total capitalization. This ratio stood at 49% on September30,2010. These lines have been used to provide for seasonal funding needs of various subsidiaries from time to time. There were no borrowings under Laclede Group’s lines during the fiscal year. Long-term Debt, Equity, and Shelf Registrations Laclede Gas has on file with the Securities and Exchange Commission (SEC) an effective shelf registration on Form S-3 for issuance of $350 million of first mortgage bonds, unsecured debt, and preferred stock, which expires May28,2013. The entire amount of this shelf registration remains available to Laclede Gas at this time. The Utility has MoPSC authority to issue debt securities and preferred stock, including on a private placement basis, as well as to issue common stock receive paid-in capital, and enter into capital lease agreements, all for a total of up to $518 million, effective from June30,2010 through June30,2013. During fiscal year 2010, pursuant to this and previous authorities, the Utility sold 40 shares of its common stock to Laclede Group for $1.4 million. For more information on these sales of stock, see Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. As of November19,2010, $517.6 million remains available under this authorization. The amount, timing, and type of additional financing to be issued will depend on cash requirements and market conditions, as well as future MoPSC authorizations. 38 Table of Contents At September30,2010, Laclede Gas had fixed-rate long-term debt totaling $390 million (including current maturities). On November15,2010, Laclede Gas paid at maturity $25 million principal amount of 6 1/2% first mortgage bonds. This maturity was funded through short-term borrowings. While the remaining long-term debt issues are fixed-rate, they are subject to changes in their fair value as market interest rates change. However, increases or decreases in fair value would impact earnings and cash flows only if Laclede Gas were to reacquire any of these issues in the open market prior to maturity. Under GAAP applicable to Laclede Gas’ regulated operations, losses or gains on early redemptions of long-term debt would typically be deferred as regulatory assets or regulatory liabilities and amortized over a future period. Of the Utility’s $390 million in long-term debt, $75 million have no call option, $235 million have make-whole call options, and $80 million are callable at par in 2013. None of the debt has any put options. Laclede Group has on file a shelf registration on form S-3 with the SEC that allows for the issuance of equity securities and debt securities. No securities have been issued under this registration statement, which expires November26,2011. The amount, timing, and type of additional financing to be issued under this shelf registration will depend on cash requirements and market conditions. In addition, Laclede Group has a registration statement on file on From S-3 for the issuance and sale of up to 400,000 shares of its common stock under its Dividend Reinvestment and Stock Purchase Program. There were 327,781 shares and 317,186 shares at September 30,2010 and November19,2010, respectively, remaining available for issuance under this Form S-3. Guarantees Laclede Gas has several operating leases for the rental of vehicles that contain provisions requiring Laclede Gas to guarantee certain amounts related to the residual value of the leased property. These leases have various terms, the longest of which extends into 2015. At September30,2010, the maximum guarantees under these leases were $1.3 million. However, the Utility believes it is unlikely that it will be subject to the maximum payment amount because it estimates that the residual value of the leased vehicles will be adequate to satisfy most of the guaranteed amounts. At September30,2010, the carrying value of the liability recognized for these guarantees was $0.3 million. Laclede Group had guarantees totaling $105.3 million for performance and payment of certain wholesale gas supply purchases by LER, as of September30,2010. Since that date, total guarantees issued by Laclede Group on behalf of LER increased by $2.3 million bringing the total to $107.6 million in guarantees outstanding at November 19, 2010. No amounts have been recorded for these guarantees in the financial statements. Other The Company’s and the Utility’s access to capital markets, including the commercial paper market, and their respective financing costs, may depend on the credit rating of the entity that is accessing the capital markets. These ratings, which are indicated below, were unchanged over the past fiscal year, but remain subject to review and change by the rating agencies. Type of Facility S&P Moody’s Fitch Laclede Group Issuer Rating A A- Laclede Gas First Mortgage Bonds A A2 A+ Laclede Gas Commercial Paper A-1 P-2 F1 Utility capital expenditures were $56.2 million in fiscal year 2010, compared with $51.4 million and $55.3 million for fiscal years 2009 and 2008, respectively. Utility capital expenditures are expected to be approximately $64 million in fiscal year 2011. The increase in capital expenditures expected for fiscal year 2011, compared with prior periods, is primarily attributable to anticipated additional expenditures for distribution plant, as well as other planned improvements to the Utility’s natural gas storage facilities and general plant purchases. Non-utility capital expenditures for fiscal year 2010 were $0.8 million compared with $1.0 million in fiscal year 2009 and $1.3 million in fiscal year 2008, and are estimated to be approximately $0.6 million in fiscal year2011. Consolidated capitalization at September30,2010 consisted of 59.5% Laclede Group common stock equity and 40.5% Laclede Gas long-term debt. 39 Table of Contents Laclede Group’s ratio of earnings (from continuing operations) to fixed charges was 3.8 for fiscal year 2010, 4.1 for fiscal year 2009, and 3.7 for fiscal year 2008. It is management’s view that the Company has adequate access to capital markets and will have sufficient capital resources, both internal and external, to meet anticipated capital requirements, which primarily include capital expenditures, scheduled maturities of long-term debt, short-term seasonal needs, and dividends. CONTRACTUAL OBLIGATIONS As of September30,2010, Laclede Group had contractual obligations with payments due as summarized below (in millions): Payments due by period Less than 1-3 3-5 More than Contractual Obligations Total 1 Year Years Years 5 Years Principal Payments on Long-Term Debt $ — $ Interest Payments on Long-Term Debt Operating Leases (a) — Purchase Obligations – Natural Gas (b) Purchase Obligations – Other (c) Total (d) $ (a) Operating lease obligations are primarily for office space, vehicles, and power operated equipment in the Regulated Gas Distribution segment. Additional payments will be incurred if renewal options are exercised under the provisions of certain agreements. (b) These purchase obligations represent the minimum payments required under existing natural gas transportation and storage contracts and natural gas supply agreements in the Regulated Gas Distribution and Non-Regulated Gas Marketing segments. These amounts reflect fixed obligations as well as obligations to purchase natural gas at future market prices, calculated using September30,2010 forward market prices. Laclede Gas recovers the costs related to its purchases, transportation, and storage of natural gas through the operation of its PGA Clause, subject to prudence review by the MoPSC; however, variations in the timing of collections of gas costs from customers affect short-term cash requirements. Additional contractual commitments are generally entered into prior to or during the heating season. (c) These purchase obligations reflect miscellaneous agreements for the purchase of materials and the procurement of services necessary for normal operations. (d) The categories of Capital Leases and Other Long-Term Liabilities have been excluded from the table above because there are no material amounts of contractual obligations under these categories. Long-term liabilities associated with unrecognized tax benefits, totaling $6.4 million, have been excluded from the table above because the timing of future cash outflows, if any, cannot be reasonably estimated. Also, commitments related to pension and postretirement benefit plans have been excluded from the table above. The Company expects to make contributions to its qualified, trusteed pension plans totaling $10.6 million in fiscal year 2011. Laclede Gas anticipates a $2.4 million contribution relative to its non-qualified pension plans during fiscal year2011. With regard to the postretirement benefits, the Company anticipates Laclede Gas will contribute $13.3 million to the qualified trusts and $0.3 million directly to participants from Laclede Gas’ funds during fiscal year2011. For further discussion of the Company’s pension and postretirement benefit plans, refer to Note 3, Pension Plans and Other Postretirement Benefits, of the Notes to Consolidated Financial Statements. 40 Table of Contents MARKET RISK Commodity Price Risk Laclede Gas’ commodity price risk, which arises from market fluctuations in the price of natural gas, is primarily managed through the operation of its PGA Clause. The PGA Clause allows Laclede Gas to flow through to customers, subject to prudence review, the cost of purchased gas supplies. The Utility is allowed the flexibility to make up to three discretionary PGA changes during each year, in addition to its mandatory November PGA change, so long as such changes are separated by at least two months. The Utility is able to mitigate, to some extent, changes in commodity prices through the use of physical storage supplies and regional supply diversity. Laclede Gas also has a risk management policy that allows for the purchase of natural gas derivative instruments with the goal of managing its price risk associated with purchasing natural gas on behalf of its customers. This policy prohibits speculation. Costs and cost reductions, including carrying costs, associated with the Utility’s use of natural gas derivative instruments are allowed to be passed on to the Utility’s customers through the operation of its PGA Clause. Accordingly, Laclede Gas does not expect any adverse earnings impact as a result of the use of these derivative instruments. However, the timing of recovery for cash payments related to margin requirements may cause short-term cash requirements to vary. Nevertheless, carrying costs associated with such requirements, as well as other variations in the timing of collections of gas costs, are recovered through the PGA Clause. For more information about the Utility’s natural gas derivative instruments, see Note 11, Derivative Instruments and Hedging Activities, of the Notes to Consolidated Financial Statements. In the course of its business, Laclede Group’s non-regulated gas marketing subsidiary, LER, enters into contracts to purchase and sell natural gas at fixed prices and natural gas index-based prices. Commodity price risk associated with these contracts has the potential to impact earnings and cash flows. To minimize this risk, LER has a risk management policy that provides for daily monitoring of a number of business measures, including fixed price commitments. Pursuant to this risk management policy, LER manages the price risk associated with its fixed-price commitments by either closely matching the offsetting physical purchase or sale of natural gas at fixed-prices or through the use of natural gas futures and swap contracts traded on or cleared through the NYMEX to lock in margins. At September30,2010 and 2009, LER’s unmatched fixed-price positions were not material to Laclede Group’s financial position or results of operations. As mentioned above, LER uses natural gas futures and swap contracts traded on or cleared through the NYMEX to manage the commodity price risk associated with its fixed-price natural gas purchase and sale commitments. These derivative instruments are generally designated as cash flow hedges of forecasted purchases or sales. Such accounting treatment generally permits a substantial portion of the gain or loss to be deferred from recognition in earnings until the period that the associated forecasted purchase or sale is recognized in earnings. To the extent a hedge is effective, gains or losses on the derivatives will be offset by changes in the value of the hedged forecasted transactions. Accordingly, the Company does not expect any material adverse earnings impact associated with the use of these instruments. Information about the fair values of LER’s exchange-traded/cleared natural gas derivative instruments is presented below: (Thousands) Derivative Fair Values Cash Margin Derivatives and Cash Margin Net balance of derivative assets at September 30, 2009 $ $ $ Changes in fair value — Settlements ) — ) Changes in cash margin — Net balance of derivative assets (liabilities) at September 30, 2010 $ ) $ $ (Thousands) At September 30, 2010 Maturity by Fiscal Year Total Fair values of exchange-traded/cleared natural gas derivatives - net $ ) $ ) $ ) $ ) MMBtu – net long futures/swap positions 60 41 Table of Contents Many of LER’s physical natural gas derivative contracts are designated as normal purchases or normal sales, as permitted by GAAP. This election permits the Company to account for the contract in the period the natural gas is delivered. However, certain contracts do not qualify for this election under GAAP and are required to be accounted for as derivatives with changes in fair value recognized in earnings in the periods prior to physical delivery. Below is a reconciliation of the beginning and ending balances for physical natural gas contracts accounted for as derivatives, none of which will settle beyond fiscal year 2011: (Thousands) Net balance of derivative assets at September 30, 2009 $ Changes in fair value Settlements ) Net balance of derivative assets at September 30, 2010 $ For further details related to LER’s derivatives and hedging activities, see Note 11, Derivative Instruments and Hedging Activities, of the Notes to Consolidated Financial Statements. Counterparty Credit Risk LER has concentrations of counterparty credit risk in that a significant portion of its transactions are with (or are associated with) energy producers, utility companies, and pipelines. These concentrations of counterparties have the potential to affect the Company’s overall exposure to credit risk, either positively or negatively, in that each of these three groups may be affected similarly by changes in economic, industry, or other conditions. LER also has concentrations of credit risk with certain individually significant counterparties. To the extent possible, LER enters into netting arrangements with its counterparties to mitigate exposure to credit risk. Although not recorded on the consolidated balance sheets, LER is also exposed to credit risk associated with its derivative contracts designated as normal purchases and normal sales. LER closely monitors its credit exposure and, although uncollectible amounts have not been significant, increased counterparty defaults are possible and may result in financial losses and/or capital limitations. For more information on these concentrations of credit risk, including how LER manages these risks, see Note 12, Concentrations of Credit Risk, of the Notes to Consolidated Financial Statements. Interest Rate Risk The Company is subject to interest rate risk associated with its long-term and short-term debt issuances. In fiscal year 2010, an increase of 100 basis points in the underlying average interest rate for short-term debt would have caused an increase in interest expense of approximately $1.1 million. Portions of such increases may be offset through the application of PGA carrying costs. At September 30,2010, Laclede Gas had fixed-rate long-term debt, including current obligations, totaling $390 million. While these long-term debt issues are fixed-rate, they are subject to changes in fair value as market interest rates change. However, increases or decreases in fair value would impact earnings and cash flows only if Laclede Gas were to reacquire any of these issues in the open market prior to maturity. Under GAAP applicable to Laclede Gas’ regulated operations, losses or gains on early redemptions of long-term debt would typically be deferred as regulatory assets or regulatory liabilities and amortized over a future period. ENVIRONMENTAL MATTERS Laclede Gas owns and operates natural gas distribution, transmission, and storage facilities, the operations of which are subject to various environmental laws, regulations, and interpretations. While environmental issues resulting from such operations arise in the ordinary course of business, such issues have not materially affected the Company’s or Laclede Gas’ financial position and results of operations. As environmental laws, regulations, and their interpretations change, however, Laclede Gas may be required to incur additional costs. For information relative to environmental matters, see Note 16, Commitments and Contingencies, of the Notes to Consolidated Financial Statements. 42 Table of Contents OFF-BALANCE SHEET ARRANGEMENTS Laclede Group has no off-balance sheet arrangements. Laclede Gas Company’s Management’s Discussion and Analysis of Financial Condition and Results of Operations is included in Exhibit 99.1 of this report. Item 7A. Quantitative and Qualitative Disclosures About Market Risk For this discussion, see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Market Risk, on page 41 of this report. 43 Table of Contents Item 8. Financial Statements and Supplementary Data 2010 10-K Page Management Report on Internal Control Over Financial Reporting 45 Reports of Independent Registered Public Accounting Firm 46-47 Financial Statements: The Laclede Group, Inc.: For Years Ended September30,2010, 2009, and 2008: Statements of Consolidated Income 48 Statements of Consolidated Comprehensive Income 49 Consolidated Statements of Common Shareholders’ Equity 53 Statements of Consolidated Cash Flows 54 As of September30,2010 and 2009: Consolidated Balance Sheets 50-51 Statements of Consolidated Capitalization 52 Notes to Consolidated Financial Statements: Note 1 Summary of Significant Accounting Policies 55 Note 2 Discontinued Operations 61 Note 3 Pension Plans and Other Postretirement Benefits 62 Note 4 Stock-Based Compensation 70 Note 5 Earnings Per Common Share 74 Note 6 Stockholders’ Equity 75 Note 7 Long-Term Debt 76 Note 8 Notes Payable and Credit Agreements 77 Note 9 Fair Value of Financial Instruments 77 Note 10 Fair Value Measurements 78 Note 11 Derivative Instruments and Hedging Activities 79 Note 12 Concentrations of Credit Risk 83 Note 13 Income Taxes 84 Note 14 Other Income and (Income Deduction) – Net 85 Note 15 Information By Operating Segment 86 Note 16 Commitments and Contingencies 88 Note 17 Interim Financial Information (Unaudited) 91 44 Table of Contents Management Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal controls over financial reporting. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements and can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risks that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s management, including our Chief Executive Officer and Chief Financial Officer, conducted an assessment of the effectiveness of the Company’s internal control over financial reporting as of September30,2010. In making this assessment, management used the criteria in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on that assessment, management concluded that the Company’s internal control over financial reporting was effective as of September30,2010. Deloitte & Touche LLP, an independent registered public accounting firm, has issued an attestation report on the Company’s internal control over financial reporting, which is included herein. 45 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of The Laclede Group, Inc. St. Louis, Missouri We have audited the internal control over financial reporting of The Laclede Group, Inc. and subsidiaries (the “Company”) as of September30,2010, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed by, or under the supervision of, the company’s principal executive and principal financial officers, or persons performing similar functions, and effected by the company’s board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of September30,2010, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements and financial statement schedule as of and for the year ended September30,2010 of the Company and our report dated November19,2010 expressed an unqualified opinion on those financial statements and financial statement schedule. /s/ DELOITTE & TOUCHE LLP St. Louis, Missouri November 19, 2010 46 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of The Laclede Group, Inc. St. Louis, Missouri We have audited the accompanying consolidated balance sheets and statements of consolidated capitalization of The Laclede Group, Inc. and subsidiaries (the “Company”) as of September30,2010 and 2009, and the related consolidated statements of income, common shareholders’ equity, comprehensive income, and cash flows for each of the three years in the period ended September30,2010. Our audits also included the financial statement schedule listed in the Index at Item 15. These consolidated financial statements and financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on the consolidated financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of The Laclede Group, Inc. and subsidiaries as of September30,2010 and 2009, and the results of their operations and cash flows for each of the three years in the period ended September30,2010, in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, such financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of September30,2010, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated November19,2010 expressed an unqualified opinion on the Company’s internal control over financial reporting. /s/ DELOITTE & TOUCHE LLP St. Louis, Missouri November 19, 2010 47 Table of Contents THE LACLEDE GROUP, INC. STATEMENTS OF CONSOLIDATED INCOME (Thousand, Except Per Share Amounts) Years Ended September 30 Operating Revenues: Regulated Gas Distribution $ $ $ Non-Regulated Gas Marketing Other Total Operating Revenues Operating Expenses: Regulated Gas Distribution Natural and propane gas Other operation expenses Maintenance Depreciation and amortization Taxes, other than income taxes Total Regulated Gas Distribution Operating Expenses Non-Regulated Gas Marketing Other Total Operating Expenses Operating Income Other Income and (Income Deductions) – Net Interest Charges: Interest on long-term debt Interest on long-term debt to unconsolidated affiliate trust — — Other interest charges Total Interest Charges Income from Continuing Operations Before Income Taxes and Dividends on Laclede Gas Redeemable Preferred Stock Income Tax Expense Dividends on Laclede Gas Redeemable Preferred Stock — 15 35 Income from Continuing Operations Income from Discontinued Operations, Net of Income Tax (Note 2) — — Net Income $ $ $ Average Number of Common Shares Outstanding: Basic Diluted Basic Earnings Per Share of Common Stock: Income from Continuing Operations $ $ $ Income from Discontinued Operations — — Net Income $ $ $ Diluted Earnings Per Share of Common Stock: Income from Continuing Operations $ $ $ Income from Discontinued Operations — — Net Income $ $ $ See the accompanying Notes to Consolidated Financial Statements. 48 Table of Contents THE LACLEDE GROUP, INC. STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (Thousands) Years Ended September 30 Net Income $ $ $ Other Comprehensive Income (Loss), Before Tax: Net gains (losses) on cash flow hedging derivative instruments: Net hedging gain arising during the period Reclassification adjustment for gains included in net income ) ) ) Net unrealized (losses) gains on cash flow hedging derivative instruments ) ) Defined benefit pension and other postretirement benefit plans: Net actuarial loss arising during the period ) ) ) Amortization of actuarial loss included in net periodic pension and postretirement benefit cost Net defined benefit pension and other postretirement benefit plans ) ) ) Other Comprehensive (Loss) Income, Before Tax ) ) Income Tax (Benefit) Expense Related to Items of Other Comprehensive Income (Loss) ) ) Other Comprehensive (Loss) Income, Net of Tax ) ) Comprehensive Income $ $ $ See the accompanying Notes to Consolidated Financial Statements. 49 Table of Contents THE LACLEDE GROUP, INC. CONSOLIDATED BALANCE SHEETS (Thousands) September 30 ASSETS Utility Plant $ $ Less – Accumulated depreciation and amortization Net Utility Plant Non-utility property (net of accumulated depreciation and amortization, 2010, $3,864; 2009, $3,508) Other investments Other Property and Investments Current Assets: Cash and cash equivalents Accounts receivable: Utility Non-utility Other Allowance for doubtful accounts ) ) Inventories: Natural gas stored underground at LIFO cost Propane gas at FIFO cost Materials, supplies, and merchandise at average cost Natural gas receivable Derivative instrument assets Unamortized purchased gas adjustments — Deferred income taxes — Prepayments and other Total Current Assets Deferred Charges: Regulatory assets Other Total Deferred Charges Total Assets $ $ 50 Table of Contents THE LACLEDE GROUP, INC. CONSOLIDATED BALANCE SHEETS (Continued) (Thousands) September 30 CAPITALIZATION AND LIABILITIES Capitalization: Common stock equity $ $ Long-term debt – Laclede Gas Total Capitalization Current Liabilities: Notes payable Accounts payable Advance customer billings Current portion of long-term debt — Wages and compensation accrued Dividends payable Customer deposits Interest accrued Taxes accrued Unamortized purchased gas adjustments — Deferred income taxes — Other Total Current Liabilities Deferred Credits and Other Liabilities: Deferred income taxes Unamortized investment tax credits Pension and postretirement benefit costs Asset retirement obligations Regulatory liabilities Other Total Deferred Credits and Other Liabilities Commitments and Contingencies (Note 16) Total Capitalization and Liabilities $ $ See the accompanying Notes to Consolidated Financial Statements. 51 Table of Contents THE LACLEDE GROUP, INC. STATEMENTS OF CONSOLIDATED CAPITALIZATION (Thousands, Except for Shares and Per Share Amounts) September 30 Common Stock Equity: Common stock, par value $1 per share: Authorized – 2010 and 2009, 70,000,000 shares Issued – 2010, 22,292,804 shares; and 2009, 22,168,120 shares $ $ Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Common Stock Equity Long-Term Debt – Laclede Gas: First Mortgage Bonds: 6-1/2% Series, due November 15,2010 — 6-1/2% Series, due October 15,2012 5-1/2% Series, due May 1,2019 7% Series, due June 1,2029 7.90% Series, due September 15,2030 6% Series, due May 1,2034 6.15% Series, due June 1,2036 6.35% Series, due October 15, 2038 Total Unamortized discount, net of premium, on long-term debt ) ) Total Long-Term Debt – Laclede Gas Total Capitalization $ $ Long-term debt dollar amounts are exclusive of current portion. See the accompanying Notes to Consolidated Financial Statements. 52 Table of Contents THE LACLEDE GROUP, INC. CONSOLIDATED STATEMENTS OF COMMON SHAREHOLDERS’ EQUITY Common Stock Issued Paid-in Retained Accum. Other Comp. (Thousands, Except for Shares and Per Share Amounts) Shares Amount Capital Earnings Income Total BALANCE OCTOBER 1,2007 $ Adoption of FIN 48, as codified in ASC Topic 740, as of October 1, 2007 — — — ) — ) Net income — Dividend reinvestment plan — — Stock-based compensation costs — Employee stock options exercised — — Employee restricted stock awards 62 ) — — — Non-employee directors’ restricted stock awards — — ) — — ) Tax benefit – stock compensation — Dividends declared: Common stock ($1.50 per share) — — — ) — ) Other comprehensive income, net of tax — BALANCE SEPTEMBER 30,2008 Net income — Dividend reinvestment plan 47 — — Stock-based compensation costs — Employee stock options exercised 54 — — Employee restricted stock awards 74 ) — — — Employees’ taxes paid associated with restricted shares withheld upon vesting — — ) — — ) Non-employee directors’ restricted stock awards — — ) — — ) Tax benefit – stock compensation — Dividends declared: Common stock ($1.54 per share) — — — ) — ) Other comprehensive loss, net of tax — ) ) Adoption of SFAS No. 158, as codified in ASC Topic 715, net of tax — — — ) 31 ) BALANCE SEPTEMBER30,2009 ) Net income — Dividend reinvestment plan 43 — — Stock-based compensation costs — Employee stock options exercised 13 — — Employee restricted stock awards 69 ) — — — Employees’ taxes paid associated with restricted shares withheld upon vesting — — ) — — ) Non-employee directors’ restricted stock awards — — ) — — ) Tax benefit – stock compensation — — (2 ) — — (2 ) Dividends declared: Common stock ($1.58 per share) — — — ) — ) Other comprehensive loss, net of tax — ) ) BALANCE SEPTEMBER30,2010 $ ) $ See the accompanying Notes to Consolidated Financial Statements. 53 Table of Contents THE LACLEDE GROUP, INC. STATEMENTS OF CONSOLIDATED CASH FLOWS (Thousands) Years Ended September 30 Operating Activities: Net Income $ $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Gain on sale of discontinued operations — — ) Depreciation, amortization and accretion Deferred income taxes and investment tax credits Other - net Changes in assets and liabilities: Accounts receivable – net ) ) Unamortized purchased gas adjustments ) ) Deferred purchased gas costs ) ) Accounts payable ) Advance customer billings – net ) ) Taxes accrued ) ) Natural gas stored underground ) ) Other assets and liabilities ) Net cash provided by (used in) operating activities ) Investing Activities: Proceeds from sale of discontinued operations — — Capital expenditures ) ) ) Other investments ) ) Proceeds from unconsolidated affiliate trust’s redemption of its common securities — — Net cash (used in) provided by investing activities ) ) Financing Activities: Issuance of first mortgage bonds — — Maturity of first mortgage bonds — — ) Redemption of long-term debt to unconsolidated affiliate trust — — ) (Repayment) issuance of short-term debt - net ) ) Change in book overdrafts — Issuance of common stock Non-employee directors’ restricted stock awards ) ) ) Dividends paid ) ) ) Preferred stock redeemed/reacquired — ) ) Employees’ taxes paid associated with restricted shares withheld upon vesting ) ) — Excess tax benefits from stock-based compensation Other ) ) ) Net cash used in financing activities ) ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year $ $ $ Supplemental Disclosure of Cash Paid (Refunded) During the Year for: Interest $ $ $ Income taxes ) See the accompanying Notes to Consolidated Financial Statements. 54 Table of Contents THE LACLEDE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF CONSOLIDATION - The consolidated financial statements include the accounts of The Laclede Group, Inc. (Laclede Group or the Company) and its subsidiary companies. All subsidiaries are wholly owned. Laclede Gas Company (Laclede Gas or the Utility) and other subsidiaries of Laclede Group may engage in related party transactions during the ordinary course of business. All intercompany balances have been eliminated from the consolidated financial statements of Laclede Group except that certain intercompany transactions with Laclede Gas are not eliminated in accordance with the provisions of Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 980, “Regulated Operations.” Those types of transactions include sales of natural gas from Laclede Gas to Laclede Energy Resources, Inc. (LER), sales of natural gas from LER to Laclede Gas, and transportation services provided by Laclede Pipeline Company to Laclede Gas. These revenues are shown on the Intersegment revenues lines in the table included in Note 15 under Regulated Gas Distribution, Non-Regulated Gas Marketing, and Other columns, respectively. DISCONTINUED OPERATIONS - On March31,2008, Laclede Group sold 100% of its interest in SM&P Utility Resources, Inc. (SM&P), its wholly-owned subsidiary, which comprised the Non-Regulated Services segment. In accordance with generally accepted accounting principles, the operating results of SM&P and gain on sale have been aggregated and reported on the Statements of Consolidated Income as Income from Discontinued Operations, Net of Income Tax. The Company has reported in discontinued operations interest expense based on amounts previously recorded by SM&P. Discontinued operations does not include general corporate overheads previously recorded by SM&P. For additional information relative to the Company’s sale of SM&P, refer to Note 2, Discontinued Operations. INVESTMENT IN UNCONSOLIDATED AFFILIATE TRUST - In fiscal year 2003, Laclede Group formed Laclede Capital Trust I (Trust), its affiliated, nonconsolidated trust, for the sole purpose of issuing trust securities and investing the gross proceeds of the sale of the trust securities in debt securities of Laclede Group. All of the Trust securities had a liquidation value of $25 per share and a dividend rate of 7.70%, with all of its common securities being owned by Laclede Group and all of its preferred securities being sold to the public. The Trust’s sole asset was the Company’s $46.4 million aggregate principal amount of 7.70% debentures due December1,2032, which had the same economic terms as the Trust securities and were reflected as Long-term debt to unconsolidated affiliate trust on the Consolidated Balance Sheets. The Company’s investment in the Trust common securities was included on the Other investments line on the Consolidated Balance Sheets. On May5,2008, Laclede Group redeemed in full its $46.4 million subordinated debentures, which also triggered the redemption of all of the Trust common and preferred securities on the same date. Interest on the debentures and distributions on the Trust securities ceased on and after the redemption date. Upon redemption, Laclede Group recognized a pre-tax loss of $1.4 million, primarily attributable to unamortized issuance costs. A portion of the proceeds received from the sale of SM&P was used to fund the redemption. The Trust was dissolved on June16,2008. NATURE OF OPERATIONS - Laclede Group is a public utility holding company under the Public Utility Holding Company Act of 2005. All subsidiaries are wholly owned by Laclede Group. The Regulated Gas Distribution segment includes the regulated activities of Laclede Gas, Laclede Group’s largest subsidiary and core business unit. Laclede Gas is a public utility engaged in the retail distribution and sale of natural gas. Laclede Gas serves an area in eastern Missouri, with a population of approximately 2.1 million, including the City of St. Louis and parts of ten counties in eastern Missouri. As an adjunct to its gas distribution business, Laclede Gas operates an underground natural gas storage field. The Non-Regulated Gas Marketing segment includes LER, a subsidiary engaged in the marketing of natural gas and related activities on a non-regulated basis. The activities of other subsidiaries are described in Note 15, Information by Operating Segment, and are included in the Other column. USE OF ESTIMATES - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. SYSTEM OF ACCOUNTS - The accounts of Laclede Gas are maintained in accordance with the Uniform System of Accounts prescribed by the Missouri Public Service Commission (MoPSC or Commission), which system substantially conforms to that prescribed by the Federal Energy Regulatory Commission (FERC). The accounts of Laclede Pipeline Company are maintained in accordance with the Uniform System of Accounts prescribed by the FERC. 55 Table of Contents UTILITY PLANT, DEPRECIATION AND AMORTIZATION - Utility plant is stated at original cost. The cost of additions to utility plant includes contracted work, direct labor and materials, allocable overheads, and an allowance for funds used during construction. The costs of units of property retired, replaced, or renewed are removed from utility plant and are charged to accumulated depreciation. Maintenance and repairs of property and replacement and renewal of items determined to be less than units of property are charged to maintenance expenses. Utility plant is depreciated on a straight-line basis at rates based on estimated service lives of the various classes of property. In fiscal years 2010, 2009, and 2008, annual depreciation and amortization expense averaged 3.1% of the original cost of depreciable and amortizable property. The Utility’s capital expenditures were $56.2 million, $51.4 million, and $55.3 million for fiscal years 2010, 2009, and 2008, respectively. Additionally, the Utility had recorded accruals for capital expenditures totaling $2.2 million at September30,2010, $1.7 million at September30,2009, and $2.3 million at September30,2008. Accrued capital expenditures are excluded from the Statements of Consolidated Cash Flows. ASSET RETIREMENT OBLIGATIONS - Laclede Group records legal obligations associated with the retirement of long-lived assets in the period in which the obligations are incurred, if sufficient information exists to reasonably estimate the fair value of the obligations. Obligations are recorded as both a cost of the related long-lived asset and as a corresponding liability. Subsequently, the asset retirement costs are depreciated over the life of the asset and the asset retirement obligations are accreted to the expected settlement amounts. The Company has recorded asset retirement obligations associated with certain safety requirements to purge and seal gas distribution mains upon retirement, the plugging and abandonment of storage wells and other storage facilities, specific service line obligations, and certain removal and disposal obligations related to components of Laclede Gas’ distribution system and general plant. Asset retirement obligations recorded by Laclede Group’s other subsidiaries are not material. As authorized by the MoPSC, Laclede Gas accrues future asset removal costs associated with its property, plant and equipment even if a legal obligation does not exist. Such accruals are provided for through depreciation expense and are recorded with corresponding credits to regulatory liabilities. When Laclede Gas retires depreciable utility plant and equipment, it charges the associated original costs to accumulated depreciation and amortization, and any related removal costs incurred are charged to regulatory liabilities. The difference between removal costs recognized in depreciation rates and the accretion expense and depreciation expense recognized for financial reporting purposes is a timing difference between recovery of these costs in rates and their recognition for financial reporting purposes. Accordingly, these differences are deferred as regulatory liabilities. In the rate setting process, the regulatory liability is deducted from the rate base upon which the Utility has the opportunity to earn its allowed rate of return. The following table presents a reconciliation of the beginning and ending balances of Asset retirement obligations at September30 as reported in the Consolidated Balance Sheets: (Thousands) Asset retirement obligations, beginning of year $ $ Liabilities incurred during the period Liabilities settled during the period ) ) Accretion Revisions in estimated cash flows ) ) Asset retirement obligations, end of year $ $ REGULATED OPERATIONS - Laclede Gas accounts for its regulated operations in accordance with ASC Topic 980. This Topic sets forth the application of generally accepted accounting principles in the United States of America (GAAP) for those companies whose rates are established by or are subject to approval by an independent third-party regulator. The provisions of this accounting guidance require, among other things, that financial statements of a regulated enterprise reflect the actions of regulators, where appropriate. These actions may result in the recognition of revenues and expenses in time periods that are different than non-regulated enterprises. When this occurs, costs are deferred as assets in the balance sheet (regulatory assets) and recorded as expenses when those amounts are reflected in rates. Also, regulators can impose liabilities upon a regulated company for amounts previously collected from customers and for recovery of costs that are expected to be incurred in the future (regulatory liabilities). 56 Table of Contents The following regulatory assets and regulatory liabilities were reflected in the Consolidated Balance Sheets as of September30: (Thousands) Regulatory Assets: Future income taxes due from customers $ $ Pension and postretirement benefit costs Unamortized purchased gas adjustments — Purchased gas costs Compensated absences Cold weather rule Other Total Regulatory Assets $ $ Regulatory Liabilities: Unamortized purchased gas adjustments $ — $ Unamortized investment tax credits Accrued cost of removal Other Total Regulatory Liabilities $ $ As authorized by the MoPSC, Laclede Gas discontinued deferring certain costs for future recovery, as expenses associated with those specific areas were included in approved rates effective December27,1999. Previously deferred costs of $10.5 million are being recovered and amortized on a straight-line basis over a fifteen-year period, without return on investment. Amortization of these costs totaled $7.6 million from December27,1999 through September30,2010. Certain previously deferred costs, totaling $2.6 million, are being recovered and amortized on a straight-line basis over a period of approximately two years, without return on investment. Amortization of these costs totaled $0.1 million from September1,2010 through September30,2010. NATURAL GAS STORED UNDERGROUND - Inventory of Utility natural gas in storage is priced on a last-in, first-out (LIFO) basis. The replacement cost of natural gas stored underground for current use at September30,2010 and September30,2009 was less than the LIFO cost by $26.5 million and $33.1 million, respectively. The inventory carrying value is not adjusted to the lower of cost or market prices because, pursuant to the Laclede Gas Purchased Gas Adjustment (PGA) Clause, actual gas costs are recovered in customer rates. REVENUE RECOGNITION - Laclede Gas reads meters and bills its customers on monthly cycles. The Utility records its regulated gas distribution revenues from gas sales and transportation services on an accrual basis that includes estimated amounts for gas delivered, but not yet billed. The accruals for unbilled revenues are reversed in the subsequent accounting period when meters are actually read and customers are billed. The amounts of accrued unbilled revenues at September30,2010 and 2009, for the Utility, were $11.3 million and $12.7 million, respectively. LER and Laclede Group’s other subsidiaries record revenues when earned, either when the product is delivered or when services are performed. In the course of its business, LER enters into commitments associated with the purchase or sale of natural gas. Many of LER’s derivative natural gas contracts are designated as normal purchases or normal sales, and, as such, are excluded from the scope of ASC Topic 815, “Derivatives and Hedging.” As such, those contracts are accounted for as executory contracts and recorded on an accrual basis. Revenues are recorded using a gross presentation. Contracts not designated as normal purchases or normal sales are recorded as derivatives with changes in fair value (representing unrealized gains or losses) recognized in earnings in the periods prior to physical delivery. For additional information on derivative instruments, refer to Note 11, Derivative Instruments and Hedging Activities. 57 Table of Contents PURCHASED GAS ADJUSTMENTS AND DEFERRED ACCOUNT – As authorized by the MoPSC, the PGA Clause allows Laclede Gas to flow through to customers, subject to prudence review, the cost of purchased gas supplies. To better match customer billings with market natural gas prices, the Utility is allowed to file to modify, on a periodic basis, the level of gas costs in its PGA. Laclede Gas has a risk management policy that allows for the purchase of natural gas derivative instruments with the goal of managing price risk associated with purchasing natural gas on behalf of its customers. The MoPSC clarified that costs, cost reductions, and carrying costs associated with the Utility’s use of natural gas derivative instruments are gas costs recoverable through the PGA mechanism. Certain other provisions of the PGA Clause are included below: • The tariffs allow the Utility flexibility to make up to three discretionary PGA changes during each year, in addition to its mandatory November PGA change, so long as such changes are separated by at least two months. • The Utility is authorized to recover gas inventory carrying costs through its PGA rates to recover costs it incurs to finance its investment in gas supplies that are purchased during the storage injection season for sale during the heating season. The Utility is also authorized to apply carrying costs to all over- or under-recoveries of gas costs, including costs and cost reductions associated with the use of derivative instruments, including cash payments for margin deposits. • The MoPSC approved a plan applicable to the Utility’s gas supply commodity costs under which it retains a portion of cost savings associated with the acquisition of natural gas below an established benchmark level of gas cost. This gas supply cost management programallows the Utility to retain 10% of cost savings, up to a maximum of $3.0 million annually. The Utility recorded $0.6 million in pre-tax income under the plan in fiscal year 2008. Laclede Gas did not record any income under the plan during fiscal years 2009 and 2010. Income recorded under the plan is included in Regulated Gas Distribution Operating Revenues on the Statements of Consolidated Income. Pursuant to the provisions of the PGA Clause, the difference between actual costs incurred and costs recovered through the application of the PGA (including costs and cost reductions associated with the use of derivative instruments and gas inventory carrying costs), amounts due to or from customers related to operation of the gas supply cost management program, refunds received from the Company’s suppliers in connection with gas supply, transportation, and storage services, and carrying costs on such over- or under-recoveries are reflected as a deferred charge or credit until fiscal year end. At that time, the balance is classified as a current asset or current liability and recovered from, or credited to, customers over an annual period commencing in November. The balance in the current account is amortized as amounts are reflected in customer billings. The PGA Clause also provides for the treatment of income from off-system sales and capacity release revenues, as described below. OFF-SYSTEM SALES - Pre-tax income from off-system sales and capacity release revenues is shared with customers, with an estimated amount assumed in PGA rates. The customer share of such income is determined in accordance with the table below. The difference between the actual amount allocated to customers for each fiscal year and the estimated amount assumed in PGA rates is recovered from, or credited to, customers over an annual period commencing in the subsequent November. Pre-tax Income Customer Share Company Share First $2 million 85% 15% Next $2 million 80% 20% Next $2 million 75% 25% Amounts exceeding $6 million 70% 30% 58 Table of Contents INCOME TAXES - Laclede Group and its subsidiaries have elected, for tax purposes only, various accelerated depreciation provisions of the Internal Revenue Code. In addition, certain other costs are expensed currently for tax purposes while being deferred for book purposes. GAAP permits the benefit from a tax position to be recognized only if, and to the extent that, it is more likely than not that the tax position will be sustained upon examination by the taxing authority, based on the technical merits of the position. Unrecognized tax benefits and related interest and penalties, if any, are recorded as liabilities or as a reduction to deferred tax assets. Laclede Group companies record deferred tax liabilities and assets measured by enacted tax rates for the net tax effect of all temporary differences between the carrying amounts of assets and liabilities in the financial statements, and the related tax basis. Changes in enacted tax rates, if any, and certain property basis differences will be reflected by entries to regulatory asset or regulatory liability accounts for regulated companies, and will be reflected as income or loss for non-regulated companies. Laclede Gas’ investment tax credits utilized prior to 1986 have been deferred and are being amortized in accordance with regulatory treatment over the useful life of the related property. CASH AND CASH EQUIVALENTS - All highly liquid debt instruments purchased with original maturities of three months or less are considered to be cash equivalents. Such instruments are carried at cost, which approximates market value. Outstanding checks on the Company’s controlled disbursement bank accounts in excess of funds on deposit create book overdrafts (which are funded at the time checks are presented for payment) and are classified as Other in the Current Liabilities section of the Consolidated Balance Sheets. Changes in book overdrafts between periods are reflected as Financing Activities in the Statements of Consolidated Cash Flows. NATURAL GAS RECEIVABLE – From time to time, LER enters into natural gas transactions with natural gas pipeline companies known as park and loan arrangements. Under the terms of the arrangements, LER purchases natural gas from a third party and delivers that natural gas to the pipeline company for the right to receive the same quantity of natural gas from the pipeline company at the same location in a specified future period. These arrangements are accounted for as non-monetary transactions under GAAP and are recorded at the carrying amount. As such, natural gas receivables are reflected on the Consolidated Balance Sheets at cost, which includes related pipeline fees associated with the transactions. In the period that the natural gas is returned to LER, concurrent with the sale of the natural gas to a third party, the related natural gas receivable is expensed in the Statements of Consolidated Income. In conjunction with these transactions, LER usually enters into New York Mercantile Exchange (NYMEX) natural gas futures contracts or fixed price sales agreements to protect against market changes in future sales prices. EARNINGS PER COMMON SHARE - As discussed in the New Accounting Pronouncements section below, the Company adopted certain changes to the computation of earnings per share effective October1,2009. GAAP requires dual presentation of basic and diluted earnings per share (EPS). EPS is computed using the two-class method, which is an earnings allocation method for computing EPS that treats a participating security as having rights to earnings that would otherwise have been available to common shareholders. Certain of the Company’s stock-based compensation awards pay nonforfeitable dividends to the participants during the vesting period and, as such, are deemed participating securities. Basic EPS is computed by dividing net income available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted EPS is computed by dividing net income available to common shareholders by the weighted average number of common shares outstanding that are increased for additional shares that would be outstanding if potentially dilutive non-participating securities were converted to common shares, pursuant to the treasury stock method. Shares attributable to non-participating stock options and time-vested restricted stock/units are excluded from the calculation of diluted earnings per share if the effect would be antidilutive. Shares attributable to non-participating performance-contingent restricted stock awards are only included in the calculation of diluted earnings per share to the extent the underlying performance and/or market conditions are satisfied (a) prior to the end of the reporting period or (b) would be satisfied if the end of the reporting period were the end of the related contingency period and the result would be dilutive. The Company’s EPS computations are set forth in Note 5, Earnings Per Common Share. GROSS RECEIPTS AND SALES TAXES - Gross receipts taxes associated with Laclede Gas’ natural gas utility service are imposed on the Utility and billed to its customers. These amounts are recorded gross in the Statements of Consolidated Income. Amounts recorded in Regulated Gas Distribution Operating Revenues were $44.1 million, $51.6 million, and $52.5 million for fiscal years 2010, 2009, and 2008, respectively. Gross receipts taxes are expensed by the Utility and included in the Taxes, other than income taxes line. Sales taxes imposed on applicable Company sales are billed to customers. These amounts are not recorded in the Statements of Consolidated Income, but are recorded as tax collections payable and included in the Other line of the Current Liabilities section of the Consolidated Balance Sheets. 59 Table of Contents ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS – Trade accounts receivable are recorded at the amounts due from customers, including unbilled amounts. Estimates of the collectibility of trade accounts receivable are based on historical trends, age of receivables, economic conditions, credit risk of specific customers, and other factors. Accounts receivable are written off against the allowance for doubtful accounts when they are deemed to be uncollectible. The Utility’s provision for uncollectible accounts includes the amortization of previously deferred uncollectible expenses, as approved by the MoPSC. GROUP MEDICAL AND WORKERS’ COMPENSATION RESERVES - The Company self-insures its group medical and workers’ compensation costs and carries stop-loss coverage in relation to medical claims and workers’ compensation claims. Reserves for amounts incurred but not reported are established based on historical cost levels and lags between occurrences and reporting. FAIR VALUE MEASUREMENTS – Certain assets and liabilities are recognized or disclosed at fair value, which is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The levels of the hierarchy are described below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Pricing inputs other than quoted prices included within Level 1, which are either directly or indirectly observable for the asset or liability as of the reporting date. These inputs are derived principally from, or corroborated by, observable market data. Level 3 – Pricing that is based upon inputs that are generally unobservable that are based on the best information available and reflect management’s assumptions about how market participants would price the asset or liability. Assessment of the significance of a particular input to the fair value measurements may require judgment and may affect the valuation of the asset or liability and its placement within the fair value hierarchy. Additional information about fair value measurements is provided in Note 3, Pension Plans and Other Postretirement Benefits, Note 9, Fair Value of Financial Instruments, and Note 10, Fair Value Measurements. STOCK-BASED COMPENSATION – The Company measures all share-based compensation awards at fair value at the date of grant and recognizes the compensation cost of the awards over the requisite service period. Forfeitures are estimated at the time of grant and revised, if necessary, in subsequent periods if the actual forfeitures differ from those estimates. Refer to Note 4, Stock-Based Compensation, for further discussion of the accounting for the Company’s stock-based compensation plans. NEW ACCOUNTING STANDARDS – In September2006, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements,” as codified in ASC Topic 820, “Fair Value Measurements and Disclosures.” This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. The Statement applies to fair value measurements required under other accounting guidance that require or permit fair value measurements. Accordingly, this Statement does not require any new fair value measurements. The guidance in this Statement does not apply to the Company’s stock-based compensation plans accounted for in accordance with ASC Topic 718, “Compensation-Stock Compensation.” The Company partially adopted SFAS No. 157 on October1,2008 and elected the one-year deferral allowed by FASB Staff Position (FSP) No. FAS 157-2, which permits delayed application of this Statement for nonfinancial assets and nonfinancial liabilities, except for those recognized or disclosed at fair value on a recurring basis. The partial adoption of this Statement had no impact on the Company’s financial position or results of operations. For disclosures required pursuant to ASC Topic 820, see Note 10, Fair Value Measurements. The Company adopted SFAS No. 157 for certain nonfinancial assets and nonfinancial liabilities as of October1,2009. Such adoption had no impact on the Company’s financial position or results of operations. In June2008, the FASB issued FSP No. Emerging Issues Task Force (EITF) 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities,” as codified is ASC Topic 260, “Earnings per Share.” This FSP addresses whether instruments granted in share-based payment transactions are participating securities prior to vesting and, therefore, need to be included in the earnings allocation in computing EPS under the two-class method described in ASC Topic 260. The guidance in this FSP states that unvested share-based payment awards that contain nonforfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of EPS pursuant to the two-class method. The FSP requires that the guidance be applied retrospectively to all prior-period EPS data presented. Certain of the Company’s stock-based compensation awards pay nonforfeitable dividends to the participants during the vesting period and, as such, are deemed participating securities under this FSP. The Company adopted this FSP effective October1,2009. EPS and diluted shares outstanding amounts for previous fiscal years have been restated to reflect the retrospective application of the FSP. For fiscal year 2009, the effect of adoption reduced total basic and diluted EPS by $0.03 each, compared to originally reported amounts. For fiscal year 2008, the effect of adoption reduced total basic EPS $0.03 and reduced total diluted EPS by $0.02, compared to originally reported amounts. Reported net income and cash flows were not affected by the adoption of the FSP. The Company’s EPS computations are set forth in Note 5, Earnings Per Common Share. 60 Table of Contents In December 2008, the FASB issued FSP No. FAS 132(R)-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets,” as codified in ASC Topic 715, “Compensation–Retirement Benefits.” This FSP provides guidance on an employer’s disclosures about plan assets of a defined benefit pension or other postretirement plan. The FSP requires disclosure of additional information regarding investment policies and strategies, the classes of plan assets, fair value measurements of plan assets, and significant concentrations of risk. The enhanced disclosures, which the Company adopted this fiscal year, are presented in Note 3, Pension Plans and Other Postretirement Benefits. The FSP does not require disclosures for comparative periods prior to adoption. In August2009, the FASB issued Accounting Standards Update (ASU) No. 2009-05, “Measuring Liabilities at Fair Value,” to update ASC Topic 820. The guidance provides clarification on measuring liabilities at fair value when a quoted price in an active market is not available. In such circumstances, the ASU specifies that a valuation technique should be applied that uses either the quote of the identical liability when traded as an asset, the quoted prices for similar liabilities or similar liabilities when traded as assets, or another valuation technique consistent with existing fair value measurement guidance. Laclede Group’s adoption of this ASU in the first quarter of fiscal year 2010 had no impact on the Company’s financial position or results of operations. In January2010, the FASB issued ASU No. 2010-06, “Improving Disclosures about Fair Value Measurements,” which amends ASC Topic 820. The ASU requires separate disclosure of significant transfers in and out of level 1 and level 2 fair value measurements. It also requires disclosure of the policy for when transfers are recognized. Additionally, the ASU clarifies certain areas of the guidance, including the level of disaggregation required in fair value measurement disclosures. While the adoption of these updates during the quarter ended March31,2010 had no effect on the consolidated financial statements, the Company modified its disclosures in Note 10, Fair Value Measurements, accordingly. The ASU also requires that certain activity in the level 3 fair value measurements reconciliation be presented on a gross basis (instead of net). This change is effective for the Company’s disclosures in the first quarter of fiscal year 2012. In February2010, the FASB issued ASU No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements.” The ASU amends ASC Topic 855, “Subsequent Events.” Subsequent events or transactions occur after the balance sheet date, but prior to the financial statements being issued, and are required to be assessed by management for possible financial statement recognition and/or disclosure. For entities that are Securities and Exchange Commission (SEC) filers, this ASU removes the requirement to disclose the date through which subsequent events have been evaluated to alleviate potential conflicts with SEC guidance. Laclede Group adopted this ASU during the quarter ended March31,2010. While the adoption of the ASU did not impact the consolidated financial statements or management’s process for assessing subsequent events, the Company did modify its disclosures accordingly. 2. DISCONTINUED OPERATIONS On March31,2008, the Company completed the sale of 100% of its interest in its wholly-owned subsidiary, SM&P, to Stripe Acquisition, Inc. (an affiliate of Kohlberg Management VI, LLC) for $85 million in cash, subject to certain closing and post-closing adjustments. SM&P was an underground facilities locating and marking business that previously comprised Laclede Group’s Non-Regulated Services operating segment. The sales agreement included representations, warranties, and indemnification provisions customary for such transactions and was filed as an exhibit to the March31,2008 Form 10-Q. For information concerning Laclede Group’s obligations under these provisions, see Note16, Commitments and Contingencies. In accordance with generally accepted accounting principles, the operating results of SM&P have been aggregated and reported on the Statements of Consolidated Income as Income from Discontinued Operations, Net of Income Tax. The Company has reported in discontinued operations interest expense based on amounts previously recorded by SM&P. Discontinued operations includes pre-tax interest expense of $1.6 million for fiscal year 2008. Discontinued operations does not include general corporate overhead expense. Income from Discontinued Operations reported in the Statements of Consolidated Income consists of the following: (Thousands) Operating revenues $ Loss from operations ) Gain on disposal Pre-tax income Income tax expense Income from Discontinued Operations $ Cash flows from SM&P’s operations were not material. 61 3. PENSION PLANS AND OTHER POSTRETIREMENT BENEFITS In September2009, the Company adopted the measurement date provisions in ASC Topic 715. ASC Topic 715 requires that plan assets and benefit obligations be measured as of the date of the employer’s fiscal year-end statement of financial position. The Company previously used a June30 valuation date for its benefit plans. To change to a September30 measurement date, the Company elected to use the 15-month alternative transition approach, wherein benefit costs for the period between June30,2008 and September30,2009 are allocated proportionately between a retained earnings adjustment and periodic benefit cost for the period. As a result of changing the measurement date, excluding the effect of income taxes, the Company recorded a one-time cumulative effect adjustment to reduce retained earnings by $0.2 million, increase accumulated other comprehensive income by $50,000, and, pursuant to ASC Topic 980, increase net regulatory assets by $5.1 million. In conjunction with the adoption, the Company recorded increases to benefit liabilities totaling $5.3 million. Pension Plans Laclede Gas has non-contributory, defined benefit, trusteed forms of pension plans covering substantially all employees. Effective January1,2009, the Utility modified the calculation of future benefits under Laclede Gas’ primary plan from a years of service and final average compensation formula to a cash balance formula, which accrues benefits based on a percentage of compensation and provides interest credits on the balance. Benefits attributable to plan participation prior to January1,2009 will be based on final average compensation at the date of termination of employment and years of service earned at January1,2009. Effective January1,2010, the Utility modified the calculation of future benefits under its Missouri Natural Gas division plan from a career average formula to a cash balance formula, which accrues benefits based on a percentage of compensation, provides interest credits on the balance, and provides certain transition credits. Benefits attributable to plan participation prior to January1,2010 will be based on career average compensation earned as a participant prior to January1,2010. Plan assets consist primarily of corporate and U.S. government obligations and equity market exposure achieved through derivative instruments. Pension costs in 2010, 2009, and 2008 amounted to $7.4, $6.2, and $6.1 million, respectively, including amounts charged to construction. The net periodic pension costs include the following components: (Thousands) Service cost – benefits earned during the period $ $ $ Interest cost on projected benefit obligation Expected return on plan assets ) ) ) Amortization of prior service cost Amortization of actuarial loss Sub-total Loss on lump-sum settlement — — Regulatory adjustment ) ) ) Net pension cost $ $ $ Other changes in plan assets and pension benefit obligations recognized in other comprehensive income include the following: (Thousands) Current year actuarial loss $ $ $ Amortization of actuarial loss ) ) ) Current year prior service credit ) — — Amortization of prior service cost ) ) ) Sub-total ) Regulatory adjustment ) ) Total recognized in other comprehensive income $ $ $ 62 Table of Contents Pursuant to the provisions of the Laclede Gas pension plans, pension obligations may be satisfied by lump-sum cash payments. Pursuant to a MoPSC Order, lump-sum payments are recognized as settlements (which can result in gains or losses) only if the total of such payments exceeds 100% of the sum of service and interest costs. Lump-sum payments recognized as settlements during fiscal 2010 were $2.3 million. No lump-sum payments were recognized as settlements during fiscal years 2009 and 2008. Pursuant to a MoPSC Order, the return on plan assets is based on the market-related value of plan assets implemented prospectively over a four-year period. Gains or losses not yet includible in pension cost are amortized only to the extent that such gain or loss exceeds 10% of the greater of the projected benefit obligation or the market-related value of plan assets. Such excess is amortized over the average remaining service life of active participants. The recovery in rates for the Utility’s qualified pension plans is based on an allowance of $4.8 million annually. The difference between this amount and pension expense as calculated pursuant to the above and that otherwise would be included in the Statements of Consolidated Income and Statements of Consolidated Comprehensive Income is deferred as a regulatory asset or regulatory liability. The following table sets forth the reconciliation of the beginning and ending balances of the pension benefit obligation at September30: (Thousands) 2009 * Benefit obligation at beginning of year $ $ Service cost Interest cost Plan amendments ) — Actuarial loss Settlement loss — Gross benefits paid ** ) ) Benefit obligation at end of year $ $ Accumulated benefit obligation at end of year $ $ * Due to the change in measurement date, fiscal year 2009 amounts reflect 15 months of activity from July1,2008 to September30,2009. ** Includes $(2,293) lump-sum payments recognized as settlements in fiscal year 2010. No lump-sum payments were recognized as settlements in fiscal year 2009. The following table sets forth the reconciliation of the beginning and ending balances of the fair value of plan assets at September30: (Thousands) 2009 * Fair value of plan assets at beginning of year $ $ Actual return on plan assets ) Employer contributions Gross benefits paid ** ) ) Fair value of plan assets at end of year $ $ Funded status of plans, end of year $ ) $ ) * Due to the change in measurement date, fiscal year 2009 amounts reflect 15 months of activity from July1,2008 to September30,2009. ** Includes $(2,293) lump-sum payments recognized as settlements in fiscal year 2010. No lump-sum payments were recognized as settlements in fiscal year 2009. 63 Table of Contents The following table sets forth the amounts recognized in the Consolidated Balance Sheets at September30: (Thousands) Current liabilities $ ) $ ) Noncurrent liabilities ) ) Total $ ) $ ) Pre-tax amounts recognized in accumulated other comprehensive income not yet recognized as components of net periodic pension cost consist of: Net actuarial loss $ $ Prior service costs Sub-total Adjustments for amounts included in Regulatory Assets ) ) Total $ $ At September30,2010, the following pre-tax amounts are expected to be amortized from accumulated other comprehensive income into net periodic pension cost during fiscal year 2011: (Thousands) Amortization of net actuarial loss $ Amortization of prior service cost Sub-total Regulatory adjustment ) Total $ The assumptions used to calculate net periodic pension costs are as follows: Weighted average discount rate 5.25% 6.60% 6.25% Weighted average rate of future compensation increase 3.25% 3.75% 3.50% Expected long-term rate of return on plan assets 8.25% 8.25% 8.25% The weighted average discount rate is based on long-term, high quality bond indices at the measurement date. The expected long-term rate of return on plan assets is based on historical and projected rates of return for current and planned asset classes in the investment portfolio. Assumed projected rates of return for each asset class were selected after analyzing historical experience and future expectations of the returns. The overall expected rate of return for the portfolio was developed based on the target allocation for each class. The expected return is a long-term assumption that generally does not change annually. The assumptions used to calculate the benefit obligations are as follows: Weighted average discount rate 4.75% 5.25% Weighted average rate of future compensation increase 3.00% 3.25% 64 Table of Contents Following are the projected benefit obligation, accumulated benefit obligation, and fair value of plan assets for plans that have a projected benefit obligation and an accumulated benefit obligation in excess of plan assets: (Thousands) Projected benefit obligation $ $ Fair value of plan assets Accumulated benefit obligation Fair value of plan assets Following are the targeted and actual plan assets by category: Target Actual Actual Equity Strategy 50% 49% 50% Debt Securities 50% 51% 50% Total 100% 100% 100% Laclede Gas’ investment policy is designed to maximize, to the extent possible, the funded status of the plan over time, and minimize volatility of funding and costs. The policy seeks to maximize investment returns consistent with these objectives and Laclede Gas’ tolerance for risk. The duration of plan liabilities and the impact of potential changes in asset values on the funded status are fundamental considerations in the selection of plan assets. Outside investment management specialists are utilized in each asset class. Such specialists are provided with guidelines, where appropriate, designed to ensure that the investment portfolio is managed in accordance with the policy. The policy seeks to avoid significant concentrations of risk by investing in a diversified portfolio of assets. Investments in corporate, U. S. government and agencies, and, to a lesser extent, international debt securities seek to provide duration matching with plan liabilities, and typically have investment grade ratings and reflect allocations across various entities and industries. The investment policy permits the use of derivative instruments, which may be used to achieve the desired market exposure of an index, adjust portfolio duration, or rebalance the total portfolio to the target asset allocation. The Equity Strategy utilizes a combination of derivative instruments and debt securities to achieve both diversified equity market exposure while generating returns from the fixed-income investments and providing further duration matching with the liabilities. Performance and compliance with the guidelines is regularly monitored. The policy calls for increased allocations to debt securities as the funded status improves. Following are expected pension benefit payments for the succeeding five fiscal years, and in aggregate for the five years thereafter: (Millions) Pensions from Qualified Trust Pensions from Laclede Gas Funds $ $ 2016 – 2020 The funding policy of Laclede Gas is to contribute an amount not less than the minimum required by government funding standards, nor more than the maximum deductible amount for federal income tax purposes. Contributions to the pension plans in fiscal year 2011 are anticipated to be $10.6 million into the qualified trusts, and $2.4 million into the non-qualified plans. 65 Table of Contents Postretirement Benefits Laclede Gas provides certain life insurance benefits at retirement. Medical insurance is available after early retirement until age 65. The transition obligation not yet includible in postretirement benefit cost is being amortized over 20 years. Postretirement benefit costs in 2010, 2009, and 2008 amounted to $7.6 million per year, including amounts charged to construction. Net periodic postretirement benefit costs consisted of the following components: (Thousands) Service cost – benefits earned during the period $ $ $ Interest cost on accumulated postretirement benefit obligation Expected return on plan assets ) ) ) Amortization of transition obligation Amortization of prior service credit ) ) ) Amortization of actuarial loss Sub-total Regulatory adjustment ) ) Net postretirement benefit cost $ $ $ Other changes in plan assets and postretirement benefit obligations recognized in other comprehensive income include the following: (Thousands) Current year actuarial loss $ $ $ Amortization of actuarial loss ) ) ) Amortization of prior service credit Amortization of transition obligation ) ) ) Sub-total Regulatory adjustment ) ) ) Total recognized in other comprehensive income $ — $ — $ — Pursuant to a MoPSC Order, the return on plan assets is based on the market-related value of plan assets implemented prospectively over a four-year period. Gains and losses not yet includible in postretirement benefit cost are amortized only to the extent that such gain or loss exceeds 10% of the greater of the accumulated postretirement benefit obligation or the market-related value of plan assets. Such excess is amortized over the average remaining service life of active participants. The recovery in rates for the Utility’s postretirement benefit plans is based on an allowance of $7.6 million annually. The difference between this amount and postretirement benefit cost based on the above and that otherwise would be included in the Statements of Consolidated Income and Statements of Consolidated Comprehensive Income is deferred as a regulatory asset or regulatory liability. The following table sets forth the reconciliation of the beginning and ending balances of the postretirement benefit obligation at September30: (Thousands) 2009 * Benefit obligation at beginning of year $ $ Service cost Interest cost Actuarial loss Gross benefits paid ) ) Benefit obligation at end of year $ $ * Due to the change in measurement date, fiscal year 2009 amounts reflect 15 months of activity from July1,2008 to September30,2009. 66 Table of Contents The following table sets forth the reconciliation of the beginning and ending balances of the fair value of plan assets at September30: (Thousands) 2009 * Fair value of plan assets at beginning of year $ $ Actual return on plan assets ) Employer contributions Gross benefits paid ) ) Fair value of plan assets at end of year $ $ Funded status of plans, end of year $ ) $ ) * Due to the change in measurement date, fiscal year 2009 amounts reflect 15 months of activity from July1,2008 to September30,2009. The following table sets forth the amounts recognized in the Consolidated Balance Sheets at September30: (Thousands) Current liabilities $ ) $ ) Noncurrent liabilities ) ) Total $ ) $ ) Pre-tax amounts recognized in accumulated other comprehensive income not yet recognized as components of net periodic postretirement cost consist of: Net actuarial loss $ $ Prior service credit ) ) Transition obligation Sub-total Adjustments for amounts included in Regulatory Assets ) ) Total $ — $ — At September30,2010, the following pre-tax amounts are expected to be amortized from accumulated other comprehensive income into net periodic postretirement benefit cost during fiscal year 2011: (Thousands) Amortization of net actuarial loss $ Amortization of prior service credit ) Amortization of transition obligation Sub-total Regulatory adjustment ) Total $ — The assumptions used to calculate net periodic postretirement benefit costs are as follows: Weighted average discount rate 5.15% 6.35% 6.25% Weighted average rate of future compensation increase 3.25% 3.75% 3.50% Expected long-term rate of return on plan assets 8.25% 8.25% 8.25% 67 Table of Contents The weighted average discount rate is based on long-term, high quality bond indices at the measurement date. The expected long-term rate of return on plan assets is based on historical and projected rates of return for current and planned asset classes in the investment portfolio. Assumed projected rates of return for each asset class were selected after analyzing historical experience and future expectations of the returns. The overall expected rate of return for the portfolio was developed based on the target allocation for each class. The expected return is a long-term assumption that generally does not change annually. The assumptions used to calculate the accumulated postretirement benefit obligations are as follows: Weighted average discount rate 4.70% 5.15% Weighted average rate of future compensation increase 3.00% 3.25% The assumed medical cost trend rates at September30 are as follows: Medical cost trend assumed for next year 8.00% 8.00% Rate to which the medical cost trend rate is assumed to decline (the ultimate medical cost trend rate) 5.00% 5.00% Year that the rate reaches the ultimate trend The following table presents the effect of an assumed 1% change in the assumed medical cost trend rate: (Thousands) 1% Increase 1% Decrease Effect on net periodic postretirement benefit cost $ $ ) Effect on accumulated postretirement benefit obligation ) Following are the targeted and actual plan assets by category: Target Actual Actual Equity Securities 60% 59% 58% Debt Securities 40% 41% 42% Total 100% 100% 100% Missouri state law provides for the recovery in rates of costs accrued pursuant to GAAP provided that such costs are funded through an independent, external funding mechanism. Laclede Gas established Voluntary Employees’ Beneficiary Association and Rabbi trusts as its external funding mechanisms. Laclede Gas’ investment policy seeks to maximize investment returns consistent with Laclede Gas’ tolerance for risk. Outside investment management specialists are utilized in each asset class. Such specialists are provided with guidelines, where appropriate, designed to ensure that the investment portfolio is managed in accordance with policy. Performance and compliance with the guidelines is regularly monitored. Laclede Gas’ current investment policy targets an asset allocation of 60% to equity securities and 40% to debt securities, excluding cash held in short-term debt securities for the purpose of making benefit payments. Laclede Gas currently invests in a mutual fund which is rebalanced on an ongoing basis to the target allocation. The mutual fund is diversified across U.S. stock and bond markets. 68 Table of Contents Following are expected postretirement benefit payments for the succeeding five fiscal years, and in aggregate for the five years thereafter: (Millions) Benefits Paid from Qualified Trust Benefits Paid from Laclede Gas Funds $ $ 2016 – 2020 Laclede Gas’ funding policy is to contribute amounts to the trusts equal to the periodic benefit cost calculated pursuant to GAAP as recovered in rates. Contributions to the postretirement plans in fiscal year 2011 are anticipated to be $13.3 million to the qualified trusts, and $0.3 million paid directly to participants from Laclede Gas funds. Other Plans Laclede Gas sponsors 401(k) plans that cover substantially all employees. The plans allow employees to contribute a portion of their base pay in accordance with specific guidelines. Laclede Gas provides a match of such contributions within specific limits. The cost of the defined contribution plans of Laclede Gas amounted to $3.6 million, $3.5 million, and $3.1 million for fiscal years 2010, 2009, and 2008, respectively. Fair Value Measurements of Pension and Other Postretirement Plan Assets The table below categorizes the fair value measurements of Laclede Gas’ pension plan assets: (Thousands) Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total As of September30,2010 Cash and cash equivalents $ $ — $ — $ Debt Securities U.S. bond mutual funds — — U.S. government — — U.S. corporate — — U.S. municipal — — International — — Derivative instruments (a) — 9 — 9 Other — 39 — 39 Total $ $ $ — $ (a) Derivative assets of $10,399 net of cash margin payable of $10,390. 69 Table of Contents The table below categorizes the fair value measurements of Laclede Gas’ postretirement plan assets: (Thousands) Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total As of September30,2010 Cash and cash equivalents $ $ — $ — $ U.S. stock/bond mutual fund — — Total $ $ — $ — $ Cash and cash equivalents include money market mutual funds valued based on quoted market prices. Fair values of derivative instruments are calculated by investment managers who use valuation models that incorporate observable market inputs. Debt securities are valued based on broker/dealer quotations or by using observable market inputs. The stock and bond mutual funds are valued at the quoted market price of the identical securities. 4. STOCK-BASED COMPENSATION The Laclede Group 2006 Equity Incentive Plan (the 2006 Plan) was approved at the annual meeting of shareholders of Laclede Group on January26,2006. The purpose of the 2006 Plan is to encourage officers and employees of the Company and its subsidiaries to contribute to the Company’s success and align their interests with that of shareholders. To accomplish this purpose, the Compensation Committee (Committee) of the Board of Directors may grant awards under the 2006 Plan that may be earned by achieving performance objectives and/or other criteria as determined by the Committee. Under the terms of the 2006 Plan, officers and employees of the Company and its subsidiaries, as determined by the Committee, are eligible to be selected for awards. The 2006 Plan provides for restricted stock, restricted stock units, qualified and non-qualified stock options, stock appreciation rights, and performance shares payable in stock, cash, or a combination of both. The 2006 Plan generally provides a minimum vesting period of at least three years for each type of award. The maximum number of shares reserved for issuance under the 2006 Plan is 1,250,000. The 2006 Plan replaced the Laclede Group Equity Incentive Plan (the 2003 Plan). Shares reserved under the 2003 Plan, other than those needed for currently outstanding awards, were canceled upon shareholder approval of the 2006 Plan. The Company’s Restricted Stock Plan for Non-Employee Directors (Plan) was amended and approved by shareholders in January2009. The principal purpose of the Plan is to attract and retain qualified persons who are not employees or former employees of the Company or any of its subsidiaries for service as members of the Board of Directors and to encourage ownership in the Company by such non-employee directors by granting shares of common stock subject to restrictions. Shares vest depending on the participant’s age upon entering the Plan and years of service as a director. The total number of shares of common stock that may be issued under the Restricted Stock Plan for Non-Employee Directors is 150,000. The Company issues new shares to satisfy employee restricted stock awards and stock option exercises. Shares for non-employee directors are purchased on the open market. Restricted Stock Awards During fiscal year 2010, the Company granted 95,400 performance-contingent restricted shares and share units to executive officers and key employees at a weighted average grant date fair value of $25.41 per share. This number represents the maximum shares that can be earned pursuant to the terms of the awards. The shares and share units have a performance period ending September30,2012, during which participants are entitled to voting rights on the target level, or 63,600 shares. Dividends on these target level of shares accrue during the performance period and will be paid to the participants up to the target level upon vesting, but are subject to forfeiture if the underlying shares do not vest. The number of shares and share units that will ultimately vest is dependent upon the attainment of certain levels of earnings growth and portfolio development performance goals; further, under the terms of the award, the Compensation Committee of the Board of Directors has the discretion to reduce by up to 25% the number that vest if the Company’s total shareholder return (TSR) during the performance period ranks below the median relative to a comparator group of companies. This TSR provision is considered a market condition under generally accepted accounting principles and is discussed further below. The weighted average grant date fair value of performance-contingent restricted stock granted during fiscal years 2009 and 2008 was $47.17 and $29.99, respectively. 70 Table of Contents During fiscal year 2010, 58,250 shares of performance-contingent restricted stock, awarded on November2,2006 and December5,2007, vested. The Company withheld 18,899 of the vested shares at a weighted average price of $30.49 per share pursuant to elections by employees to satisfy tax withholding obligations. During fiscal year 2009, 43,000 shares of performance-contingent restricted stock, awarded on November2,2005, vested.The Company withheld 12,615 of these vested shares at a weighted average price of $53.48 per share pursuant to elections by employees to satisfy tax withholding obligations. Performance-contingent restricted stock and performance-contingent restricted stock unit activity for fiscal year 2010 is presented below: Weighted Average Shares/ Grant Date Units Fair Value Nonvested at September 30,2009 $ Granted (maximum shares that can be earned) $ Vested ) $ Forfeited ) $ Nonvested at September30,2010 $ During fiscal year 2010, the Company granted 29,500 shares of time-vested restricted stock to executive officers and key employees at a weighted average grant date fair value of $30.55 per share. These shares were awarded on November4,2009, December1,2009, January4,2010, May3,2010, and July1,2010 and vest November4,2012, December1,2012, January4,2013, May3,2013, and July1,2013, respectively. In the interim, participants receive full voting rights and dividends, which are not subject to forfeiture. The weighted average grant date fair value of time-vested restricted stock and restricted stock units awarded to employees during fiscal year 2009 and 2008 was $50.55 and $31.99 per share, respectively. During fiscal year 2010, the Company granted 12,500 shares of time-vested restricted stock to non-employee directors at a weighted average grant date fair value of $32.32 per share. The weighted average grant date fair value of restricted stock awarded to non-employee directors during fiscal years 2009 and 2008 was $46.52 and $33.77 per share, respectively. These shares vest depending on the participant’s age upon entering the plan and years of service as a director. The plan’s trustee acquires the shares for the awards in the open market and holds the shares as trustee for the benefit of the non-employee directors until the restrictions expire. In the interim, the participants receive full dividends and voting rights. Time-vested restricted stock and time-vested restricted stock unit activity for fiscal year 2010 is presented below: Weighted Average Shares/ Grant Date Units Fair Value Nonvested at September 30,2009 $ Granted $ Vested ) $ Forfeited ) $ Nonvested at September30,2010 $ The total fair value of restricted stock (performance-contingent and time-vested) vested during fiscal years 2010, 2009, and 2008 was $2.0 million, $2.6 million, and $0.1 million, respectively, and the related actual tax benefit realized was $0.8million, $1.0 million, and $38,000, respectively. 71 Table of Contents Stock Option Awards No stock options were granted during fiscal years 2010, 2009, and 2008. Stock option activity for fiscal year 2010 is presented below: Weighted Average Weighted Remaining Aggregate Average Contractual Intrinsic Stock Exercise Term Value Options Price (Years) Outstanding at September 30, 2009 $ Granted — $ — Exercised ) $ Forfeited ) $ Expired ) $ Outstanding at September30,2010 $ $ Fully Vested and Expected to Vest at September30,2010 $ $ Exercisable at September30,2010 $ $ Exercise prices of options outstanding at September30,2010 range from $23.27 to $34.95. During fiscal year 2010, cash received from the exercise of stock options was $0.4 million, the intrinsic value of the options exercised was $34,000 and the related actual tax benefit realized was $13,000. During fiscal year 2009, cash received from the exercise of stock options was $1.7 million, the intrinsic value of the options exercised was $0.9 million and the related actual tax benefit realized was $0.4 million. During fiscal year 2008, cash received from the exercise of stock options was $5.0 million, the intrinsic value of the options exercised was $2.0 million and the related actual tax benefit realized was $0.8 million. The closing price of the Company’s common stock was $34.42 at September30,2010. 72 Table of Contents Equity Compensation Costs Compensation cost for performance-contingent restricted stock awards is based upon the probable outcome of the performance conditions. For shares that do not vest or are not expected to vest due to the outcome of the performance conditions, no compensation cost is recognized and any previously recognized compensation cost is reversed. The fair value of awards of performance-contingent and time-vested restricted stock and restricted stock units, not subject to the TSR provision, is estimated using the closing price of the Company’s stock on the date of the grant. For those awards that do not pay dividends during the vesting period, the estimate of fair value is reduced by the present value of the dividends expected to be paid on the Company’s common stock during the performance period, discounted using an appropriate U.S. Treasury yield. For shares subject to the TSR provision, the estimated impact of this market condition is reflected in the grant date fair value per share of the awards. Accordingly, compensation cost is not reversed to reflect any actual reductions in the awards that may result from the TSR provision. However, if the Company’s TSR during the performance period ranks below the level specified in the award agreements, relative to a comparator group of companies, and the Committee elects not to reduce the award (or reduce by a lesser amount), this election would be accounted for as a modification of the original award and additional compensation cost would be recognized at that time. The grant date fair value per share of the awards subject to the TSR provision awarded during fiscal years 2010, 2009, and 2008 was valued by a Monte Carlo simulation model that assessed the probabilities of various TSR outcomes. The significant assumptions used in the Monte Carlo simulations are as follows: Risk free interest rate 1.40% 1.61% 2.89% Expected dividend yield of stock — — — Expected volatility of stock 35.3% 31.8% 24.96% Vesting period 2.9 years 2.9 years 2.8 years The risk free interest rate was based on the yield on U.S. Treasury securities matching the vesting period. The expected volatility is based on the historical volatility of the Company’s stock. Volatility assumptions were also made for each of the companies included in the comparator group. The vesting period is equal to the performance period set forth in the terms of the award. The amounts of compensation cost recognized for share-based compensation arrangements are presented below: (Thousands) Total equity compensation cost $ $ $ Compensation cost capitalized ) ) ) Compensation cost recognized in net income Income tax benefit recognized in net income ) ) ) Compensation cost recognized in net income, net of income tax $ $ $ As of September30,2010, there was $3.4 million of total unrecognized compensation cost related to nonvested share-based compensation arrangements. That cost is expected to be recognized over a weighted average period of 2.3years. 73 Table of Contents 5. EARNINGS PER COMMON SHARE As mentioned in the New Accounting Pronouncements section of Note 1, the Company adopted the provisions of FSP No. EITF 03-6-1 effective October1,2009. EPS and diluted shares outstanding amounts for fiscal year 2009 and 2008 have been restated to reflect the retrospective application of the FSP. For the fiscal year ended 2009, the effect of adoption reduced total basic and diluted EPS by $0.03 each, compared to originally reported amounts. For fiscal year 2008, the effect of adoption reduced total basic EPS by $0.03 and reduced total diluted EPS by $0.02, compared to originally reported amounts. Reported net income and cash flows were not affected by the adoption of the FSP. For details on the methodology used to compute EPS, see the Earnings Per Common Share section of Note 1. (Thousands, Except Per Share Amounts) Basic EPS: Income from Continuing Operations $ $ $ Less: Income allocated to participating securities Income from Continuing Operations Available to Common Shareholders $ $ $ Weighted Average Shares Outstanding Earnings Per Share of Common Stock from Continuing Operations $ $ $ Diluted EPS: Income from Continuing Operations $ $ $ Less: Income allocated to participating securities Income from Continuing Operations Available to Common Shareholders $ $ $ Weighted Average Shares Outstanding Dilutive Effect of Stock Options and Restricted Stock 53 67 73 Weighted Average Diluted Shares Earnings Per Share of Common Stock from Continuing Operations $ $ $ Outstanding Shares Excluded from the Calculation of Diluted EPS Attributable to: Antidilutive stock options 75 — — Performance-contingent restricted stock 57 30 Total 57 30 74 Table of Contents 6. STOCKHOLDERS’ EQUITY Total shares of common stock outstanding were 22.29 million and 22.17 million at September30,2010 and 2009, respectively. Common stock and paid-in capital increased $4.6 million in fiscal year 2010. The issuance of 42,733 common shares under the Dividend Reinvestment and Stock Purchase Plan increased common stock and paid-in capital by $1.4million. The remaining $3.2 million increase was primarily due to stock-based compensation costs and the issuance of 81,951 shares of common stock under the Equity Incentive Plan. Common stock and paid-in capital increased $7.2 million in fiscal year 2009. The issuance of 47,037 common shares under the Dividend Reinvestment and Stock Purchase Plan increased common stock and paid-in capital by $2.0 million. The remaining $5.2 million increase was primarily due to stock-based compensation costs and the issuance of 127,610 shares of common stock under the Equity Incentive Plan. On August23,2001, Laclede Group declared a dividend of one preferred share purchase right for each outstanding share of common stock. Each preferred share purchase right entitles the registered holder to purchase from Laclede Group one one-hundredth of Series A junior participating preferred stock for a purchase price of $90, subject to adjustment. The value of one one-hundredth of a preferred share purchasable upon the exercise of each right should, because of the nature of the preferred shares’ dividend, liquidation, and voting rights, approximate the value of one common share. The rights expire on October1,2011 and may be redeemed by Laclede Group for one cent each at any time before they become exercisable. The rights will not be exercisable or transferable apart from the common stock until ten business days after (i) public announcement that a person or group has acquired beneficial ownership of 20% or more of the common stock, or (ii) commencement of, or announcement of an intention to make, a tender or exchange offer for beneficial ownership of 20% or more of the common stock. Following such an event, a right will entitle its holder to purchase, for the purchase price, the number of shares equal to the purchase price divided by one-half of the market price. Alternatively, Laclede Group may exchange each right for one one-hundredth of a preferred share. The number of rights outstanding is the same as the number of shares of common stock outstanding on any date prior to rights becoming exercisable or transferable apart from the common stock. Substantially all of the utility plant of Laclede Gas is subject to the liens of its first mortgage bonds. The mortgage contains several restrictions on Laclede Gas’ ability to pay cash dividends on its common stock. These provisions are applicable regardless of whether the stock is publicly held or, as has been the case since the formation of Laclede Group, held solely by the Utility’s parent company. Under the most restrictive of these provisions, no cash dividend may be declared or paid if, after the dividend, the aggregate net amount spent for all dividends after September30,1953, would exceed a maximum amount determined by a formula set out in the mortgage. Under that formula, the maximum amount is the sum of $8 million plus earnings applicable to common stock (adjusted for stock repurchases and issuances) for the period from September30,1953, to the last day of the quarter before the declaration or payment date for the dividends. As of September30,2010 and 2009, the amount under the mortgage’s formula that was available to pay dividends was $280 million and $274 million, respectively. Thus, all of the Utility’s retained earnings were free from such restrictions as of those dates. Laclede Group has on file a shelf registration on Form S-3 with the SEC that allows for the issuance of equity securities and debt securities. No securities have been issued under this registration statement, which expires November26,2011. The amount, timing, and type of additional financing to be issued under this shelf registration will depend on cash requirements and market conditions. In addition, Laclede Group has a registration statement on file on Form S-3 for the issuance and sale of up to 400,000 shares of its common stock under its Dividend Reinvestment and Stock Purchase Program. There were 327,781 shares and 317,186 shares at September30,2010 and November19,2010, respectively, remaining available for issuance under this Form S-3. Laclede Gas has on file with the SEC an effective shelf registration on Form S-3 for issuance of $350 million of first mortgage bonds, unsecured debt, and preferred stock, all of which remains available to Laclede Gas at this time. The Utility has authority from the MoPSC until June30,2013 to issue up to $518 million in debt securities and preferred stock, including on a private placement basis, as well as to enter into capital leases, issue common stock and receive paid-in capital, of which $517.6 million remained under this authorization as of September30,2010. The amount, timing, and type of additional financing to be issued will depend on cash requirements and market conditions. 75 Table of Contents The components of accumulated other comprehensive income (loss), net of income taxes, recognized in the Consolidated Balance Sheets at September30 were as follows: (Thousands) Net Unrealized Gains (Losses) on Cash Flow Hedges Defined Benefit Pension and Other Postretirement Benefit Plans Total Balance, September 30, 2008 $ $ ) $ Current-period change ) ) ) Adoption of SFAS No. 158, as codified in ASC Topic 715 — 31 31 Balance, September 30, 2009 ) ) Current-period change ) ) ) Balance, September30,2010 $ ) $ ) $ ) Income tax expense (benefit) recorded for items of other comprehensive income reported in the Statements of Consolidated Comprehensive Income is calculated by applying statutory federal, state, and local income tax rates applicable to ordinary income. The tax rates applied to individual items of other comprehensive income are similar within each reporting period. 7. LONG-TERM DEBT Maturities on long-term debt for the five fiscal years subsequent to September30,2010 are as follows: $25 million (Paid at maturity on November 15, 2010) — $25 million — — At September30,2010, Laclede Gas had fixed-rate long-term debt totaling $390 million (including current maturities). While these long-term debt issues are fixed-rate, they are subject to changes in fair value as market interest rates change. Of the Utility’s $390 million in long-term debt, $75 million have no call options, $235 million have make-whole call options, and $80 million are callable at par in 2013. None of the debt has any put options. Laclede Gas has on file with the SEC an effective shelf registration on Form S-3 for issuance of $350 million of first mortgage bonds, unsecured debt, and preferred stock, all of which remains available to Laclede Gas at this time. The Utility has authority from the MoPSC until June30,2013 to issue up to $518 million in debt securities and preferred stock, including on a private placement basis, as well as to enter into capital leases, issue common stock and receive paid-in capital, of which $517.6 million remained under this authorization as of September30,2010. The amount, timing, and type of additional financing to be issued will depend on cash requirements and market conditions. Substantially all of the utility plant of Laclede Gas is subject to the liens of its first mortgage bonds. The mortgage contains several restrictions on Laclede Gas’ ability to pay cash dividends on its common stock, which are described more fully in Note 6, Stockholders’ Equity. At September30,2010 and 2009, Laclede Gas had preferred stock shares authorized totaling 1,480,000, but none were issued and outstanding. 76 Table of Contents 8. NOTES PAYABLE AND CREDIT AGREEMENTS The Company’s short-term borrowing requirements typically peak during the colder months. These short-term cash requirements can be met through the sale of commercial paper supported by lines of credit with banks or through direct use of the lines of credit. Laclede Gas has a syndicated line of credit in place of $320 million from 10 banks, with the largest portion provided by a single bank being 17.5%. This line expires in December2011. During fiscal year 2010, Laclede Gas utilized only commercial paper for external short-term funding. Commercial paper borrowings ranged between $48.2 million and $178.0 million during the fiscal year, and stood at $129.7 million on September30,2010. The weighted average interest rate on the short-term borrowings was 0.3% per annum at September30,2010. For the entire fiscal year, short-term borrowings averaged $107.9 million at an average interest rate of 0.3%. Laclede Gas borrowed a maximum of $1.2 million from Laclede Group during the fiscal year, and there were no such borrowings outstanding at the end of the fiscal year. During fiscal year 2009, the Utility’s short-term borrowing requirements, which ranged between $116.9 million and $386.4 million, were generally met by the sale of commercial paper. However, due to unfavorable terms in the commercial paper markets generally in the first half of fiscal year 2009, Laclede Gas utilized its line of credit and borrowing from Laclede Group as more economical sources of short-term financing. External borrowings (which exclude borrowings from Laclede Group) ranged between $116.9 million and $309.9 million. The Utility had $129.8 million in commercial paper outstanding as of September30,2009, at a weighted average interest rate of 0.2% per annum, and no borrowings under its bank line or from Laclede Group. Laclede Gas’ lines of credit include covenants limiting total debt, including short-term debt, to no more than 70% of total capitalization and requiring earnings before interest, taxes, depreciation, and amortization (EBITDA) to be at least 2.25 times interest expense. On September30,2010, total debt was 56% of total capitalization. For the fiscal year ended September30,2010, EBITDA was 4.55 times interest expense. Short-term cash requirements outside of Laclede Gas have generally been met with internally-generated funds. However, Laclede Group has $50 million in working-capital lines of credit, which expire in September2011, to meet short-term liquidity needs of its subsidiaries. These lines of credit have covenants limiting the total debt of the consolidated Laclede Group to no more than 70% of the Company’s total capitalization. This ratio stood at 49% on September30,2010. These lines have been used to provide for seasonal funding needs of various subsidiaries from time to time. There were no borrowings under Laclede Group’s lines during the fiscal year. 9. FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amounts and estimated fair values of financial instruments at September30,2010 and 2009 are as follows: (Thousands) Carrying Amount Fair Value 2010: Cash and cash equivalents $ $ Marketable securities Derivative instrument assets Derivative instrument liabilities 14 14 Short-term debt Long-term debt, including current portion 2009: Cash and cash equivalents $ $ Marketable securities Derivative instrument assets Derivative instrument liabilities Short-term debt Long-term debt The carrying amounts for cash and cash equivalents and short-term debt approximate fair value due to the short maturity of these instruments. The fair values of long-term debt are estimated based on market prices for similar issues. The fair values of marketable securities, derivative instruments assets, and derivative instrument liabilities are valued as described in Note 10, Fair Value Measurements. 77 Table of Contents FAIR VALUE MEASUREMENTS The following table categorizes the assets and liabilities in the Consolidated Balance Sheets that are accounted for at fair value on a recurring basis in periods subsequent to initial recognition. (Thousands) Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Effects of Netting and Cash Margin Receivables /Payables Total As of September30,2010 Assets U. S. Stock/Bond Mutual Funds $ $ — $ — $ — $ NYMEX natural gas contracts — — NYMEX gasoline and heating oil contracts 59 — — Natural gas commodity contracts — 76 ) Total $ $ $ 76 $ $ Liabilities NYMEX natural gas contracts $ $ — $ — $ ) $ — NYMEX gasoline & heating oil contracts 37 — — ) — Natural gas commodity contracts — 17 53 ) 14 Total $ $ 17 $ 53 $ ) $ 14 As of September30,2009 Assets U. S. Stock/Bond Mutual Funds $ $ — $ — $ — $ NYMEX natural gas contracts — — NYMEX gasoline and heating oil contracts — — (1 ) Natural gas commodity contracts — ) Total $ Liabilities NYMEX natural gas contracts $ $ — $ — $ ) $ — Natural gas commodity contracts — ) Total $ ) $ The mutual funds included in Level 1 are valued based on quoted market prices of identical securities that are provided by the trustees of these securities. Derivative instruments included in Level 1 are valued using quoted market prices on the NYMEX. Derivative instruments included in Level 2 are valued using broker or dealer quotation services or by using observable market inputs. Derivative instruments included in Level 3 are valued using generally unobservable inputs that are based upon the best information available and reflect management’s assumptions about how market participants would price the asset or liability. During fiscal years 2010 and 2009, there were no transfers between the levels of the fair value hierarchy. The Company’s policy is to recognize such transfers, if any, as of the beginning of the interim reporting period in which circumstances change or events occur to cause the transfer. The following is a reconciliation of the Level 3 beginning and ending net derivative balances: (Thousands) Beginning of period $ ) $ — Issuances and settlements - net 53 ) Net gains related to derivatives not held at end of period 48 — Net gains related to derivatives still held at end of period 23 8 End of period $ 23 $ ) 78 Table of Contents The mutual funds are included in the Other investments line of the Consolidated Balance Sheets. Derivative assets and liabilities, including receivables and payables associated with cash margin requirements, are presented net in the Consolidated Balance Sheets when a legally enforceable netting agreement exists between the Company and the counterparty to a derivative contract. For additional information on derivative instruments, see Note 11, Derivative Instruments and Hedging Activities. DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES Laclede Gas has a risk management policy that allows for the purchase of natural gas derivative instruments with the goal of managing price risk associated with purchasing natural gas on behalf of its customers. This policy prohibits speculation and permits the Utility to hedge up to 70% of its normal volumes purchased for up to a 36-month period. Costs and cost reductions, including carrying costs, associated with the Utility’s use of natural gas derivative instruments are allowed to be passed on to the Utility’s customers through the operation of its PGA Clause, through which the MoPSC allows the Utility to recover gas supply costs, subject to prudence review. Accordingly, Laclede Gas does not expect any adverse earnings impact as a result of the use of these derivative instruments. The Utility does not designate these instruments as hedging instruments for financial reporting purposes because gains or losses associated with the use of these derivative instruments are deferred and recorded as regulatory assets or regulatory liabilities pursuant to ASC Topic 980, and, as a result, have no direct impact on the Statements of Consolidated Income. The timing of the operation of the PGA Clause may cause interim variations in short-term cash flows, because the Utility is subject to cash margin requirements associated with changes in the values of these instruments. Nevertheless, carrying costs associated with such requirements are recovered through the PGA Clause. From time to time, Laclede Gas purchases NYMEX futures contracts to help stabilize operating costs associated with forecasted purchases of gasoline and diesel fuels used to power vehicles and equipment used in the course of its business. At September30,2010, Laclede Gas held 0.6 million gallons of gasoline futures contracts at an average price of $2.10 per gallon and 0.1 million gallons of heating oil futures contracts (to hedge diesel fuel purchases) at an average price of $2.33 per gallon. Most of these futures contracts, the longest of which extends to September2011, are designated as cash flow hedges of forecasted transactions pursuant to ASC Topic 815. The gains or losses on these derivative instruments are not subject to the Utility’s PGA Clause. In the course of its business, Laclede Group’s non-regulated gas marketing subsidiary, LER, enters into commitments associated with the purchase or sale of natural gas. Many of LER’s derivative natural gas contracts are designated as normal purchases or normal sales and, as such, are excluded from the scope of ASC Topic 815 and are accounted for as executory contracts on an accrual basis. Any of LER’s derivative natural gas contracts that are not designated as normal purchases or normal sales are accounted for at fair value. At September30,2010, the fair values of 6.8 million MMBtu of non-exchange traded natural gas commodity contracts were reflected in the Consolidated Balance Sheet. All of these contracts will settle during fiscal year 2011. These contracts have not been designated as hedges; therefore, changes in the fair value of these contracts are reported in earnings each period. Furthermore, LER manages the price risk associated with its fixed-priced commitments by either closely matching the offsetting physical purchase or sale of natural gas at fixed prices or through the use of NYMEX futures contracts to lock in margins. At September30,2010, LER’s unmatched fixed-price positions were not material to Laclede Group’s financial position or results of operations. LER’s NYMEX natural gas futures contracts used to lock in margins are generally designated as cash flow hedges of forecasted transactions for financial reporting purposes. Derivative instruments designated as cash flow hedges of forecasted transactions are recognized on the Consolidated Balance Sheets at fair value and the change in the fair value of the effective portion of these hedge instruments is recorded, net of tax, in other comprehensive income (OCI). Accumulated other comprehensive income (AOCI) is a component of Total Common Stock Equity. Amounts are reclassified from AOCI into earnings when the hedged items affect net income, using the same revenue or expense category that the hedged item impacts. Based on market prices at September30,2010, it is expected that approximately $3.8 million of pretax losses will be reclassified into the Statements of Consolidated Income during fiscal year 2011. The net amount of pre-tax (losses) gains recognized in earnings for the ineffective portion of cash flow hedges was $(1.0) million, $2.9 million, and $(2.8) million for fiscal years 2010, 2009, and 2008, respectively. Cash flows from hedging transactions are classified in the same category as the cash flows from the items that are being hedged in the Statements of Consolidated Cash Flows. 79 Table of Contents The Company’s exchange-traded/cleared derivative instruments consist primarily of NYMEX positions. The NYMEX is the primary national commodities exchange on which natural gas derivatives are traded. NYMEX-traded contracts are supported by the financial and credit quality of the clearing members of the NYMEX and have nominal credit risk. Open NYMEX natural gas futures positions at September30,2010 were as follows: Laclede Gas Company Laclede Energy Resources, Inc. MMBtu (millions) Avg. Price Per MMBtu MMBtu (millions) Avg. Price Per MMBtu Open short futures positions Fiscal 2011 — $ — $ Open long futures positions Fiscal 2011 $ $ Fiscal 2012 Fiscal 2013 — — At September30,2010, Laclede Gas also had 23.9 million MMBtu of other price risk mitigation measures in place through the use of NYMEX natural gas option-based strategies. 80 Table of Contents The Effect of Derivative Instruments on the Statements of Consolidated Income and Statements of Consolidated Comprehensive Income Location of Gain (Loss) (Thousands) Recorded in Income 2009 (a) Derivatives in Cash Flow Hedging Relationships Effective portion of gain (loss) recognized in OCI on derivatives: NYMEX natural gas contracts $ $ NYMEX gasoline and heating oil contracts Total $ $ Effective portion of gain (loss) reclassified from AOCI to income: NYMEX natural gas contracts Non-Regulated Gas Marketing Operating Revenues $ $ Non-Regulated Gas Marketing Operating Expenses ) ) Sub-total NYMEX gasoline and heating oil contracts Other Regulated Gas Distribution Operating Expenses Total $ $ Ineffective portion of gain (loss) on derivatives recognized in income: NYMEX natural gas contracts Non-Regulated Gas Marketing Operating Revenues $ $ Non-Regulated Gas Marketing Operating Expenses ) ) Sub-total ) NYMEX gasoline and heating oil contracts Other Regulated Gas Distribution Operating Expenses ) Total $ ) $ Derivatives Not Designated as Hedging Instruments (b) Gain (loss) recognized in income on derivatives: Natural gas commodity contracts Non-Regulated Gas Marketing Operating Revenues $ $ Non-Regulated Gas Marketing Operating Expenses ) ) NYMEX natural gas contracts Non-Regulated Gas Marketing Operating Revenues ) — Non-Regulated Gas Marketing Operating Expenses ) NYMEX gasoline and heating oil contracts Other Income and (Income Deductions) - Net (1 ) 17 Total $ $ (a) The Company prospectively adopted SFAS No. 161, as codified in ASC Topic 815, in the second quarter of fiscal year 2009. Accordingly, amounts disclosed in this column exclude activity prior to January1,2009. (b) Gains and losses on Laclede Gas’ NYMEX natural gas derivative instruments, which are not designated as hedging instruments for financial reporting purposes, are deferred pursuant to the Utility’s PGA Clause and recorded as regulatory assets or regulatory liabilities. These gains and losses are excluded from the table above because they have no direct impact on the Statements of Consolidated Income. 81 Table of Contents Fair Value of Derivative Instruments in the Consolidated Balance Sheet at September 30, 2010 Asset Derivatives Liability Derivatives (Thousands) Balance Sheet Location Fair Value * Balance Sheet Location Fair Value * Derivatives designated as hedging instruments NYMEX natural gas contracts Derivative Instrument Assets $ Derivative Instrument Assets $ Other Deferred Charges 4 Other Deferred Charges NYMEX gasoline and heating oil contracts Derivative Instrument Assets 56 Derivative Instrument Assets 34 Sub-total Derivatives not designated as hedging instruments NYMEX natural gas contracts Derivative Instrument Assets Derivative Instrument Assets Other Deferred Charges Other Deferred Charges Natural gas commodity contracts Derivative Instrument Assets Other Current Liabilities 14 Other Current Liabilities — Derivative Instrument Assets 56 NYMEX gasoline and heating oil contracts Derivative Instrument Assets 3 Derivative Instrument Assets 3 Sub-total Total derivatives $ $ Fair Value of Derivative Instruments in the Consolidated Balance Sheet at September 30, 2009 Asset Derivatives Liability Derivatives (Thousands) Balance Sheet Location Fair Value * Balance Sheet Location Fair Value * Derivatives designated as hedging instruments NYMEX natural gas contracts Derivative Instrument Assets $ Derivative Instrument Assets $ NYMEX gasoline and heating oil contracts Derivative Instrument Assets Derivative Instrument Assets — Sub-total Derivatives not designated as hedging instruments NYMEX natural gas contracts Derivative Instrument Assets Derivative Instrument Assets Natural gas commodity contracts Derivative Instrument Assets Other Current Liabilities Other Current Liabilities Derivative Instrument Assets 21 Sub-total Total derivatives $ $ * The fair values of Asset Derivatives and Liability Derivatives exclude the fair value of cash margin receivables or payables with counterparties subject to netting arrangements. Fair value amounts of derivative contracts (including the fair value amounts of cash margin receivables and payables) for which there is a legal right to set off are presented net on the Consolidated Balance Sheets. As such, the gross balances presented in the table above are not indicative of the Company’s net economic exposure. Refer to Note 10, Fair Value Measurements, for information on the valuation of derivative instruments. 82 Table of Contents Following is a reconciliation of the amounts in the tables above to the amounts presented in the Consolidated Balance Sheets: (Thousands) Fair value of asset derivatives presented above $ $ Fair value of cash margin receivables Netting of assets and liabilities with the same counterparty ) ) Total $ $ Derivative Instrument Assets, per Consolidated Balance Sheets: Derivative instrument assets $ $ Other deferred charges — Total $ $ Fair value of liability derivatives presented above $ $ Netting of assets and liabilities with the same counterparty ) ) Derivative instrument liabilities, per Consolidated Balance Sheets* $ 14 $ * Included in the Other line of the Current Liabilities section CONCENTRATIONS OF CREDIT RISK A significant portion of LER’s transactions are with (or are associated with) energy producers, utility companies, and pipelines. These concentrations of transactions with these counterparties have the potential to affect the Company’s overall exposure to credit risk, either positively or negatively, in that each of these three groups may be affected similarly by changes in economic, industry, or other conditions. To manage this risk, as well as credit risk from significant counterparties in these and other industries, LER has established procedures to determine the creditworthiness of its counterparties. These procedures include obtaining credit ratings and credit reports, analyzing counterparty financial statements to assess financial condition, and considering the industry environment in which the counterparty operates. This information is monitored on an ongoing basis. In some instances, LER may require credit assurances such as prepayments, letters of credit, or parental guarantees. In addition, LER may enter into netting arrangements to mitigate credit risk with counterparties in the energy industry from which LER both sells and purchases natural gas. Sales are typically made on an unsecured credit basis with payment due the month following delivery. Accounts receivable amounts are closely monitored and provisions for uncollectible amounts are accrued when losses are probable. To date, losses have not been significant. LER records accounts receivable, accounts payable, and prepayments for physical sales and purchases of natural gas on a gross basis. The amount included in accounts receivable attributable to energy producers and their marketing affiliates amounted to $19.4 million, or 35.1% of LER’s total accounts receivable at September30,2010. Net receivable amounts from these customers on the same date, reflecting netting arrangements, were $7.4 million. Accounts receivable attributable to utility companies and their marketing affiliates comprised $19.4 million of LER’s total accounts receivable, or 35.1% at September30,2010, while net receivable amounts from these customers, reflecting netting arrangements, were $15.2 million. LER also has concentrations of credit risk with certain individually significant counterparties. At September 30, 2010, the amounts included in accounts receivable from LER’s five largest counterparties (in terms of net accounts receivable exposure), all of which are investment-grade rated companies, were $18.7 million, or 34.0% of LER’s total accounts receivable. Net receivable amounts from these customers on the same date, reflecting netting arrangements, were $12.7 million. Additionally, LER has concentrations of credit risk with pipeline companies associated with its natural gas receivable amounts. 83 Table of Contents INCOME TAXES The net provisions for income taxes from continuing operations charged during the fiscal years ended September30,2010, 2009, and 2008 are as follows: (Thousands) Included in Statements of Consolidated Income: Federal Current $ ) $ $ Deferred Investment tax credits ) ) ) State and local Current ) Deferred Total Income Tax Expense from Continuing Operations $ $ $ For the year ended September30,2008, the Company recorded current income tax expense totaling $14.6 million and deferred income tax benefits totaling $77,000 related to discontinued operations. The effective income tax rate varied from the federal statutory income tax rate for continuing operations for each year due to the following: Federal income tax statutory rate % % % State and local income taxes, net of federal income tax benefits Certain expenses capitalized on books and deducted on tax return ) ) ) Taxes related to prior years ) ) Other items – net ) ) ) Effective income tax rate % % % The significant items comprising the net deferred tax liability recognized in the Consolidated Balance Sheets as of September30 are as follows: (Thousands) Deferred tax assets: Reserves not currently deductible $ $ Pension and other postretirement benefits Unamortized investment tax credits Other Total deferred tax assets Deferred tax liabilities: Relating to property $ Regulatory pension and other postretirement benefits Deferred gas costs Other Total deferred tax liabilities Net deferred tax liability Net deferred tax asset (liability) – current ) Net deferred tax liability – non-current $ $ 84 Table of Contents Pursuant to GAAP, the Company may recognize the tax benefit from a tax position only if it is at least more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The Company records potential interest and penalties related to its uncertain tax positions as interest expense and other income deductions, respectively. Unrecognized tax benefits, accrued interest payable, and accrued penalties payable are included in the Other line of the Deferred Credits and Other Liabilities section of the Consolidated Balance Sheets. The following table presents a reconciliation of the beginning and ending balances of unrecognized tax benefits at September 30 as reported in the Consolidated Balance Sheets: (Thousands) Unrecognized tax benefits, beginning of year $ $ Increases related to tax positions taken in current year Unrecognized tax benefits, end of year $ $ The amount of unrecognized tax benefits which, if recognized, would affect the Company’s effective tax rate were $1.7 million and $1.4 million as of September30,2010 and 2009, respectively. It is reasonably possible that events will occur in the next 12 months that could increase or decrease the amount of the Company’s unrecognized tax benefits. The Company does not expect any such change will be significant. Interest accrued associated with the Company’s uncertain tax positions as of September30,2010 and 2009 were $0.3 million and $0.1 million, respectively, and no penalties were accrued as of those dates. Interest expense accrued during fiscal year 2010 was $0.2 million and immaterial for fiscal years 2009 and 2008. During fiscal year 2008, the Company reversed $0.8 million of accrued interest expense and $0.9 million of accrued penalties in the Statements of Consolidated Income. The Company is subject to U.S. federal income tax as well as income tax of state and local jurisdictions. The Company is no longer subject to examination for fiscal years prior to 2007. OTHER INCOME AND (INCOME DEDUCTIONS) – NET (Thousands) Interest income $ $ $ Net investment gain (loss) ) ) Other income 68 Other income deductions 24 ) ) Other Income and (Income Deductions) – Net $ $ $ The increase in Other Income and (Income Deductions) – Net in fiscal year 2010 (compared to fiscal year 2009), was primarily due to higher net investment gains and other minor variations, partially offset by lower income associated with carrying costs applied to under-recoveries of gas costs and lower interest income. Carrying costs on under-recoveries of gas costs are recovered through the Utility’s PGA Clause. The decrease in Other Income and (Income Deductions) – Net in fiscal year 2009 (compared to fiscal year 2008), was primarily due to lower interest income and the effect of a benefit recognized during fiscal year 2008 from the reversal of certain tax-related expenses. These factors were largely offset by the effect of a loss on the redemption of long-term debt (primarily unamortized issuance costs) recognized during fiscal year 2008 and increased income associated with carrying costs applied to under-recoveries of gas costs. 85 Table of Contents INFORMATION BY OPERATING SEGMENT All of Laclede Group’s subsidiaries are wholly owned. The Regulated Gas Distribution segment consists of the regulated operations of Laclede Gas and is the core business segment of Laclede Group. Laclede Gas is a public utility engaged in the retail distribution and sale of natural gas serving an area in eastern Missouri, with a population of approximately 2.1 million, including the City of St. Louis and parts of ten counties in eastern Missouri. The Non-Regulated Gas Marketing segment includes the results of LER, a subsidiary engaged in the non-regulated marketing of natural gas and related activities. Other includes Laclede Pipeline Company’s transportation of liquid propane regulated by the FERC as well as non-regulated activities, including real estate development, the compression of natural gas, and financial investments in other enterprises. These operations are conducted through five subsidiaries. Other also includes Laclede Gas’ non-regulated merchandise sales business, which was not material, and its non-regulated propane transaction. The merchandise sales business ceased operations on September30,2009. Accounting policies are described in Note 1. Certain intersegment revenues with Laclede Gas are not eliminated in accordance with the provisions of ASC Topic 980. Those types of transactions include sales of natural gas from Laclede Gas to LER, sales of natural gas from LER to Laclede Gas, and transportation services provided by Laclede Pipeline Company to Laclede Gas. These revenues are shown on the Intersegment revenues lines in the table under Regulated Gas Distribution, Non-Regulated Gas Marketing, and Other columns, respectively. As Laclede Group’s non-regulated subsidiary, LER, continues to expand its business, the number of transactions accounted for through fair value measurements has increased. Beginning in fiscal year 2010, management evaluates the performance of the operating segments based on the computation of net economic earnings. Net economic earnings exclude from reported net income the after-tax impact of net unrealized gains and losses on energy-related derivative contracts. For comparative purposes, the measurement of segment performance has been presented to conform to the current-period presentation. 86 Table of Contents Non- Regulated Regulated Unallocated Gas Gas and (Thousands) Distribution Marketing Other Eliminations Consolidated FISCAL 2010 Revenues from external customers $ — $ Intersegment revenues — Total Operating Revenues — Depreciation & amortization — * — ** — Interest income ) Interest charges — ) Income tax expense — Net economic earnings — Total assets ) Capital expenditures 92 ) FISCAL 2009 Revenues from external customers $ — $ Intersegment revenues — Total Operating Revenues — Depreciation & amortization — — ** — Interest income ) Interest charges — ) Income tax expense (benefit) ) — Net economic earnings (losses) ) — Total assets ) Capital expenditures — FISCAL 2008 Revenues from external customers $ — $ Intersegment revenues — Total Operating Revenues — Depreciation & amortization — — ** — Interest income ) Interest charges ) ) Income tax expense (benefit) ) ) Net economic earnings (losses) ) ) Total assets of continuing operations ) Capital expenditures 41 25 * Depreciation & amortization for Non-Regulated Gas Marketing is included in Non-Regulated Gas Marketing Expenses on the Statements of Consolidated Income ($0.1 million for fiscal year 2010). ** Depreciation & amortization for Other is included in the Other Operating Expenses on the Statements of Consolidated Income ($0.2 million for fiscal year 2010 and $0.3 million per year for fiscal years 2009 and 2008). Reconciliation of Consolidated Net Economic Earnings to Consolidated Net Income (Thousands) Total Net Economic Earnings above $ $ $ Add: Unrealized gain (loss) on energy-related derivative contracts, net of tax ) ) Income from Continuing Operations $ $ $ 87 Table of Contents COMMITMENTS AND CONTINGENCIES Commitments Laclede Gas estimates fiscal year 2011 utility capital expenditures at approximately $64 million. Fiscal year 2011 capital expenditures for non-regulated subsidiaries are estimated at approximately $0.6 million. There are no material contractual commitments at September30,2010 related to these estimated capital expenditures. Laclede Gas and LER have entered into various contracts, expiring on dates through 2017, for the storage, transportation, and supply of natural gas. Minimum payments required under the contracts in place at September30,2010 are estimated at approximately $908 million. Additional contracts are generally entered into prior to or during the heating season. Laclede Gas estimates that it will pay approximately $86 million annually, at present rate levels, for fixed charges related to these or other contracts that are expected to be in place for the upcoming year for the reservation of gas supplies and pipeline transmission and storage capacity. The Utility recovers its costs from customers in accordance with the PGA Clause. Laclede Pipeline Company (Pipeline), a wholly-owned subsidiary of Laclede Group, is providing liquid propane transportation service to Laclede Gas pursuant to an approved FERC tariff and a contractual arrangement between Pipeline and Laclede Gas. In accordance with the terms of that agreement, Laclede Gas is obligated to pay Pipeline approximately $1.0 million annually, at current rates. The agreement renews at the end of each contract year, unless terminated by either party upon provision of at least six months’ notice. Leases and Guarantees The lease agreement covering the headquarters office space of Laclede Gas extends through February2015 with the option to renew for up to five additional years. The aggregate rental expense for fiscal years 2010, 2009, and 2008 was $909,000, $900,000, and $891,000, respectively. The annual minimum rental payment for fiscal year 2011 is anticipated to be approximately $917,000 with a maximum annual rental payment escalation of $8,800 per year for each year through fiscal year 2015. Laclede Gas has entered into various operating lease agreements for the rental of vehicles and power operated equipment. The rental costs will be approximately $3.6 million in fiscal year 2011, $2.5 million in fiscal year 2012, $1.5 million in fiscal year 2013, $0.9 million in fiscal year 2014, and $0.2 million in fiscal year 2015. Laclede Gas and LER have other relatively minor rental arrangements that provide for minimum rental payments. Laclede Gas has several operating leases for the rental of vehicles that contain provisions requiring Laclede Gas to guarantee certain amounts related to the residual value of the leased property. These leases have various terms, the longest of which extends through 2015. At September30,2010, the maximum guarantees under these leases are $1.3 million. However, the Utility believes it is unlikely that it will be subject to the maximum payment amount because it estimates that the residual value of the leased vehicles will be adequate to satisfy most of the guaranteed amounts. At September30,2010, the carrying value of the liability recognized for these guarantees was $0.3 million. Laclede Group had guarantees totaling $105.3 million for performance and payment of certain wholesale gas supply purchases by LER, as of September30,2010. Since that date, total guarantees issued by Laclede Group on behalf of LER increased by $2.3 million bringing the total to $107.6 million in guarantees outstanding at November 19, 2010. No amounts have been recorded for these guarantees in the financial statements. As of September30,2010, management believes the probability is low that Laclede Group will be required to make payments under these guarantees. A consolidated subsidiary is a general partner in an unconsolidated partnership that invests in real estate partnerships. The subsidiary and third parties are jointly and severally liable for the payment of mortgage loans in the aggregate outstanding amount of approximately $2.0 million incurred in connection with various real estate ventures. Laclede Group has no reason to believe that the other principal liable parties will not be able to meet their proportionate share of these obligations. Laclede Group further believes that the asset values of the real estate properties are sufficient to support these mortgage loans. Contingencies and Indemnifications Laclede Gas owns and operates natural gas distribution, transmission, and storage facilities, the operations of which are subject to various environmental laws, regulations, and interpretations. While environmental issues resulting from such operations arise in the ordinary course of business, such issues have not materially affected the Company’s or Laclede Gas’ financial position and results of operations. As environmental laws, regulations, and their interpretations change, however, Laclede Gas may be required to incur additional costs. 88 Table of Contents As with other companies, Laclede Gas faces the risk of environmental liabilities. In the natural gas industry, these are typically associated with sites formerly owned or operated by gas distribution companies like Laclede Gas and/or its predecessor companies at which manufactured gas operations took place. At this time, Laclede Gas has identified three former manufactured gas plant (MGP) sites located in Missouri: one in Shrewsbury and two in the City of St. Louis. With regard to the former MGP site located in Shrewsbury, Missouri, Laclede Gas and state and federal environmental regulators agreed upon certain remedial actions to a portion of the site in a 1999 Administrative Order on Consent (AOC), which actions have been completed. On September22,2008, EPA Region VII issued a letter of Termination and Satisfaction terminating the AOC. However, if after termination of the AOC, regulators require additional remedial actions, or additional claims are asserted, Laclede Gas may incur additional costs. The site in the City of St. Louis, which is currently owned by the City, has been enrolled in the Missouri Voluntary Cleanup Program (VCP). The VCP provides potential opportunities to minimize the cost of site cleanup while maximizing possibilities for site development. The City has selected a developer with whom it is negotiating a final site development contract which contemplates remediation and redevelopment of the property. In conjunction with the redevelopment, Laclede Gas and another former site owner have entered into an agreement with the owner and development agencies as well as their parent agency, the private developer of the property, and an environmental consultant (Remediation Agreement). Under the Remediation Agreement, the development agency and the private developer agreed to remediate the site, and Laclede Gas and the other former owner are to be released by the involved City agencies, the private developer, and the environmental consultant from certain liabilities for the past and current environmental condition of the property. Also under that agreement Laclede Gas and the former site owner agreed to pay, at the closing of the transaction, a small percentage of the cost of remediation (subject to a maximum amount). The transactions contemplated by the Remediation Agreement are expected to close during fiscal year 2011. The amount Laclede Gas expects to pay under the Remediation Agreement is not material and will not have a material impact on the future financial condition, results of operations, or cash flows of Laclede Gas or the Company. The third former MGP site, also located in the City of St. Louis, is not currently and has not been owned by Laclede Gas for many years. At this time, it is not known whether Laclede Gas will incur any costs in connection with environmental investigations of or remediation at the site, and if it does incur any such costs, what the amount of those costs would be. Laclede Gas has notified its insurers that it seeks reimbursement for costs incurred in the past and future potential liabilities associated with the three MGP sites identified above. In response, the majority of insurers have reserved their rights. While some of the insurers have denied coverage, Laclede Gas continues to discuss potential reimbursements with them, with one insurer making a settlement payment in exchange for a release of claims in June2007. The Utility’s outside consultant completed an analysis of the MGP sites to determine cost estimates for a one-time contractual transfer of risk from each insurer to the Utility of environmental coverage for the MGP sites. That analysis demonstrated a range of possible future expenditures to investigate, monitor, and remediate these MGP sites from $5.8 million to $36.3 million based upon then currently available facts, technology, and laws and regulations. The actual costs that Laclede Gas may incur could be materially higher or lower depending upon several factors, including whether remedial actions will be required, final selection and regulatory approval of any remedial actions, changing technologies and governmental regulations, the ultimate ability of other potentially responsible parties to pay, and any insurance recoveries. Costs associated with environmental remediation activities are accrued when such costs are probable and reasonably estimable. The amount of costs relative to future remedial actions at these and other sites is unknown and may be material. Laclede Gas anticipates that any costs it may incur in the future to remediate these sites, less any amounts received as insurance proceeds or as contributions from other potentially responsible parties, would be deferred and recovered in rates through periodic adjustments approved by the MoPSC. Accordingly, potential liabilities associated with remediating these sites are not expected to have a material impact on the future financial position and results of operations of Laclede Gas or the Company. On December28,2006, the MoPSC Staff proposed a disallowance of $7.2 million related to Laclede Gas’ recovery of its purchased gas costs applicable to fiscal year 2005, which the Staff later reduced to a $1.7 million disallowance pertaining to Laclede Gas’ purchase of gas from a marketing affiliate, LER. The MoPSC Staff has also proposed disallowances of $2.8 million and $1.5 million of gas costs relating to Laclede Gas purchases of gas supply from LER for fiscal years 2006 and 2007, respectively. On December31,2009, the MoPSC Staff proposed a number of non-monetary recommendations only, based on its review of gas costs for fiscal year 2008. Laclede Gas believes that the proposed disallowances lack merit and is vigorously opposing these adjustments in proceedings before the MoPSC. As such, no amount has been recorded in the financial statements for these proposed disallowances. 89 Table of Contents In its December31,2007 recommendation relating to fiscal year 2006 gas costs, the MoPSC Staff also raised questions regarding whether certain sales and capacity release transactions subject to the FERC’s oversight were consistent with the FERC’s regulations and policies regarding capacity release. The Company commenced an internal review of the questions raised by the MoPSC Staff and notified the FERC Staff that it took this action. In June2008, as a result of the internal review, the Company provided the FERC Staff with a self report regarding compliance of sales and capacity release activities with the FERC’s regulations and policies. On February9,2010, the FERC Staff informed the Company that it has closed its investigation of the Company’s self report without taking further action. In connection with the affiliate transaction matters mentioned above, on July7,2010, the MoPSC Staff filed a complaint against Laclede Gas alleging that, by stating that it was not in possession of proprietary LER documents, Laclede Gas violated the MoPSC Order approving a 2001 Stipulation and Agreement that permitted the Company’s corporate reorganization into a holding company structure. Also, on October6,2010, the MoPSC Staff filed a related complaint against Laclede Gas alleging that the Utility has failed to comply with the MoPSC’s affiliate transaction rules. Laclede Gas believes that neither of the complaints have merit and intends to vigorously oppose both of them. In addition, the Company had filed a counterclaim against the MoPSC Staff in the July 7 complaint case alleging that the Staff has failed to adhere to the pricing provisions of the MoPSC’s affiliate transaction rules and the provisions under which the Company allocates costs among affiliated companies. However, on November3,2010, the MoPSC issued an order dismissing the Utility’s counterclaim for failure to state a claim upon which relief may be granted. As reported in Note 2, Discontinued Operations, during the quarter ended March31,2008, the Company sold 100% of its interest in its wholly-owned subsidiary SM&P. The sales agreement (Agreement) includes representations and warranties customary for such transactions, including, among others, representations and warranties of the parties as to brokers’ fees; of SM&P as to its financial status, contracts, title to and condition of personal and real property, taxes, legal compliance, environmental matters, employee benefits, and intellectual property. The Agreement also includes customary indemnification provisions under which Laclede’s aggregate indemnification obligations are limited to a maximum of $7.0 million for most claims. Obligations subject to this maximum apply only in the event claims exceed a stated deductible, both individually and in the aggregate. However, this maximum limitation and deductible do not apply to obligations associated with taxes, employee benefits, title to personal property, and certain other fundamental representations and warranties. A maximum potential future payment amount cannot be estimated for these obligations. The terms of the indemnifications in the Agreement are generally dependent upon the statute of limitations applicable to the particular representations and warranties made by the Company, although certain representations and warranties have an indefinite life under the Agreement. As of September30,2010, the carrying amount of the liability recognized for these indemnification obligations was $0.1 million, based on the Company’s assessment of risk, which is believed to be low. Laclede Group is involved in other litigation, claims, and investigations arising in the normal course of business. While the results of such litigation cannot be predicted with certainty, management, after discussion with counsel, believes that the final outcome will not have a material adverse effect on the consolidated financial position, results of operations, or cash flows of the Company. 90 Table of Contents INTERIM FINANCIAL INFORMATION (UNAUDITED) In the opinion of Laclede Group, the quarterly information presented below for fiscal years 2010 and 2009 includes all adjustments (consisting of only normal recurring accruals) necessary for a fair statement of the results of operations for such periods. Variations in consolidated operations reported on a quarterly basis primarily reflect the seasonal nature of the business of Laclede Gas. (Thousands, Except Per Share Amounts) Three Months Ended Dec. 31 March 31 June 30 Sept. 30 Fiscal Year 2010 Total Operating Revenues $ Operating Income Net Income (Loss) ) Basic Earnings (Loss) Per Share of Common Stock ) Diluted Earnings (Loss) Per Share of Common Stock ) Three Months Ended Dec. 31 March 31 June 30 Sept. 30 Fiscal Year 2009 Total Operating Revenues $ Operating Income (Loss) ) Net Income (Loss) ) Basic Earnings (Loss) Per Share of Common Stock ) Diluted Earnings (Loss) Per Share of Common Stock ) Laclede Gas Company’s financial statements and Notes to Financial Statements are included in Exhibit 99.1. 91 Table of Contents Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure There have been no changes in and disagreements on accounting and financial disclosure with Laclede’s outside auditors that are required to be disclosed. Item 9A. Controls and Procedures As of the end of the period covered by this report, both The Laclede Group, Inc. and Laclede Gas Company carried out an evaluation, under the supervision and with participation of our management, including the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the disclosure controls and procedures pursuant to Rule 13a-15e and Rule 15d-15e under the Securities Exchange Act of 1934, as amended. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the disclosure controls and procedures are effective. There have been no changes in our internal control over financial reporting that occurred during the fourth fiscal quarter that have materially affected, or are reasonably likely to materially affect, the internal control over financial reporting for The Laclede Group, Inc. or Laclede Gas Company. The Management Report on Internal Control Over Financial Reporting and the Reports of Independent Registered Public Accounting Firm are included under Item 8, pages 45 through 47. Item 9B. Other Information None. 92 Table of Contents Part III Item 10. Directors, Executive Officers and Corporate Governance Information about: • our directors is incorporated by reference from the discussion under Proposal 1 of our proxy statement dated December17,2010 (2010 proxy statement); • our executive officers is reported in Part I of this Form 10-K; • compliance with Section 16(a) of the Exchange Act is incorporated by reference from the discussion in our 2010 proxy statement under the heading “Section 16(a) Beneficial Ownership Reporting Compliance”; • Financial Code of Ethics is posted on our website, www.thelacledegroup.com, in the Investor Services section under Governance Documents; and, • our audit committee, our audit committee financial experts, and submitting nominations to the Corporate Governance Committee is incorporated by reference from the discussion in our 2010 proxy statement under the heading “Corporate Governance.” In addition, our Code of Business Conduct, Corporate Governance Guidelines, and charters for our audit, compensation and corporate governance committees are available on our website, and a copy will be sent to any shareholder upon written request. Item 11. Executive Compensation Information about director and executive compensation is incorporated by reference from the discussion in our 2010 proxy statement under the headings: “Directors’ Compensation,” “Compensation Discussion and Analysis,” and “Executive Compensation.” The 2010 proxy statement also includes the “Compensation Committee Report,” which is deemed furnished and not filed. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Information about security ownership of certain beneficial owners and management is incorporated by reference from the discussion in our 2010 proxy statement under “Beneficial Ownership of Laclede Group Common Stock.” Information regarding our equity compensation plans is incorporated by reference from our 2010 proxy statement. 93 Table of Contents Item 13. Certain Relationships and Related Transactions, and Director Independence Information about: • our policy and procedures for related party transactions and • the independence of our directors is included in our 2010 proxy statement under “Corporate Governance” and is incorporated by reference. There were no related party transactions in fiscal year 2010. Item 14. Principal Accounting Fees and Services Information about fees paid to our independent registered public accountant and our policy for pre-approval of services provided by our independent registered public accountant is incorporated by reference from our 2010 proxy statement under “Fees of Independent Registered Public Accountant” and “Corporate Governance,” respectively. 94 Table of Contents Part IV Item 15. Exhibits, Financial Statement Schedules 2010 10-K Page (a) 1. Financial Statements: The Laclede Group, Inc.: See Item 8. Financial Statements and Supplementary Data, filed herewith, for a list of financial statements. Laclede Gas Company: For Years Ended September30,2010, 2009, and 2008: Statements of Income Ex. 99.1, p. 21 Statements of Comprehensive Income Ex. 99.1, p. 22 Statements of Common Shareholder’s Equity Ex. 99.1, p. 26 Statements of Cash Flows Ex. 99.1, p. 27 As of September30,2010 and 2009: Balance Sheets Ex. 99.1, pp. 23-24 Statements of Capitalization Ex. 99.1, p. 25 Notes to Financial Statements Ex. 99.1, pp. 28-54 Management Report on Internal Control Over Financial Reporting Ex. 99.1, p. 18 Reports of Independent Registered Public Accounting Firm Ex. 99.1, p. 19-20 2. Supplemental Schedules II – Reserves – The Laclede Group, Inc. 98 II – Reserves – Laclede Gas Company 99 Schedules not included have been omitted because they are not applicable or the required data has been included in the financial statements or notes to financial statements. 3. Exhibits Incorporated herein by reference to Index to Exhibits, page 100. Item 15(a)(3) See the marked exhibits in the Index to Exhibits, page 100. (b) Incorporated herein by reference to Index to Exhibits, page 100. 95 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE LACLEDE GROUP, INC. November19,2010 By /s/ Mark D. Waltermire Mark D. Waltermire Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date Signature Title 11/19/10 /s/ Douglas H. Yaeger Chairman of the Board, Douglas H. Yaeger President and Chief Executive Officer (Principal Executive Officer) 11/19/10 /s/ Mark D. Waltermire Chief Financial Officer Mark D. Waltermire (Principal Financial and Accounting Officer) 11/19/10 /s/ Arnold W. Donald Director Arnold W. Donald 11/19/10 /s/ Edward L. Glotzbach Director Edward L. Glotzbach 11/19/10 /s/ Anthony V. Leness Director Anthony V. Leness 11/19/10 /s/ W. Stephen Maritz Director W. Stephen Maritz 11/19/10 /s/ William E. Nasser Director William E. Nasser 11/19/10 /s/ Brenda D. Newberry Director Brenda D. Newberry 11/19/10 /s/ John P. Stupp, Jr. Director John P. Stupp, Jr. 11/19/10 /s/ MaryAnn Van Lokeren Director MaryAnn Van Lokeren 96 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LACLEDE GAS COMPANY November19,2010 By /s/ Mark D. Waltermire Mark D. Waltermire Senior Vice President and Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date Signature Title 11/19/10 /s/ Douglas H. Yaeger Chairman of the Board, Douglas H. Yaeger President and Chief Executive Officer (Principal Executive Officer) 11/19/10 /s/ Mark D. Waltermire Director, Senior Vice President Mark D. Waltermire and Chief Financial Officer (Principal Financial and Accounting Officer) 11/19/10 /s/ Michael R. Spotanski Director, Senior Vice President Michael R. Spotanski Operations and Marketing 11/19/10 /s/ Richard A. Skau Director, Senior Vice President Richard A. Skau Human Resources 97 Table of Contents SCHEDULE II THE LACLEDE GROUP, INC. AND SUBSIDIARY COMPANIES RESERVES FOR THE YEARS ENDED SEPTEMBER30,2010, 2009, AND 2008 COLUMN A COLUMN B COLUMN C COLUMN D COLUMN E BALANCE AT ADDITIONS CHARGED DEDUCTIONS BALANCE BEGINNING TO TO OTHER FROM AT CLOSE DESCRIPTION OF PERIOD INCOME ACCOUNTS RESERVES OF PERIOD (Thousands of Dollars) YEAR ENDED SEPTEMBER30,2010: DOUBTFUL ACCOUNTS $ $ $ (a) $ (b) $ MISCELLANEOUS: Injuries and property damage $ $ $ — $ (c) $ Deferred compensation — Group medical claims incurred but not reported — (c) TOTAL $ $ $ — $ $ YEAR ENDED SEPTEMBER 30,2009: DOUBTFUL ACCOUNTS $ $ $ (a) $ (b) $ MISCELLANEOUS: Injuries and property damage $ $ $ — $ (c) $ Deferred compensation — Group medical claims incurred but not reported — (c) TOTAL $ $ $ — $ $ YEAR ENDED SEPTEMBER 30,2008: DOUBTFUL ACCOUNTS $ $ $ (a) $ (b)(d) $ MISCELLANEOUS: Injuries and property damage $ $ $ — $ (c)(d) $ Deferred compensation — Group medical claims incurred but not reported — (c)(d) TOTAL $ $ $ — $ $ (a) Accounts reinstated, cash recoveries, etc. (b) Accounts written off. (c) Claims settled, less reimbursements from insurance companies. (d) Deductions include write-off of SM&P reserve balances at March31,2008 due to the sale of the subsidiary. 98 Table of Contents SCHEDULE II LACLEDE GAS COMPANY RESERVES FOR THE YEARS ENDED SEPTEMBER30,2010, 2009, AND 2008 COLUMN A COLUMN B COLUMN C COLUMN D COLUMN E BALANCE AT ADDITIONS CHARGED DEDUCTIONS BALANCE BEGINNING TO TO OTHER FROM AT CLOSE DESCRIPTION OF PERIOD INCOME ACCOUNTS RESERVES OF PERIOD (Thousands of Dollars) YEAR ENDED SEPTEMBER30,2010: DOUBTFUL ACCOUNTS $ $ $ (a) $ (b) $ MISCELLANEOUS: Injuries and property damage $ $ $ — $ (c) $ Deferred compensation — Group medical claims incurred but not reported — (c) TOTAL $ $ $ — $ $ YEAR ENDED SEPTEMBER30,2009: DOUBTFUL ACCOUNTS $ $ $ (a) $ (b) $ MISCELLANEOUS: Injuries and property damage $ $ $ — $ (c) $ Deferred compensation — Group medical claims incurred but not reported — (c) TOTAL $ $ $ — $ $ YEAR ENDED SEPTEMBER 30,2008: DOUBTFUL ACCOUNTS $ $ $ (a) $ (b) $ MISCELLANEOUS: Injuries and property damage $ $ $ — $ (c) $ Deferred compensation — Group medical claims incurred but not reported — (c) TOTAL $ $ $ — $ $ (a) Accounts reinstated, cash recoveries, etc. (b) Accounts written off. (c) Claims settled, less reimbursements from insurance companies. 99 Table of Contents INDEX TO EXHIBITS Exhibit No. 2.01* - Agreement and Plan of Merger and Reorganization; filed as Appendix A to proxy statement/prospectus contained in the Company’s registration statement on Form S-4, No. 333-48794. 3.01(i)* - Laclede’s Restated Articles of Incorporation effective March18,2002; filed as Exhibit 3.3 to Form 8-K filed May29,2002. 3.01(ii)* - Bylaws of Laclede effective January18,2002; filed as Exhibit 3.4 to Laclede’s Form 8-K filed May29,2002. 3.02(i)* - The Company’s Articles of Incorporation, as amended; filed as Exhibit 3.1 to the Company’s Form 8-K filed January26,2006. 3.02(ii)* - The Company’s Bylaws, as amended; filed as Exhibit 3.2 to the Company’s Form 8-K filed January26,2006. 4.01* - Mortgage and Deed of Trust, dated as of February1,1945; filed as Exhibit 7-A to registration statement No. 2-5586. 4.02* - Fourteenth Supplemental Indenture, dated as of October26,1976; filed on June26,1979 as Exhibit b-4 to registration statement No. 2-64857. 4.03* - Twenty-Second Supplemental Indenture dated as of November15,1995; filed on December8,1995 as Exhibit 4.01 to Laclede’s Form 8-K. 4.04* - Twenty-Third Supplemental Indenture dated as of October15,1997; filed on November6,1997 as Exhibit 4.01 to Laclede’s Form 8-K. 4.05* - Twenty-Fourth Supplemental Indenture dated as of June1,1999; filed on June4,1999 as Exhibit 4.01 to Laclede’s Form 8-K. 4.06* - Twenty-Fifth Supplemental Indenture dated as of September15,2000; filed on September27,2000 as Exhibit 4.01 to Laclede’s Form 8-K. 4.07* - Twenty-Seventh Supplemental Indenture dated as of April15,2004; filed on April28,2004 as Exhibit 4.01 to Laclede’s Form 8-K. 4.08* - Twenty-Eighth Supplemental Indenture dated as of April15,2004; filed on April28,2004 as Exhibit 4.02 to Laclede’s Form 8-K. 4.09* - Twenty-Ninth Supplemental Indenture dated as of June1,2006; filed on June9,2006, as Exhibit 4.1 to Laclede’s Form 8-K 4.10* - Thirtieth Supplemental Indenture dated as of September15,2008; filed on September23,2008 as Exhibit 4.1 to Laclede’s Form 8-K. 4.11* - Laclede Gas Company Board of Directors’ Resolution dated August28,1986 which generally provides that the Board may delegate its authority in the adoption of certain employee benefit plan amendments to certain designated Executive Officers; filed as Exhibit 4.12 to the Company’s 1991 10-K. 4.11a* - Company Board of Directors’ Resolutions dated March27,2003, updating authority delegated pursuant to August28,1986 Laclede Gas Company resolutions; filed as Exhibit 4.19(a) to the Company’s Form 10-K for the year ended September30,2003. 4.12* - Rights Agreement dated as of October1,2001; filed as Exhibit 4 to the Company’s Form 8-A on September6,2001. *Incorporated herein by reference and made a part hereof. Laclede’s File No. 1-1822; the Company’s File No. 1-16681. Bold items reflect management, contract or compensatory plan or arrangement. Table of Contents INDEX TO EXHIBITS Exhibit No. 10.01* - Laclede Incentive Compensation Plan, amended and restated effective as of January1,2005; filed as Exhibit 10.3 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.02* - Laclede Incentive Compensation Plan II, effective as of January1,2005; filed as Exhibit 10.4 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.03* - Senior Officers’ Life Insurance Program of Laclede, as amended; filed as Exhibit 10.03 to the Company’s 1990 10-K. 10.03a* - Certified copy of resolutions of Laclede’s Board of Directors adopted on June27,1991 amending the Senior Officers’ Life Insurance Program; filed as Exhibit 10.01 to the Company’s 10-Q for the fiscal quarter ended June30,1991. 10.03b* - Certified copy of resolutions of Laclede’s Board of Directors adopted on January28,1993 amending the Senior Officers’ Life Insurance Program; filed as Exhibit 10.03 to the Company’s 10-Q for the fiscal quarter ended March31,1993. 10.04* - Restated Laclede Gas Company Supplemental Retirement Benefit Plan, as amended and restated effective as of November1,2005; filed as Exhibit 10.06 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.05* - Amended and Restated Storage Service Agreement For Rate Schedule FSS, Contract #3147 between Centerpoint Energy-Mississippi River Transmission Corporation (MRT) and Laclede dated March18,2008; filed as Exhibit 10.5 to the Company’s 10-Q for the fiscal quarter ended March31,2008. 10.05a* - Amended and Restated Transportation Service Agreement for Rate Schedule FTS, Contract #3310 between Laclede and MRT dated March18,2008; filed as Exhibit 10.6 to the Company’s 10-Q for the fiscal quarter ended March31,2008. 10.05b* - Amended and Restated Transportation Service Agreement for Rate Schedule FTS, Contract #3311, between Laclede and MRT dated March18,2008; filed as Exhibit 10.7 to the Company’s 10-Q for the fiscal quarter ended March31,2008. 10.06* - Laclede Supplemental Retirement Benefit Plan II, effective as of January1,2005; filed as Exhibit 10.7 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.07* - Amendment and Restatement of Retirement Plan for Non-Employee Directors as of November1,2002; filed as Exhibit 10.08c to the Company’s 10-K for the fiscal year ended September30,2002. 10.07a* - Amendment to Terms of Retirement Plan for Non-Employee Directors as of October1,2004; filed as Exhibit 10.w to the Company’s Form 10-Q for the fiscal quarter ended June30,2004. 10.08* - Salient Features of the Laclede Gas Company Deferred Income Plan for Directors and Selected Executives, including amendments adopted by the Board of Directors on July26,1990; filed as Exhibit 10.12 to the Company’s 1991 10-K. *Incorporated herein by reference and made a part hereof. Laclede’s File No. 1-1822; the Company’s File No. 1-16681. Bold items reflect management, contract or compensatory plan or arrangement. Table of Contents INDEX TO EXHIBITS Exhibit No. 10.08a* - Amendment to Laclede’s Deferred Income Plan for Directors and Selected Executives, adopted by the Board of Directors on August27,1992; filed as Exhibit 10.12a to the Company’s 1992 10-K. 10.09* - Form of Indemnification Agreement between Laclede and its Directors and Officers; filed as Exhibit 10.13 to the Company’s 1990 10-K. 10.10* - The Laclede Group Management Continuity Protection Plan, effective as of January1,2005; filed as Exhibit 10.5 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.10a* - Form of Management Continuity Protection Agreement; Filed as Exhibit 10.05a to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.11* - Restricted Stock Plan for Non-Employee Directors as amended and effective January29,2009; filed as Exhibit 10.1 to the Company’s Form 10-Q for the fiscal quarter ended March31,2009. 10.12* - Salient Features of the Laclede Gas Company Deferred Income Plan II for Directors and Selected Executives (as amended and restated effective as of January1,2005); filed as Exhibit 10.1 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.13* - Salient Features of the Company’s Deferred Income Plan for Directors and Selected Executives (effective as of January1,2005); filed as Exhibit 10.2 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.14* - Amended and Restated Loan Agreement dated September10,2004 for Laclede with U.S. Bank National Association as administrative agent and lead arranger, Bank Hapoalim B.M., as syndication agent, and Southwest Bank of St. Louis as documentation agent; filed as Exhibit 10.1 on Form 8-K filed on September13,2004. 10.14a* - Amendment to loan agreement in Exhibit 10.12, dated December23,2005; filed as Exhibit 10.1 to Laclede’s Form 8-K filed December23,2005. 10.14b* - Second amendment dated February8,2008 to syndicated loan agreement of Laclede Gas Company dated September10,2004 and first amended December23,2005; filed as Exhibit 10.1 to Laclede’s Form 10-Q for the fiscal quarter ended March31,2008. 10.15* - The Laclede Group, Inc. 2002 Equity Incentive Plan; filed as Exhibit 10.22 to the Company’s Form 10-K for the year ended September30,2002. 10.15a* - Form of Non-Qualified Stock Option Award Agreement with Mandatory Retirement Provisions; filed as Exhibit 10.1 to the Company’s Form 8-K filed November5,2004. *Incorporated herein by reference and made a part hereof. Laclede’s File No. 1-1822; the Company’s File No. 1-16681. Bold items reflect management, contract or compensatory plan or arrangement. Table of Contents INDEX TO EXHIBITS Exhibit No. 10.15b* - Form of Non-Qualified Stock Option Award Agreement without Mandatory Retirement Provisions; filed as Exhibit 10.2 to the Company’s Form 8-K filed November5,2004. 10.15c* - Form of Restricted Stock Award Agreement; filed as Exhibit 10.17 to the Company’s 10-Q for the fiscal quarter ended March31,2004. 10.15d* - Form of Performance – Contingent Restricted Stock Award Agreement; filed as Exhibit 10.2 to the Company’s Form 8-K filed November2,2006. 10.16* - Lease between Laclede Gas Company, as Lessee and First National Bank in St. Louis, Trustee, as Lessor; filed as Exhibit 10.23 to the Company’s Form 10-K for the fiscal year ended September30,2002. 10.17* - Automated Meter Reading Services Agreement executed March11,2005; filed as Exhibit 10.1 to the Company’s Form 10-Q for the fiscal quarter ended March31,2005. Confidential portions of this exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment. 10.18* - Stock Ownership Guidelines and Holding Requirements; filed as Exhibit 10.1 to the Company’s Form 8-K filed November1,2005. 10.19* - The Laclede Group, Inc. Annual Incentive Plan; filed as Appendix 4 to the Company’s proxy statement filed December19,2005. 10.20* - The Laclede Group, Inc. 2006 Equity Incentive Plan; filed as Appendix 5 to the Company’s proxy statement, filed December19,2005. 10.20a* - Form of Restricted Stock Award Agreement; filed as Exhibit 10.1 to the Company’s Form 10-Q for the fiscal quarter ended December31,2007. 10.20b* - Form of Performance Contingent Restricted Stock Award Agreement for all participants except the Chief Executive Officer and the Executive Vice President-Energy and Administrative Services; filed as Exhibit 10.2 to the Company’s Form 10-Q for the fiscal quarter ended December31,2007. 10.20c* - Forms of Performance Contingent Restricted Stock Award Agreements for Chief Executive Officer; filed as Exhibit 10.3 to the Company’s Form 10-Q for the fiscal quarter ended December31,2007. 10.20d* - Form of Performance Contingent Restricted Stock Award Agreement for Executive Vice President-Energy and Administrative Services; filed as Exhibit 10.4 to the Company’s Form 10-Q for the fiscal quarter ended December31,2007. 10.20e* - Restricted Stock Unit Award Agreement with Douglas H. Yaeger dated February14,2008; filed as Exhibit 10.2 to the Company’s Form 10-Q for the fiscal quarter ended March31,2008. *Incorporated herein by reference and made a part hereof. Laclede’s File No. 1-1822; the Company’s File No. 1-16681. Bold items reflect management, contract or compensatory plan or arrangement. Table of Contents INDEX TO EXHIBITS Exhibit No. 10.20f* - Form of Restricted Stock Award Agreement filed as Exhibit 10.8 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.20g* - Form of Performance Contingent Restricted Stock Award Agreement; filed as Exhibit 10.8 to the Company’s 10-Q for the fiscal quarter ended December31,2008. 10.20h* - Form of Performance Contingent Restricted Stock Award Agreement; filed as Exhibit 10.2 to the Company’s 10-Q for the fiscal quarter ended December31,2009. 10.21* - Supplemental Pension Agreement between Laclede Gas Company and Kenneth J. Neises dated March7,2008; filed as Exhibit 10.4 to the Company’s Form 10-Q for the fiscal quarter ended March31,2008. 10.21a* - Amendment dated January 7, 2010 to Supplemental Pension Agreement between Laclede Gas Company and Kenneth J. Neises; filed as Exhibit 10.1 to the Company’s 10-Q for the fiscal quarter ended December31,2009. 10.22* - Amended and Restated Firm (Rate Schedule FT) Transportation Service Agreement between Laclede Energy Resources, Inc. and Centerpoint Energy Gas Transmission Company TSA #1006667; filed as Exhibit 10.2 to the Company’s 10-Q for the fiscal quarter ended March31,2009. - Credit Agreement between the Company and U. S. Bank National Association, dated October1,2010. - Credit Agreement between the Company and PNC Bank, National Association, dated October1,2010. - The Laclede Group 2011 Management Continuity Protection Plan 10.25a - Form of Agreement Under The Laclede Group 2011 Management Continuity Protection Plan 12 - Ratio of Earnings to Fixed Charges. 21 - Subsidiaries of the Registrant. 23 - Consents of Independent Registered Public Accounting Firm. 31 - Certificates under Rule 13a-14(a) of the CEO and CFO of The Laclede Group, Inc. and Laclede Gas Company. 32 - Section 1350 Certifications under Rule 13a-14(b) of the CEO and CFO of The Laclede Group, Inc. and Laclede Gas Company. - Laclede Gas Company – Selected Financial Data, Management’s Discussion and Analysis of Financial Condition and Results of Operations, Notes to Financial Statements, Management Report on Internal Control Over Financial Reporting, and Reports of Independent Registered Public Accounting Firm. *Incorporated herein by reference and made a part hereof. Laclede’s File No. 1-1822; the Company’s File No. 1-16681. Bold items reflect management, contract or compensatory plan or arrangement. Table of Contents
